Exhibit 10.1

EXECUTION VERSION

 

 

PARKER DRILLING COMPANY, ET AL.,

RESTRUCTURING SUPPORT AGREEMENT

December 12, 2018

THIS RESTRUCTURING SUPPORT AGREEMENT AND THE DOCUMENTS ATTACHED HERETO
COLLECTIVELY DESCRIBE A PROPOSED RESTRUCTURING FOR THE COMPANY PARTIES THAT WILL
BE EFFECTUATED THROUGH FILING CHAPTER 11 CASES IN THE BANKRUPTCY COURT.

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR A SOLICITATION WITH
RESPECT TO ANY SECURITIES OF THE COMPANY PARTIES. ANY SUCH OFFER OR SOLICITATION
SHALL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE.

THIS RESTRUCTURING SUPPORT AGREEMENT IS A SETTLEMENT PROPOSAL TO CERTAIN
UNAFFILIATED HOLDERS OF THE COMPANY PARTIES’ UNSECURED NOTES, EXISTING PREFERRED
STOCK AND EXISTING COMMON STOCK IN FURTHERANCE OF SETTLEMENT DISCUSSIONS.
ACCORDINGLY, THIS RESTRUCTURING SUPPORT AGREEMENT IS PROTECTED BY RULE 408 OF
THE FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES
PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL SETTLEMENT DISCUSSIONS.

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO SUMMARIZE ALL OF THE
TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH
RESPECT TO THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT
TO THE COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH
HEREIN AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL RIGHTS OF THE
PARTIES SET FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTS.

 

 



--------------------------------------------------------------------------------

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 14.02, this “Agreement”) is made and
entered into as of December 12, 2018 (the “Execution Date”), by and among the
following parties, each in the capacity set forth on its signature page to this
Agreement (each of the following described in sub-clauses (i) through (ii) of
this preamble, collectively, the “Parties”):1

 

  i.

Parker Drilling Company, a company incorporated under the Laws of Delaware
(“Parker”), 2M-TEK, Inc., Anachoreta, Inc., Pardril, Inc., Parker Aviation Inc.,
Parker Drilling Arctic Operating, LLC, Parker Drilling Company of Niger, Parker
Drilling Company North America, Inc., Parker Drilling Company of Oklahoma,
Incorporated, Parker Drilling Company of South America, Inc., Parker Drilling
Management Services, Ltd., Parker Drilling Offshore Company, LLC, Parker
Drilling Offshore USA, L.L.C., Parker North America Operations, LLC, Parker
Technology, Inc., Parker Technology, L.L.C., Parker Tools, LLC, Parker-VSE, LLC,
Quail USA, LLC, and Quail Tools, L.P. (together with Parker, collectively, the
“Company Parties”); and

 

  ii.

the undersigned and non-Affiliated holders of, or investment advisors,
sub-advisors, or managers of discretionary accounts that hold, among other
securities, Unsecured Notes, Existing Preferred Stock and/or Existing Common
Stock, that have executed and delivered counterpart signature pages to this
Agreement, a Joinder, or a Transfer Agreement to counsel to the Company Parties
(the “Consenting Stakeholders”).

RECITALS

WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith
and at arms’ length negotiated or been apprised of certain restructuring and
recapitalization transactions with respect to the Company Parties’ capital
structure on the terms set forth in this Agreement, and as specified in the term
sheet attached as Exhibit A hereto (as may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof, the
“Restructuring Term Sheet”) and the exhibits thereto, the term sheet for the New
Warrants (as may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof, “New Warrant Term Sheet”) attached as
Exhibit B hereto, the Backstop Commitment Agreement attached as Exhibit C
hereto, and the term sheet for the New Second Lien Term Loan attached as Exhibit
2 to Exhibit A (as may be amended, supplemented or otherwise modified from time
to time in accordance with the terms hereof, the “New Second Lien Term Loan Term
Sheet”), the term sheet for the DIP Facility attached as Exhibit 3-A to Exhibit
A (as may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof, the “DIP Facility Term Sheet”), the term sheet
for the Exit Facility attached as Exhibit 3-B to Exhibit A (as may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, the “Exit Facility Term Sheet”), the corporate governance term
sheet attached as Exhibit 4 to Exhibit A (as may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, the

 

 

1 

Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1.

 

2



--------------------------------------------------------------------------------

“Governance Term Sheet”) and the term sheet relating to certain matters with
respect to management and employees attached hereto as Exhibit 5 to Exhibit A
(as may be amended, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, the “Compensation Term Sheet”) and such
transactions as described in, and in accordance with, this Agreement, the
Restructuring Term Sheet and the exhibits thereto, the Backstop Commitment
Agreement, the New Warrant Term Sheet, the New Second Lien Term Loan Term Sheet,
the Governance Term Sheet, the DIP Facility Term Sheet, the Exit Facility Term
Sheet and the Compensation Term Sheet, the “Restructuring Transactions”);

WHEREAS, the Company Parties intend to implement the Restructuring Transactions
in accordance with the terms set forth in this Agreement by commencing voluntary
cases under chapter 11 of the Bankruptcy Code in the Bankruptcy Court (the
“Chapter 11 Cases”); and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement and the Restructuring Term Sheet.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

AGREEMENT

Section 1. Definitions and Interpretation.

1.01. Definitions. The following terms shall have the following definitions:

“2020 Notes” means the 7.500% Senior Notes due 2020, issued in the original
principal amount of $225.0 million, pursuant to the 2020 Notes Indenture.

“2020 Notes Indenture” means that certain Indenture, dated as of July 30, 2013,
as amended, restated, amended and restated, supplemented or otherwise modified,
or replaced from time to time, for the 2020 Notes, among Parker, each of the
guarantors party thereto, and the Trustee.

“2022 Notes” means the 6.750% Senior Notes due July 2022, issued in the original
principal amount of $360.0 million, pursuant to the 2022 Notes Indenture.

“2022 Notes Indenture” means that certain Indenture, dated as of January 22,
2014, as amended, restated, amended and restated, supplemented or otherwise
modified, or replaced from time to time, for the 2022 Notes, among Parker, each
of the guarantors party thereto, and the Trustee.

“Affiliate” shall have the meaning set forth in section 101(2) of the Bankruptcy
Code.

 

3



--------------------------------------------------------------------------------

“Agreement ” has the meaning set forth in the preamble to this Agreement and,
for the avoidance of doubt, includes all the exhibits, annexes, and schedules
hereto in accordance with Section 14.02 (including the Restructuring Term
Sheet).

“Agreement Effective Date” means the date on which all of the conditions set
forth in Section 2 have been satisfied or waived by the appropriate Party or
Parties in accordance with this Agreement.

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

“Akin Gump” means Akin Gump Strauss Hauer & Feld LLP.

“Alternative Restructuring Proposal” means any plan, inquiry, proposal, offer,
bid, term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, asset sale, share issuance, tender offer, recapitalization, plan of
reorganization, share exchange, business combination, joint venture or similar
transaction involving any one or more Company Parties, or any Affiliates of the
Company Parties, or the debt, equity, or other interests in any one or more
Company Parties or any Affiliates of the Company Parties, in each case other
than the Restructuring Transactions.

“Backstop Commitment Agreement” means one or more commitment agreements
substantially in the form attached as Exhibit C hereto to be dated the date
hereof pursuant to which certain parties specified therein will backstop 100% of
the Rights Offering in accordance with the terms thereof.

“Backstop Commitment Parties” means at any time and from time to time, the
parties that have committed to backstop the rights offering and are signatories
to the Backstop Commitment Agreement, solely in their capacities as such, to the
extent provided in the Backstop Commitment Agreement.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas administering the Chapter 11 Cases.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.

“Causes of Action” means any action, Claim, cause of action, controversy,
demand, right, action, lien, indemnity, Existing Equity Interest, guaranty,
suit, obligation, liability, damage, judgment, account, defense, offset, power,
privilege, license, and franchise of any kind or character whatsoever, whether
known, unknown, contingent or noncontingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, in contract or in tort, in law
or in equity, or pursuant to any other theory of law.

 

4



--------------------------------------------------------------------------------

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

“Company” means Parker together with its Debtor and non-Debtor Affiliates.

“Company Claims” means any Claim against a Company Party, including the
Unsecured Note Claims.

“Company Interests” means any Existing Equity Interest in the Company Parties.

“Company Claims/Interests” means, collectively, Company Claims or Company
Interests.

“Company Parties” has the meaning set forth in the preamble to this Agreement.

“Confidentiality Agreement” means an executed confidentiality agreement,
including with respect to the issuance of a “cleansing letter” or other public
disclosure of material non-public information agreement, in connection with the
proposed Restructuring Transactions.

“Confirmation Order ” means the order of the Bankruptcy Court confirming the
Plan pursuant to Section 1129 of the Bankruptcy Code, which Confirmation Order
shall be in accordance with this Agreement and the Definitive Documents.

“Consenting Stakeholders” has the meaning set forth in the preamble to this
Agreement.

“Consenting Stakeholder Fees and Expenses” has the meaning set forth in
Section 14.22.

“Consolidated Group” means Parker and each of its majority-owned direct and
indirect subsidiaries.

“Debtors” means the Company Parties.

“Definitive Documents” has the meaning set forth in Section 3.01, which
Definitive Documents shall be in accordance with this Agreement.

“DIP Facility” means the financing facility that certain Company Parties will
enter into on terms consistent with the Restructuring Term Sheet and as set
forth in the DIP Facility Term Sheet, which DIP Facility shall be in accordance
with this Agreement and the Definitive Documents.

“DIP Facility Term Sheet” has the meaning set forth in the recitals to this
Agreement.

“Disclosed Letters” has the meaning set forth in Section 4.01(b)(v).

 

 

5



--------------------------------------------------------------------------------

“Disclosure Statement” means the related disclosure statement with respect to
the Plan, which Disclosure Statement shall be in accordance with this Agreement
and the Definitive Documents.

“Disclosure Statement Order” means the order of the Bankruptcy Court approving
the Disclosure Statement pursuant to Section 1125 of the Bankruptcy Code and
modification of the automatic stay to permit the Consenting Stakeholders to
provide any notices, including notices of termination, with respect to the
Backstop Commitment Agreement and/or this Agreement in accordance with the terms
hereof or thereof, which Disclosure Statement Order will be in accordance with
this Agreement and the Definitive Documents.

“Effective Date” means the date on which all conditions to consummation of the
Plan have been satisfied in full or waived, in accordance with the terms of the
Plan, and the Plan becomes effective.

“Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Execution Date” has the meaning set forth in the preamble to this Agreement.

“Existing Common Stock” means the shares of common stock issued by Parker.

“Existing Equity Interests ” means, collectively, the shares (or any class
thereof), Existing Common Stock, Existing Preferred Stock, limited liability
company interests, and any other equity, ownership, or profits interests of any
Company Party, and options, warrants, rights, or other securities or agreements
to acquire or subscribe for, or which are convertible into the shares (or any
class thereof) of, common stock, preferred stock, limited liability company
interests, or other equity, ownership, or profits interests of any Company Party
(in each case whether or not arising under or in connection with any employment
agreement).

“Existing Preferred Stock” means the shares of 7.25% Series A Mandatory
Convertible Preferred Stock issued by Parker.

“Exit Facility” means the financing facility that certain Company Parties will
enter into on terms consistent with the Restructuring Term Sheet and as set
forth in the Exit Facility Term Sheet, which Exit Facility shall be in
accordance with this Agreement and the Definitive Documents.

“Exit Facility Term Sheet” has the meaning set forth in the recitals to this
Agreement.

“Final Order” means an order or judgment of the Bankruptcy Court (or any other
court of competent jurisdiction) entered by the Clerk of the Bankruptcy Court
(or such other court) on the docket in the Chapter 11 Cases (or the docket of
such other court), which has not been modified, amended, reversed, vacated or
stayed and as to which (A) the time to appeal, petition for certiorari, or move
for a new trial, stay, reargument or rehearing has expired and as to which no
appeal, petition for certiorari or motion for new trial, stay, reargument or
rehearing shall then be pending

 

6



--------------------------------------------------------------------------------

or (B) if an appeal, writ of certiorari, new trial, stay, reargument or
rehearing thereof has been sought, such order or judgment of the Bankruptcy
Court (or other court of competent jurisdiction) shall have been affirmed by the
highest court to which such order was appealed, or certiorari shall have been
denied, or a new trial, stay, reargument or rehearing shall have been denied or
resulted in no modification of such order, and the time to take any further
appeal, petition for certiorari or move for a new trial, stay, reargument or
rehearing shall have expired, as a result of which such order shall have become
final in accordance with Rule 8002 of the Federal Rules of Bankruptcy Procedure;
provided that the possibility that a motion under Rule 60 of the Federal Rules
of Civil Procedure, or any analogous rule under the Federal Rules of Bankruptcy
Procedure, may be filed relating to such order, shall not cause an order not to
be a Final Order.

“First Day Pleadings” means the first-day pleadings that the Company Parties
determine in consultation with the Required Consenting Stakeholders, are
necessary or desirable to file.

“Governance Documents” means the organizational and governance documents for
Reorganized Parker and its subsidiaries, including without limitation,
certificates of incorporation, certificates of formation or certificates of
limited partnership (or equivalent organizational documents), bylaws, limited
liability company agreements, identity of proposed members of the Reorganized
Parker’s board of directors and limited partnership agreements (or equivalent
governing documents), which Governance Documents shall be in accordance with
this Agreement (including the Governance Term Sheet) and the Definitive
Documents and otherwise reasonably acceptable to the Required Consenting
Stakeholders and the Company Parties.

“Indentures” means, collectively, the 2020 Notes Indenture and the 2022 Notes
Indenture.

“Insolvency Proceeding” means any corporate action, legal proceedings or other
procedure or step taken in any jurisdiction in relation to:

(a) the suspension of payments, a moratorium of any indebtedness, winding-up,
bankruptcy, liquidation, dissolution, administration, receivership,
administrative receivership, judicial composition or reorganisation (by way of
voluntary arrangement, scheme or otherwise) of any member of the Consolidated
Group, including under the Bankruptcy Code;

(b) a composition, conciliation, compromise or arrangement with the creditors
generally of any member of the Consolidated Group or an assignment by any member
of the Consolidated Group of its assets for the benefit of its creditors
generally or any member of the Consolidated Group becoming subject to a
distribution of its assets;

(c) the appointment of a liquidator, receiver, administrator, administrative
receiver, compulsory manager or other similar officer in respect of any member
of the Consolidated Group or any of its assets;

(d) enforcement of any security over any assets of any member of the
Consolidated

Group; or

(e) any procedure or step in any jurisdiction analogous to those set out in the
preceding sub-paragraphs (a) to (d).

 

 

7



--------------------------------------------------------------------------------

“Joinder” means a joinder to this Agreement substantially in the form attached
hereto as Exhibit D.

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).

“Management Incentive Plan” means the equity incentive program for the members
of the management team of Reorganized Parker, to be established in accordance
with this Agreement and the Definitive Documents.

“Milestones” has the meaning set forth in Section 6.01(a).

“New Common Stock” means the common stock of Reorganized Parker.

“New Second Lien Term Loan ” means the $210 million new second lien secured term
loan that Reorganized Parker will incur on the Effective Date under the New
Second Lien Term Loan Agreement.

“New Second Lien Term Loan Term Sheet” has the meaning set forth in the recitals
to this Agreement.

“New Second Lien Term Loan Agreement” means that certain credit agreement for
the New Second Lien Term Loan that Reorganized Parker will enter into in
accordance with this Agreement and the Definitive Documents.

“New Warrants” means the warrants to acquire an aggregate number of shares of
common stock issued by Reorganized Parker equal to 13.5% of the New Common Stock
of Reorganized Parker, which will be issued pursuant to the New Warrant
Agreement.

“New Warrant Agreement” means that certain agreement providing for, among other
things, the issuance and terms of the New Warrants in accordance with this
Agreement (including the New Warrant Term Sheet) and the Definitive Documents.

“NOL Rights Plan” means the Rights Agreement, dated as of July 12, 2018, between
Parker and Equiniti Trust Company, as Rights Agent, as amended, restated,
modified, supplemented, or replaced from time to time.

“Outside Date” means the date that is 160 days after the Petition Date.

“Parker” has the meaning set forth in the preamble to this Agreement.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Permitted Transfer” means a Transfer of any Company Claims/Interests that meets
the requirements of Section 8.01.

 

 

8



--------------------------------------------------------------------------------

“Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 8.01.

“Petition Date” means the date on which the Company Parties commence the Chapter
11 Cases in accordance with this Agreement and the Definitive Documents.

“Plan” means the joint chapter 11 plan of reorganization filed by the Debtors in
the Chapter 11 Cases to implement the Restructuring Transactions in accordance
with this Agreement and the Definitive Documents.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company Parties
with the Bankruptcy Court in accordance with this Agreement and the Definitive
Documents.

“Put Option Cash Premium” means a premium equal to $7,600,000 payable to the
Backstop Commitment Parties in accordance with the Backstop Commitment
Agreement.

“Put Option Equity Premium” means a premium equal to 3.3539% of the New Common
Stock, subject to dilution by the New Common Stock issued in connection with the
Management Incentive Plan and the exercise of the New Warrants, payable to the
Backstop Commitment Parties in accordance with the Backstop Commitment
Agreement.

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company
Claims/Interests (or enter with customers into long and short positions in
Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt). For the avoidance of doubt, none of the Consenting
Stakeholders represented by Akin Gump are Qualified Marketmakers.

“Registration Rights Agreement” means any agreements providing registration
rights to the Consenting Stakeholders and any other parties thereto on account
of New Common Stock acquired by them pursuant to the Restructuring Transactions
in accordance with this Agreement (including the Governance Term Sheet) and the
Definitive Documents.

“Reorganized Parker” means Parker, as reorganized pursuant to and under the
Restructuring Transactions or any successor thereto.

“Required Consenting Stakeholders” means, as of the relevant date, at least two
(2) non-Affiliated Consenting Stakeholders represented by Akin Gump that
collectively hold at least 66% of the aggregate outstanding principal amount of
Unsecured Notes that are held by all such Consenting Stakeholders represented by
Akin Gump.

“Restructuring Term Sheet” has the meaning set forth in the recitals to this
Agreement.

“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.

 

 

9



--------------------------------------------------------------------------------

“Rights Offering” means the rights offering of the New Common Stock to be issued
by Reorganized Parker for $95,000,000 of cash for 41.9241% of post-closing New
Common Stock, subject to dilution by New Common Stock issued in connection with
the Management Incentive Plan and the exercise of the New Warrants.

“Rights Offering Procedures” means the procedures governing the conduct of the
Rights Offering, which Rights Offering Procedures shall be in accordance with
this Agreement and the Definitive Documents.

“Rules” means Rule 501(a) of the Securities Act.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Solicitation Materials” means all solicitation materials in respect of the Plan
together with the Disclosure Statement, which Solicitation Materials shall be in
accordance with this Agreement and the Definitive Documents.

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections 12.01, 12.02, 12.03, 12.04 or
12.05.

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales or other transactions).

“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached hereto as Exhibit E.

“Trustee” means any indenture trustee or other trustee or similar entity under
any series of the Unsecured Notes.

“Unsecured Notes” means, collectively, the 2020 Notes and the 2022 Notes.

“Unsecured Note Claim” means any Claim on account of the Unsecured Notes.

1.02. Interpretation. For purposes of this Agreement:

(a) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender;

(b) capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

(c) unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may
have been or may be amended,

 

 

10



--------------------------------------------------------------------------------

restated, amended and restated, supplemented, or otherwise modified or replaced
from time to time in accordance with this Agreement; provided that any
capitalized terms herein which are defined with reference to another agreement,
are defined with reference to such other agreement as of the date of this
Agreement, without giving effect to any termination of such other agreement or
amendments to such capitalized terms in any such other agreement following the
date hereof;

(d) unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;

(e) the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;

(f) captions and headings to Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of
this Agreement;

(g) references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined
under the applicable limited liability company Laws;

(h) the use of “include” or “including” is without limitation, whether stated or
not;

(i) the phrase “counsel to the Consenting Stakeholders” refers in this Agreement
to each counsel specified in Section 14.10 other than counsel to the Company
Parties; and

(j) the provisions of Bankruptcy Rule 9006(a) shall apply in computing any
period of time prescribed or allowed herein.

Section 2. Effectiveness of this Agreement. This Agreement shall become
effective and binding upon each of the Parties according to its terms as of
12:00 a.m., prevailing Eastern Standard Time, on the Agreement Effective Date,
which is the date on which all of the following conditions have been satisfied
or waived in accordance with this Agreement:

(a) each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties; provided,
however, that signature pages executed by Consenting Stakeholders shall (i) be
treated in accordance with Section 14.21 and (ii) be delivered to other
Consenting Stakeholders in a redacted form that removes the details of such
Consenting Stakeholders’ holdings of Company Claims/Interests;

(b) Consenting Stakeholders holding the following shall have executed and
delivered counterpart signature pages of this Agreement to counsel to the
Company Parties as of the date hereof:

(i) holders of at least two-thirds of the aggregate outstanding principal amount
of the 2020 Notes;

(ii) holders of at least two-thirds of the aggregate outstanding principal
amount of the 2022 Notes; and

 

11



--------------------------------------------------------------------------------

(c) counsel to the Company Parties shall have given notice to counsel to the
Consenting Stakeholders in the manner set forth in Section 14.10 (by email or
otherwise) hereof that the other conditions to the Agreement Effective Date set
forth in this Section 2 have occurred; and

(d) in accordance with Section 25 of the NOL Rights Plan, the board of directors
of Parker has previously approved by resolution that the Restructuring
Transactions, the entry into this Agreement and the consummation of the
Restructuring Transactions and the Plan shall be fully exempted from the
provisions of the NOL Rights Plan and shall have deemed the Consenting
Stakeholders and their Affiliates both individually and collectively to be an
“Exempt Person” as defined in the NOL Rights Plan with respect to the
Restructuring Transactions contemplated under the Plan.

Section 3. Definitive Documents.

3.01. Definitive Documents. The documents related to or otherwise utilized to
implement or effectuate the Restructuring Transactions (collectively, the
“Definitive Documents”) shall include, among others:

(a) the New Second Lien Term Loan Agreement;

(b) the documents comprising the DIP Facility;

(c) the documents comprising the Exit Facility;

(d) the New Warrant Agreement;

(e) the Backstop Commitment Agreement;

(f) any disclosure documents related to the issuance of the New Second Lien Term
Loan, the issuance of the New Common Stock and the Rights Offering;

(g) the Registration Rights Agreement;

(h) the First Day Pleadings and all orders sought pursuant thereto;

(i) the Plan;

(j) the Plan Supplement;

(k) the Disclosure Statement;

(l) the Disclosure Statement Order;

(m) the Solicitation Materials;

(n) the motion or motions seeking approval of the Solicitation Materials, the
forms of ballots and notices and related relief and confirmation of the Plan
(including all exhibits, appendices, supplements and related documents);

 

12



--------------------------------------------------------------------------------

(o) any orders relating to the use of cash collateral and the DIP Facility
(including any exhibits, schedules, amendments, modifications or supplements
thereto);

(p) the Confirmation Order;

(q) the Rights Offering Procedures;

(r) a motion for approval of the Rights Offering Procedures and an order
approving the Rights Offering Procedures;

(s) any other exhibits, schedules, amendments, modifications, supplements or
other documents and/or agreements relating to the Plan, the Plan Supplement, the
Disclosure Statement, the Disclosure Statement Order, the Confirmation Order,
the Backstop Commitment Agreement or the Rights Offering Procedures;

(t) the Governance Documents;

(u) all documentation relating to the Management Incentive Plan and any new
employment agreements;

(v) such other definitive documentation relating to a recapitalization or
restructuring of the Company Parties as is necessary or desirable to consummate
the Restructuring Transactions; and

(w) any and all deeds, agreements, filings, notifications, pleadings, orders,
certificates, letters, instruments or other documents related to the
Restructuring Transactions (including any exhibits, amendments, modifications or
supplements made from time to time thereto).

3.02. Consent Rights Regarding Definitive Documents. Each of the Definitive
Documents shall be consistent in all respects with, and shall contain, the terms
and conditions set forth in this Agreement, and shall otherwise be in form and
substance reasonably acceptable to the Company Parties and the Required
Consenting Stakeholders.

Section 4. Commitments of the Consenting Stakeholders.

4.01. General Commitments, Forbearances, and Waivers.

(a) During the Agreement Effective Period, each Consenting Stakeholder agrees in
respect of all of its Company Claims/Interests pursuant to this Agreement to:

(i) support and cooperate with the Debtors to take all commercially reasonable
actions necessary to consummate the Restructuring Transactions in accordance
with the Plan and the terms and conditions of this Agreement, and vote and
exercise any powers or rights available to it (including in any board,
shareholders’, or creditors’ meeting or in any process requiring voting or
approval to which they are legally entitled to participate) in each case in
favor of any matter requiring approval to the extent necessary to implement the
Restructuring Transactions;

 

13



--------------------------------------------------------------------------------

(ii) not, and shall not direct any other person to, exercise any right or remedy
for the enforcement, collection, or recovery of any of the Company
Claims/Interests or Existing Equity Interests against the Company Parties other
than in accordance with this Agreement and the Definitive Documents;

(iii) give any notice, order, instruction, or direction to the applicable
Trustees necessary to give effect to the Restructuring Transactions; and

(iv) negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documents to which it is required to be a party.

(b) During the Agreement Effective Period, each Consenting Stakeholder agrees in
respect of all of its Company Claims/Interests pursuant to this Agreement that
it shall not directly or indirectly:

(i) object to, delay, impede, or take any other action that is reasonably likely
to interfere with acceptance, implementation, or consummation of the
Restructuring Transactions;

(ii) propose, file, support, or vote for any Alternative Restructuring Proposal;

(iii) file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement or the Plan;

(iv) initiate, or have initiated on its behalf, any litigation or proceeding of
any kind with respect to this Agreement, the other Restructuring Transactions,
the Chapter 11 Cases contemplated herein against the Company Parties or the
other Parties other than to enforce this Agreement or any Definitive Document,
to effectuate the Restructuring Transactions in accordance therewith, or as
otherwise permitted under this Agreement;

(v) object to, delay, or impede (A) the payment of reasonable and documented
fees and expenses incurred under any engagement letters for any professional
advisors to the Company Parties in existence as of the Agreement Effective Date
to the extent that copies of such engagement letters have been provided to the
Consenting Stakeholders at least seven (7) days prior to the Agreement Effective
Date and have not thereafter been modified (such engagement letters (the
“Disclosed Letters”) or (B) orders of the Bankruptcy Court approving and
authorizing (1) the retention of any such advisors by the Company Parties in
accordance with the Disclosed Letters and (2) the payment of reasonable and
documented fees and expenses incurred under the Disclosed Letters; and

(vi) object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or,
interfere with the automatic stay arising under section 362 of the Bankruptcy
Code; provided, however, that nothing in this Agreement shall limit the right of
any party hereto to exercise any right or remedy provided under this Agreement,
the Confirmation Order or any other Definitive Document.

 

14



--------------------------------------------------------------------------------

4.02. Voting and Motions.

(a) During the Agreement Effective Period, each Consenting Stakeholder that is
entitled to vote to accept or reject the Plan pursuant to its terms agrees that
it shall, subject to receipt by such Consenting Stakeholder of the Solicitation
Materials:

(i) vote each of its Company Claims/Interests to accept the Plan by delivering
its duly executed and completed ballot accepting the Plan on a timely basis
following the commencement of the solicitation of the Plan and its actual
receipt of the Solicitation Materials and the ballot;

(ii) to the extent it is permitted to elect whether to opt out of the releases
set forth in the Plan, elect not to opt out of the releases set forth in the
Plan by timely delivering its duly executed and completed ballot(s) indicating
such election; and

(iii) not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any vote or election referred to in clauses (a)(i) and
(ii) above; provided, however, that nothing in this Agreement shall prevent any
Party from withholding, amending, or revoking (or causing the same) its timely
consent or vote with respect to the Plan if this Agreement has been terminated
in accordance with its terms with respect to such Party.

Notwithstanding any other provision of this Agreement, including this Section 4,
nothing in this Agreement shall require any Consenting Stakeholder to (i) incur
any material expenses, liabilities or other obligations, or agree to any
commitments, undertakings, concessions, indemnities or other arrangements that
could result in expenses, liabilities or other obligations to any Consenting
Stakeholder or its Affiliates other than as expressly provided in this Agreement
(including the Restructuring Term Sheet) or in the Backstop Commitment Agreement
or (ii) provide any information that it determines, in its sole discretion, to
be sensitive or confidential.

(b) During the Agreement Effective Period, each Consenting Stakeholder, in
respect of each of its Company Claims/Interests, will support, and will not
directly or indirectly object to, delay, impede, or take any other action
reasonably likely to interfere with any motion or other pleading or document
filed by a Company Party in the Bankruptcy Court that is explicitly contemplated
by and in accordance with this Agreement.

Section 5. Additional Provisions Regarding the Consenting Stakeholders’
Commitments. Notwithstanding anything contained in this Agreement, and
notwithstanding any delivery of a consent or vote to accept the Plan by any
Consenting Stakeholder, or any acceptance of the Plan by any class of creditors,
nothing in this Agreement shall:

(a) be constructed to prohibit any Consenting Stakeholder from contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, this
Agreement;

(b) be construed to prohibit any Consenting Stakeholder from appearing as a
party-in-interest in any matter to be adjudicated in a Chapter 11 Case, so long
as such appearance and the positions advocated in connection therewith are not
materially inconsistent with this Agreement and are not for the purpose of
delaying, interfering, impeding, or taking any other action to delay, interfere
or impede, directly or indirectly, the Restructuring Transactions;

 

15



--------------------------------------------------------------------------------

(c) affect the ability of any Consenting Stakeholder to consult with any other
Consenting Stakeholder, the Company Parties or any other party in interest;

(d) impair or waive the rights of any Consenting Stakeholder to assert or raise
any objection not prohibited under this Agreement;

(e) prevent any Consenting Stakeholder from enforcing this Agreement;

(f) obligate a Consenting Stakeholder to deliver a vote to support the Plan or
prohibit a Consenting Stakeholder from withdrawing such vote, in each case from
and after the Termination Date (other than a Termination Date as a result of the
occurrence of the Effective Date); provided that upon the withdrawal of any such
vote after the Termination Date (other than a Termination Date as a result of
the occurrence of the Effective Date), such vote shall be deemed void ab initio
and such Consenting Stakeholder shall have the opportunity to change its vote;

(g) (i) prevent any Consenting Stakeholder from taking any action which is
required by applicable Law, (ii) require any Consenting Stakeholder to take any
action which is prohibited by applicable Law or to waive or forego the benefit
of any applicable legal professional privilege, or (iii) incur any expenses,
liabilities or other obligations, or agree to any commitments, undertakings,
concessions, indemnities or other arrangements that could result in expenses,
liabilities or other obligations; provided, however, that if any Consenting
Stakeholder proposes to take any action that is otherwise inconsistent with this
Agreement in order to comply with applicable Law, such Consenting Stakeholder
shall provide at least three (3) Business Days’ advance notice to the Company
Parties;

(h) prevent any Consenting Stakeholder by reason of this Agreement or the
Restructuring Transactions from making, seeking, or receiving any regulatory
filings, notifications, consents, determinations, authorizations, permits,
approvals, licenses, or the like; or

(i) prohibit any Consenting Stakeholder from taking any action that is not
inconsistent with this Agreement.

Section 6. Commitments of the Company Parties.

6.01. Affirmative Commitments. Except as set forth in Section 7, during the
Agreement Effective Period, the Company Parties agree to:

(a) support and take all steps reasonably necessary and desirable to consummate
the Restructuring Transactions in accordance with this Agreement, including the
applicable milestones set forth on Schedule 1 to this Agreement (collectively,
the “Milestones”);

(b) to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring Transactions contemplated
herein, support and take all steps reasonably necessary and desirable to address
and resolve any such impediment;

 

16



--------------------------------------------------------------------------------

(c) use commercially reasonable efforts to obtain any and all required
governmental, regulatory (including self-regulatory) and/or third-party
approvals for the Restructuring Transactions;

(d) negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documents and any other required agreements to
effectuate and consummate the Restructuring Transactions as contemplated by this
Agreement;

(e) use commercially reasonable efforts to seek additional support for the
Restructuring Transactions from their other material stakeholders to the extent
reasonably prudent and to the extent the Company Parties receive any Joinders or
Transfer Agreements, notify the Consenting Stakeholders of such Joinders and
Transfer Agreements;

(f) actively oppose and object to the efforts of any person seeking to object
to, delay, impede, or take any other action to interfere with the acceptance,
implementation, or consummation of the Restructuring Transactions (including, if
applicable, the filing of timely filed objections or written responses) to the
extent such opposition or objection is reasonably necessary or desirable to
facilitate implementation of the Restructuring Transactions;

(g) consult and negotiate in good faith with the Consenting Stakeholders and
their advisors regarding the execution of the Restructuring Transactions;

(h) upon reasonable request of the Consenting Stakeholders, inform the advisors
to the Consenting Stakeholders as to: (i) the material business and financial
(including liquidity) performance of the Consolidated Group; (ii) the status and
progress of the Restructuring Transactions, including progress in relation to
the negotiations of the Definitive Documents; and (iii) the status of obtaining
any necessary or desirable authorizations (including any consents) from each
Consenting Stakeholder, any competent judicial body, governmental authority,
banking, taxation, supervisory, or regulatory body or any stock exchange;

(i) inform counsel to the Consenting Stakeholders as soon as reasonably
practicable after becoming aware of: (i) any matter or circumstance which they
know, or suspect is likely, to be a material impediment to the implementation or
consummation of the Restructuring Transactions; (ii) any notice of any
commencement of any material involuntary Insolvency Proceedings, legal suit for
payment of debt or securement of security from or by any person in respect of
any Company Party; (iii) a breach of this Agreement (including a breach by any
Company Party); and (iv) any representation or statement made or deemed to be
made by them under this Agreement which is or proves to have been materially
incorrect or misleading in any respect when made or deemed to be made;

(j) use commercially reasonable efforts to maintain their good standing under
the Laws of the state or other jurisdiction in which they are incorporated or
organized;

(k) use commercially reasonable efforts to not (i) operate their business
outside the ordinary course, taking into account the Restructuring Transactions
without the consent of the Required Consenting Stakeholders (not to be
unreasonably withheld) or (ii) transfer any asset or right of the Company
Parties or any asset or right used in the business of the Company Parties to any
person or entity outside the ordinary course of business without the consent of
the Required Consenting Stakeholders (not to be unreasonably withheld);

 

17



--------------------------------------------------------------------------------

(l) on or after the date hereof, not engage in any material merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of
indebtedness or other similar transaction outside of the ordinary course of
business other than the Restructuring Transactions;

(m) use commercially reasonable efforts to (i) provide counsel for the
Consenting Stakeholders a reasonable opportunity (which shall be no less than
two (2) Business Days) to review draft copies of all First Day Pleadings and
second day motions and proposed orders and, (ii) to the extent reasonably
practicable, provide counsel for the Consenting Stakeholders a reasonable
opportunity to review and provide comments on draft copies of all other
substantive documents that the Company Parties intend to file with the
Bankruptcy Court; and

(n) take any and all actions necessary and appropriate to ensure that the
provisions of the NOL Rights Plan are not triggered on account of the
Restructuring Transactions or the entry into this Agreement by any of the
Consenting Stockholders and that the NOL Rights Plan is terminated on the
Effective Date.

6.02. Negative Commitments. Except as set forth in Section 7, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:

(a) object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(b) take any action that is inconsistent with, or is intended to frustrate or
impede approval, implementation and consummation of the Restructuring
Transactions described in, this Agreement and the Definitive Documents;

(c) modify the Plan, in whole or in part, in a manner that is not consistent
with this Agreement and the Definitive Documents; or

(d) file any motion, pleading, or other Definitive Documents with the Bankruptcy
Court or any other court (including any modifications or amendments thereof)
that, in whole or in part, is not materially consistent with this Agreement and
the Definitive Documents.

Section 7. Additional Provisions Regarding Company Parties’ Commitments.

7.01. Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall require a Company Party or the board of directors, board of
managers, or similar governing body of a Company Party, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring Transactions to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations
under applicable Law; provided, however, that to the extent that any such action
or inaction is inconsistent with this Agreement or would be deemed to constitute
a breach hereunder, including a determination to pursue an Alternative
Restructuring Proposal, the Company Parties shall provide the Consenting
Stakeholders with written notice two (2) Business Days prior to when it or they
intend to take such action or inaction.

 

18



--------------------------------------------------------------------------------

7.02. Notwithstanding anything to the contrary in this Agreement, each Company
Party and their respective directors, officers, employees, investment bankers,
attorneys, accountants, consultants, and other advisors or representatives shall
have the rights to: (a) consider, respond to, and facilitate Alternative
Restructuring Proposals; (b) provide access to non-public information concerning
any Company Party to any Entity or enter into Confidentiality Agreements or
nondisclosure agreements with any Entity; (c) maintain or continue discussions
or negotiations with respect to Alternative Restructuring Proposals;
(d) otherwise cooperate with, assist, participate in, or facilitate any
inquiries, proposals, discussions, or negotiation of Alternative Restructuring
Proposals; and (e) enter into or continue discussions or negotiations with
holders of Claims against or Existing Equity Interests in a Company Party
(including any Consenting Stakeholder), any other party in interest (including,
if applicable, in the Chapter 11 Cases (including any official committee and the
United States Trustee)), or any other Entity regarding the Restructuring
Transactions or Alternative Restructuring Proposals. At all times prior to the
date on which the Company Parties enter into a definitive agreement in respect
of an Alternative Restructuring Proposal, the Company Parties shall provide to
Akin Gump with updates on the status of any discussions regarding an Alternative
Restructuring Proposal and a copy of any written offer or proposal for such
Alternative Restructuring Proposal within three (3) Business Days of the Company
Parties’ or their advisors’ receipt of such offer or proposal.

7.03. Nothing in this Agreement shall: (a) impair or waive the rights of any
Company Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (b) prevent any Company Party
from enforcing this Agreement or contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, this Agreement.

Section 8. Transfer of Interests and Securities.

8.01. After the Agreement Effective Date, no Consenting Stakeholder shall
Transfer any ownership (including any beneficial ownership as defined in the
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) in any Company
Claims/Interests to any affiliated or unaffiliated party, including any party in
which it may hold a direct or indirect beneficial interest, unless either:
(i) the transferee executes and delivers to counsel to the Company Parties, at
or before the time of the proposed Transfer, a Transfer Agreement; or (ii) the
transferee is a Consenting Stakeholder and the transferee provides notice of
such Transfer (including the amount and type of Company Claim/Interest
Transferred) to counsel to the Company Parties at or before the time of the
proposed Transfer.

8.02. Upon compliance with the requirements of Section 8.01, the transferor
shall be deemed to relinquish its rights (and be released from its obligations)
under this Agreement to the extent of the rights and obligations in respect of
such transferred Company Claims/Interests. Any Transfer in violation of
Section 8.01 shall be void ab initio.

 

19



--------------------------------------------------------------------------------

8.03. This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests; provided,
however, that (a) such additional Company Claims/Interests shall automatically
and immediately upon acquisition by a Consenting Stakeholder be deemed subject
to the terms of this Agreement (regardless of when or whether notice of such
acquisition is given to counsel to the Company Parties or counsel to the
Consenting Stakeholders) and (b) such Consenting Stakeholder must provide notice
of such acquisition (including the amount and type of Company Claim/Interest
acquired) to counsel to the Company Parties within five (5) Business Days of
such acquisition.

8.04. This Section 8 shall not impose any obligation on any Company Party to
issue any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Stakeholder to Transfer any of its Company
Claims/Interests. Notwithstanding anything to the contrary herein, to the extent
a Company Party and another Party have entered into a Confidentiality Agreement,
the terms of such Confidentiality Agreement shall continue to apply and remain
in full force and effect according to its terms, and this Agreement does not
supersede any rights or obligations otherwise arising under such Confidentiality
Agreements.

8.05. Notwithstanding Section 8.01, a Qualified Marketmaker that acquires any
Company Claims/Interests with the purpose and intent of acting as a Qualified
Marketmaker for such Company Claims/Interests shall not be required to execute
and deliver a Transfer Agreement in respect of such Company Claims/Interests if:
(a) such Qualified Marketmaker subsequently transfers such Company
Claims/Interests (by purchase, sale assignment, participation, or otherwise)
within five (5) Business Days of its acquisition to a transferee that is an
entity that is not an affiliate, affiliated fund, or affiliated entity with a
common investment advisor; (b) the transferee otherwise is a Permitted
Transferee under Section 8.01; and (c) the Transfer otherwise is a Permitted
Transfer under Section 8.01. To the extent that a Consenting Stakeholder is
acting in its capacity as a Qualified Marketmaker, it may Transfer (by purchase,
sale, assignment, participation, or otherwise) any right, title or interests in
Company Claims/Interests that the Qualified Marketmaker acquires from a holder
of the Company Claims/Interests who is not a Consenting Stakeholder without the
requirement that the transferee be a Permitted Transferee.

8.06. Notwithstanding anything to the contrary in this Section 8, the
restrictions on Transfer set forth in this Section 8 shall not apply to the
grant of any liens or encumbrances on any claims and interests in favor of a
bank or broker-dealer holding custody of such claims and interests in the
ordinary course of business and which lien or encumbrance is released upon the
Transfer of such claims and interests.

Section 9. Representations and Warranties of Consenting Stakeholders. Each
Consenting Stakeholder severally, and not jointly, represents and warrants that,
as of the date such Consenting Stakeholder executes and delivers this Agreement
and as of the Effective Date:

(a) it is the beneficial or record owner of the face amount of the Company
Claims/Interests or is the nominee, investment manager, or advisor for
beneficial holders of the Company Claims/Interests reflected in, and it is not
the beneficial or record owner of any Company Claims/Interests other than those
reflected in, such Consenting Stakeholder’s signature page to this Agreement, a
Joinder or a Transfer Agreement, as applicable (as may be updated pursuant to
Section 8);

 

20



--------------------------------------------------------------------------------

(b) it has the full power and authority to act on behalf of, vote and consent to
matters concerning, such Company Claims/Interests;

(c) such Company Claims/Interests are free and clear of any pledge, lien,
security interest, charge, claim, equity, option, proxy, voting restriction,
right of first refusal, or other limitation on disposition, transfer, or
encumbrances of any kind, that would adversely affect in any way such Consenting
Stakeholder’s ability to perform any of its obligations under this Agreement at
the time such obligations are required to be performed; and

(d) it has the full power to vote, approve changes to, and transfer all of its
Company Claims/Interests referable to it as contemplated by this Agreement
subject to applicable Law.

Section 10. Representations and Warranties of Company Parties. Each Company
Party severally, and not jointly, represents and warrants that as of the date
such Company Party executes and delivers this Agreement and as of the Effective
Date:

(a) to the best of its knowledge having made all reasonable inquiries, no order
has been made, petition presented or resolution passed for the winding up of or
appointment of a liquidator, receiver, administrative receiver, administrator,
compulsory manager or other similar officer in respect of it or any other
Company Party or other member of the Consolidated Group, and no analogous
procedure has been commenced in any jurisdiction; provided, however, that this
Section 10 does not apply to any proceeding commenced in connection with filing
the Chapter 11 Cases;

(b) in accordance with Section 25 of the NOL Rights Plan, the Consenting
Stakeholders both individually and collectively, in connection with the entry
into this Agreement and their agreements in connection with the Restructuring
Transactions contemplated hereby, have been deemed by the board of directors of
Parker to be an “Exempt Person” as defined in the NOL Rights Plan and the board
of directors has previously approved by resolution that the Restructuring
Transactions and the entry into this Agreement are fully exempted from the
provisions of the NOL Rights Plan; and

(c) acknowledge, and the Company Parties hereby agree, that any Consenting
Stakeholder that has checked the box on its signature page to this Agreement in
connection with the “Existing Preferred Stock Conversion Waiver” shall have
irrevocably waived its right hereby to convert any of the shares of Existing
Preferred Stock into shares of Existing Common Stock until such time as this
Agreement is terminated other than upon the consummation of the Plan on the
Effective Date.

Section 11. Mutual Representations, Warranties, and Covenants; Further
Assurances. Each of the Parties represents, warrants, and covenants to each
other Party, as of the date such Party executed and delivers this Agreement, on
the Effective Date:

(a) it is validly existing and in good standing (or the equivalent thereof)
under the Laws of the jurisdiction of its organization, and this Agreement is a
legal, valid, and binding obligation of such Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
Laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability;

 

21



--------------------------------------------------------------------------------

(b) except as expressly provided in this Agreement, the Backstop Commitment
Agreement, the Plan, the Restructuring Term Sheet, and the Bankruptcy Code (or
as reasonably determined by the Company Parties and the Required Consenting
Stakeholders upon advice of counsel), no consent or approval is required by a
governmental authority, banking, taxation, supervisory, or regulatory body or
any stock exchange, third party or any other person or entity in order for it to
effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement other than any such consent or
approval which has been obtained, provided, or otherwise satisfied prior to the
Agreement Effective Date and which consent or approval has not been subsequently
revoked;

(c) the entry into and performance by it of, and the transactions contemplated
by, this Agreement do not, and will not, conflict in any material respect with
any Law or regulation applicable to it or with any of its articles of
association, memorandum of association or other constitutional documents; and

(d) except as expressly provided in this Agreement, it has (or will have, at the
relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this
Agreement.

Section 12. Termination Events.

12.01. Consenting Stakeholder Termination Events. This Agreement may be
terminated by the Required Consenting Stakeholders, by the delivery to the
Company Parties of a written notice in accordance with Section 14.10 hereof upon
the occurrence and continuation of any of the following events, in each case,
other than as contemplated by the Restructuring Transactions:

(a) the (i) breach (other than an immaterial breach) in any respect by a Company
Party of any of the undertakings, representations, warranties, or covenants of
the Company Parties set forth in this Agreement or (ii) failure of the Company
Parties to act in a manner materially consistent with this Agreement, which
breach or failure remains uncured (to the extent curable) for five (5) Business
Days after the Required Consenting Stakeholders transmit a written notice to the
Company Parties in accordance with Section 14.10 hereof identifying such breach;

(b) the making public, modification, amendment, or filing of any of the
Definitive Documents without the consent of the applicable Required Consenting
Stakeholders in accordance with this Agreement;

(c) the Company Parties (i) withdraw the Plan, (ii) publicly announce their
intention not to support the Restructuring Transactions or (iii) file, publicly
announce, or execute a definitive written agreement with respect to an
Alternative Restructuring Proposal;

 

22



--------------------------------------------------------------------------------

(d) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions, including the Plan and (ii) either (1) such ruling,
judgment or order has been issued at the request of the Company Parties in
contravention of any obligations set forth in this Agreement or (2) remains in
effect for fifteen (15) Days after such terminating Required Consenting
Stakeholders transmit a written notice in accordance with Section 14.10 hereof
detailing any such issuance; provided that this termination right may not be
exercised by any Party that sought or requested such ruling or order in
contravention of any obligation set out in this Agreement;

(e) (i) the failure of any of Milestones (a), (b), (c), or (d) on Schedule 1 to
this Agreement to be satisfied, which remains unsatisfied for three (3) Business
Days, or (ii) the failure of Milestone (e) on Schedule 1 to this Agreement to be
satisfied, which remains unsatisfied for one (1) Business Day;

(f) the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written
consent of the Required Consenting Stakeholders, not to be unreasonably
withheld), (i) converting one or more of the Chapter 11 Cases of a Company Party
to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner
with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of
the Bankruptcy Code or a trustee under section 1104 of the Bankruptcy Code in
one or more of the Chapter 11 Cases of a Company Party, (iii) dismissing one or
more of the Chapter 11 Cases, (iv) terminating exclusivity under Bankruptcy Code
section 1121, or (v) rejecting this Agreement;

(g) if any Company Party (i) voluntarily commences any case or files any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, except as contemplated by this Agreement,
(ii) consents to the institution of, or fails to contest in a timely and
appropriate manner, any involuntary proceeding or petition described in the
preceding subsection (i), (iii) applies for or consents to the appointment of a
receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official with respect to any Company Party
or for a substantial part of such Company Party’s assets, (iv) makes a general
assignment or arrangement for the benefit of creditors, or (v) takes any
corporate action for the purpose of authorizing any of the foregoing;

(h) an order is entered by the Bankruptcy Court granting relief from the
automatic stay imposed by section 362 of the Bankruptcy Code authorizing any
party to proceed against any material asset of the Company Parties that would
materially and adversely affect the Company’s operational or financial
performance;

(i) upon the delivery of notice by the Company Parties pursuant to Section 7.01;

(j) failure by the Company Parties to pay the fees and expenses set forth in
Section 14.22 of this Agreement as and when required, subject to applicable Law;
provided, however, that the Effective Date shall not occur until and unless the
fees and expenses set forth in Section 14.22 have been paid in full; or

 

23



--------------------------------------------------------------------------------

(k) the Company Parties file any motion or pleading with the Bankruptcy Court
that is not consistent in all material respects with this Agreement and such
motion has not been withdrawn within two (2) Business Days of receipt by the
Company Parties of written notice from the Required Consenting Stakeholders that
such motion or pleading is inconsistent with this Agreement.

12.02. Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 14.10 hereof upon the occurrence of any of the following
events:

(a) the breach (other than an immaterial breach) by Consenting Stakeholders
holding an amount of Unsecured Notes that would result in non-breaching
Consenting Stakeholders holding less than two-thirds (2/3) of the aggregate
principal amount of 2020 Notes or 2022 Notes of their undertakings,
representations, warranties, or covenants set forth in this Agreement that
remains uncured for a period of five (5) Business Days after the receipt by the
Company Parties of notice of such breach; provided, however, that the Company
Parties may only terminate this Agreement as to any Consenting Stakeholder
individually and not as to all Parties for a breach described in the immediately
preceding clause;

(b) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (A) enjoins the consummation of a material portion of the
Restructuring Transactions and (B) remains in effect for fifteen (15) Business
Days after such terminating Company Party transmits a written notice in
accordance with Section 14.10 hereof detailing any such issuance; provided that
this termination right shall not apply to or be exercised to the extent a
Company Party sought or requested such ruling or order in contravention of any
obligation or restriction set out in this Agreement; or

(c) two (2) Business Days after the delivery of notice by the Company Parties
pursuant to Section 7.01.

12.03. Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among all of the
following: (a) the Required Consenting Stakeholders; and (b) each Company Party.

12.04. Termination on and after the Outside Date. Any Consenting Stakeholder may
terminate its obligations under this Agreement, by the delivery to the Company
Parties and all other Consenting Stakeholders of a written notice in accordance
with Section 14.10 hereof, upon the occurrence of the Outside Date and at any
time thereafter.

12.05. Automatic Termination. This Agreement shall terminate automatically
without any further required action or notice immediately upon consummation of
the Plan on the Effective Date.

12.06. Effect of Termination. Except as set forth in Section 14.17, upon the
occurrence of a Termination Date as to a Party, this Agreement shall be of no
further force and effect as to such Party and each Party subject to such
termination shall be released from its commitments, undertakings, and agreements
under or related to this Agreement and shall have the rights and

 

24



--------------------------------------------------------------------------------

remedies that it would have had, had it not entered into this Agreement, and
shall be entitled to take all actions, whether with respect to the Restructuring
Transactions or otherwise, that it would have been entitled to take had it not
entered into this Agreement, including with respect to any and all Claims or
Causes of Action. Upon the occurrence of a Termination Date prior to the
Confirmation Order being entered by a Bankruptcy Court, any and all consents,
agreements, undertakings, tenders, waivers, forbearances, ballots and votes
delivered by a Party subject to such termination before a Termination Date shall
be deemed, for all purposes, to be null and void from the first instance and
shall not be considered or otherwise used in any manner by the Parties in
connection with the Restructuring Transactions and this Agreement or otherwise.
Notwithstanding anything to the contrary in this Agreement, the foregoing shall
not be construed to prohibit a Company Party or any of the Consenting
Stakeholders from contesting whether any such termination is in accordance with
its terms or to seek enforcement of any rights under this Agreement that arose
or existed before a Termination Date. Except as expressly provided in this
Agreement, nothing herein is intended to, or does, in any manner waive, limit,
impair, or restrict (a) any right of any Company Party or the ability of any
Company Party to protect and preserve its rights (including rights under this
Agreement), remedies, and interests, including its claims against any Consenting
Stakeholder, and (b) any right of any Consenting Stakeholder, or the ability of
any Consenting Stakeholder, to protect and preserve its rights (including rights
under this Agreement), remedies, and interests, including its claims against any
Company Party or Consenting Stakeholder. No purported termination of this
Agreement shall be effective under this Section 12.06 or otherwise if the Party
seeking to terminate this Agreement is in material breach of this Agreement,
except a termination pursuant to Section 12.02(c). Nothing in this Section 12.06
shall restrict any Company Party’s right to terminate this Agreement in
accordance with Section 12.02(c). For the avoidance of doubt, the automatic stay
arising pursuant to section 362 of the Bankruptcy Code shall be deemed waived or
modified for purposes of providing notice or exercising rights hereunder.

Section 13. Amendments and Waivers.

(a) This Agreement may not be modified, amended, or supplemented, and no
condition or requirement of this Agreement may be waived, in any manner except
in accordance with this Section 13.

(b) This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by: (i) each
Company Party and (ii) the Required Consenting Stakeholders; provided, however,
that if the proposed modification, amendment, waiver, or supplement has a
material, disproportionate (as compared to other Consenting Stakeholders holding
claims within the same class as provided for in the Restructuring Term Sheet),
and adverse effect on any of the Company Claims/Interests held by such
Consenting Stakeholder(s), then the consent of each such affected Consenting
Stakeholder shall also be required to effectuate such modification, amendment,
waiver or supplement; provided, further that written consent of all Consenting
Stakeholders represented by Akin Gump as of the Agreement Effective Date (so
long as such Consenting Stakeholders continue to hold Company Claims/Interests
as of the relevant date) shall be required for any modification, amendment,
waiver or supplement to this Agreement, or any other Definitive Document that
modifies:

 

25



--------------------------------------------------------------------------------

  (x)(i)

the percentage of New Common Stock to be issued to the Holders of 2020 Notes
Claims and 2022 Notes Claims, as set forth in the Restructuring Term Sheet and
the exhibits thereto;

 

      (ii)

the Rights Offering Amount (as defined in the Restructuring Term Sheet), the
allocation of rights among classes of debt and equity, the Put Option Cash
Premium, the Put Option Equity Premium, and the backstop allocations as among
the Backstop Commitment Parties, all as set forth in the Restructuring Term
Sheet, Backstop Commitment Agreement and the exhibits thereto;

 

      (iii)

the principal amount, coupon, call schedule, term, security and priority of the
New Second Lien Term Loan, as set forth in the Restructuring Term Sheet, New
Second Lien Term Loan Term Sheet and the exhibits thereto;

 

      (iv)

the percentage of the New Warrants to be issued to the holders of Existing
Common Stock and Existing Preferred Stock, the provisions of the New Warrant
Term Sheet under the section entitled “Sales of Reorganized Parker”, the strike
price of the New Warrants as determined in accordance with the New Warrant Term
Sheet and the term of the New Warrants, as set forth in the Restructuring Term
Sheet, New Warrant Term Sheet and the exhibits thereto; and

 

      (v)

the percentage of New Common Stock to be issued to the holders of Existing
Common Stock and Existing Preferred Stock, as set forth in the Restructuring
Term Sheet and the exhibits thereto; or

 

  (y)

the defined term “Outside Date” or “Required Consenting Stakeholders”.

(c) Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 13 shall be ineffective and void ab initio.

(d) The waiver by any Party of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy under
this Agreement shall operate as a waiver of any such right, power or remedy or
any provision of this Agreement, nor shall any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
of such right, power or remedy or the exercise of any other right, power or
remedy. All remedies under this Agreement are cumulative and are not exclusive
of any other remedies provided by Law.

Section 14. Miscellaneous.

14.01. Acknowledgement. Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise. Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

 

26



--------------------------------------------------------------------------------

14.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules. In the event
of any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto,
this Agreement (without reference to the exhibits, annexes, and schedules
thereto) shall govern.

14.03. Further Assurances. Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring Transactions, as
applicable; provided however that this Section 14.03 shall not limit the right
of any party hereto to exercise any right or remedy provided for in this
Agreement (including the approval rights set forth in Section 3.02).

14.04. Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
among the Parties with respect thereto, other than any Confidentiality
Agreement.

14.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
Notwithstanding the foregoing consent to jurisdiction in either a state or
federal court of competent jurisdiction in the State and County of New York,
upon the commencement of the Chapter 11 Cases, each of the Parties hereby agrees
that, if the Chapter 11 Cases are pending, the Bankruptcy Court shall have
exclusive jurisdiction over all matters arising out of or in connection with
this Agreement. Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement,
to the extent possible, in the Bankruptcy Court, and solely in connection with
claims arising under this Agreement: (a) irrevocably submits to the exclusive
jurisdiction of the Bankruptcy Court; (b) waives any objection to laying venue
in any such action or proceeding in the Bankruptcy Court; and (c) waives any
objection that the Bankruptcy Court is an inconvenient forum or does not have
jurisdiction over any Party hereto.

14.06. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

27



--------------------------------------------------------------------------------

14.07. Execution of Agreement. This Agreement may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement. Except as expressly
provided in this Agreement, each individual executing this Agreement on behalf
of a Party has been duly authorized and empowered to execute and deliver this
Agreement on behalf of said Party.

14.08. Rules of Construction. This Agreement is the product of negotiations
among the Company Parties and the Consenting Stakeholders, and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. The Company Parties and the Consenting Stakeholders were each
represented by counsel during the negotiations and drafting of this Agreement
and continue to be represented by counsel.

14.09. Successors and Assigns; Third Parties. This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other person or entity.

14.10. Notices. All notices hereunder shall be deemed given if in writing and
delivered, by electronic mail, courier, or registered or certified mail (return
receipt requested), to the following addresses (or at such other addresses as
shall be specified by like notice):

 

  (a)

if to a Company Party, to:

Parker Drilling Company

Five Greenway Plaza, Suite 100

Houston, Texas 77046

Attention: John Edward Menger and Jennifer Simons

E-mail address: Ed.Menger@parkerdrilling.com and

Jennifer.Simons@parkerdrilling.com

with copies to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Christopher J. Marcus, P.C., Brian Schartz, P.C., and Matthew Fagen

E-mail address: christopher.marcus@kirkland.com, brian.schartz@kirkland.com, and
matthew.fagen@kirkland.com

(b) if to a Consenting Stakeholder, to each Consenting Stakeholder at the
addresses or e-mail addresses set forth below the Consenting Stakeholder’s
signature page to this Agreement (or to the signature page to a Joinder or
Transfer Agreement in the case of any Consenting Stakeholder that becomes a
party hereto after the Agreement Effective Date):

 

28



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

1333 New Hampshire Avenue, N.W.

Washington, D.C. 20036

Attention: James Savin and Kevin Eide

Email address: jsavin@akingump.com and keide@akingump.com

and

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park, Bank of America Tower

New York, NY 10036

Attention: Michael S. Stamer

Email address: mstamer@akingump.com

Any notice given by delivery, mail, or courier shall be effective when received.

14.11. Independent Due Diligence and Decision Making. Each Consenting
Stakeholder hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Company Parties.

14.12. Enforceability of Agreement. The Parties hereby acknowledge and agree:
(i) that the provision of any notice or exercise of termination rights under
this Agreement is not prohibited by the automatic stay provisions of the
Bankruptcy Code, (ii) waives any right to assert that the exercise of any notice
or termination rights under this Agreement is subject to the automatic stay
provisions of the Bankruptcy Code and expressly stipulates and consents
hereunder to the prospective modification of the automatic stay provisions of
the Bankruptcy Code for purposes of exercising notice and termination rights
under this Agreement, to the extent the Bankruptcy Court determines that such
relief is required, (iii) that they shall not take a position to the contrary of
this Section 14.12 in the Bankruptcy Court or any other court of competent
jurisdiction and (iv) they will not initiate, or assert in, any litigation or
other legal proceeding that this Section 14.12 is illegal, invalid or
unenforceable, in whole or in part.

14.13. Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto shall not
be admissible into evidence in any proceeding other than a proceeding to enforce
its terms or the payment of damages to which a Party may be entitled under this
Agreement.

14.14. Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

 

29



--------------------------------------------------------------------------------

14.15. Several, Not Joint, Claims. Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint.

14.16. Severability and Construction. If any provision of this Agreement shall
be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

14.17. Survival. Notwithstanding (a) any Transfer of any Company
Claims/Interests in accordance with Section 8 or (b) the termination of this
Agreement in accordance with its terms, the agreements and obligations of the
Parties in Section 12.06, Section 14 (except for Section 14.22 with respect to
fees and expenses incurred after the termination of this Agreement (other than
with respect to fees and expenses incurred after the termination of this
Agreement due to the consummation of the Plan on the Effective Date)), and the
Confidentiality Agreements shall survive such Transfer and/or termination and
shall continue in full force and effect for the benefit of the Parties in
accordance with the terms hereof and thereof.

14.18. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.

14.19. Capacities of Consenting Stakeholders. Each Consenting Stakeholder has
entered into this agreement on account of all Company Claims/Interests that it
holds (directly or through discretionary accounts that it manages or advises)
and, except where otherwise specified in this Agreement, shall take or refrain
from taking all actions that it is obligated to take or refrain from taking
under this Agreement with respect to all such Company Claims/Interests.

14.20. Email Consents. Where a written consent, acceptance, approval, or waiver
is required pursuant to or contemplated by this Agreement, pursuant to
Section 13 or otherwise, including a written approval by the Company Parties or
the Required Consenting Stakeholders, such written consent, acceptance,
approval, or waiver shall be deemed to have occurred if, by agreement between
counsel to the Parties submitting and receiving such consent, acceptance,
approval, or waiver, it is conveyed in writing (including electronic mail)
between each such counsel without representations or warranties of any kind on
behalf of such counsel.

14.21. Confidentiality and Publicity. Other than as may be required by
applicable Law and regulation or by any governmental or regulatory authority, no
Party shall disclose to any person (including for the avoidance of doubt, any
other Consenting Stakeholder), other than legal, accounting, financial and other
advisors to the Company Parties (who are under obligations of confidentiality to
the Company Parties with respect to such disclosure, and whose compliance with
such obligations the Company Parties shall be responsible for), the name or the
principal amount or percentage of the Company Claims/Interests held by any
Consenting Stakeholder or any of its respective subsidiaries (including, for the
avoidance of doubt, any Company Claims/Interests acquired pursuant to any
Transfer); provided, however, that the Company Parties shall be

 

30



--------------------------------------------------------------------------------

permitted to disclose at any time the aggregate principal amount of, and
aggregate percentage of, any class of the Company Claims/Interests held by the
Consenting Stakeholders collectively; and, provided, further, that the Company
Parties may disclose the names of any Consenting Stakeholder (at the institution
level) at a hearing in connection with the Chapter 11 Cases, but not the
principal amount or percentage of the Company Claims/Interests held by any such
Consenting Stakeholder or any of its respective subsidiaries (including, for the
avoidance of doubt, any Company Claims/Interests acquired pursuant to any
Transfer). Notwithstanding the foregoing, the Consenting Stakeholders hereby
consent to the disclosure of the execution, terms and contents of this Agreement
by the Company Parties in the Definitive Documents or as otherwise required by
law or regulation; provided, however, that (i) if any of the Company Parties
determines that they are required to attach a copy of this Agreement, any
Joinder or Transfer Agreement to any Definitive Documents or any other filing or
similar document relating to the transactions contemplated hereby, they will
redact any reference to or identifying information concerning a specific
Consenting Stakeholders and such Consenting Stakeholder’s holdings (including
before filing any pleading with the Bankruptcy Court) and (ii) if disclosure of
additional identifying information of any Consenting Stakeholders is required by
applicable Law, advance notice of the intent to disclose, if permitted by
applicable Law, shall be given by the disclosing Party to each Consenting
Stakeholder (who shall have the right to seek a protective order prior to
disclosure). The Company Parties further agree that such information shall be
redacted from “closing sets” or other representations of the fully executed
Agreement, any Joinder or Transfer Agreement. Notwithstanding the foregoing, the
Company Parties will submit to counsel for the Consenting Stakeholders all press
releases, public filings, public announcements or other communications with any
news media, in each case, to be made by the Company Parties relating to this
Agreement or the transactions contemplated hereby and any amendments thereof at
least two (2) Business Days (it being understood that such period may be
shortened to the extent there are exigent circumstances that require such public
communication to be made to comply with applicable Law) in advance of release
and will take such counsel’s view with respect to such communications into
account. Nothing contained herein shall be deemed to waive, amend or modify the
terms of any Confidentiality Agreement.

14.22. Fees and Expenses. Regardless of whether the Restructuring Transactions
are consummated, the Company Parties shall promptly pay in cash all reasonable
and documented fees and expenses of (i) (a) Akin Gump, as counsel to the
Consenting Stakeholders, (b) any local counsel to the Consenting Stakeholders
and (c) Houlihan Lokey Capital, Inc., as financial advisor to the Consenting
Stakeholders and (ii) any consultants or other professionals retained by the
Consenting Stakeholders represented by Akin Gump in connection with the Company
Parties or the Restructuring Transactions with the consent of the Company
Parties (not to be unreasonably withheld), in each case, in accordance with the
engagement letters of such consultant or professional signed by the Company
Parties, including, without limitation, any success fees contemplated therein,
and in each case, without further order of, or application to, the Bankruptcy
Court by such consultant or professionals, (collectively, the “Consenting
Stakeholder Fees and Expenses”); provided, however, that simultaneously with the
execution of this Agreement, the Company Parties shall pay all such unpaid
Consenting Stakeholder Fees and Expenses incurred at any time prior to the
Agreement Effective Date; and provided, further, that in the event that the Plan
is consummated, the Consenting Stakeholder Fees and Expenses shall also include
all fees and expenses reasonably expected to be incurred by the foregoing
persons related to the Restructuring Transactions following the Effective Date,
which shall be payable in accordance with the terms of the Backstop Commitment
Agreement.

 

31



--------------------------------------------------------------------------------

14.23. Relationship Among Parties. Notwithstanding anything to the contrary
herein, the duties and obligations of the Consenting Stakeholders under this
Agreement shall be several, not joint. None of the Consenting Stakeholders shall
have any fiduciary duty, any duty of trust or confidence in any form, or other
duties or responsibilities to each other, any Consenting Stakeholder, any
Company Party, or any of the Company Party’s respective creditors or other
stakeholders, and there are no commitments among or between the Consenting
Stakeholders, in each case except as expressly set forth in this Agreement. It
is understood and agreed that any Consenting Stakeholder may trade in any debt
or equity securities of any Company Parties without the consent of the Company
or any Consenting Stakeholder, subject to Section 8 of this Agreement and
applicable securities laws. No prior history, pattern or practice of sharing
confidence among or between any of the Consenting Stakeholders, and/or the
Company Parties shall in any way affect or negate this understanding and
agreement. The Parties have no agreement, arrangement or understanding with
respect to acting together for the purpose of acquiring, holding, voting or
disposing of any securities of any of the Company Parties and do not constitute
a “group” within the meaning of Section 13(d)(3) of the Exchange Act or Rule
13d-5 promulgated thereunder. For the avoidance of doubt: (1) each Consenting
Stakeholder is entering into this Agreement directly with the Company and not
with any other Consenting Stakeholder, (2) no other Consenting Stakeholder shall
have any right to bring any action against any other Consenting Stakeholder with
respect this Agreement (or any breach thereof) and (3) no Consenting Stakeholder
shall, nor shall any action taken by a Consenting Stakeholder pursuant to this
Agreement, be deemed to be acting in concert or as any group with any other
Consenting Stakeholder with respect to the obligations under this Agreement nor
shall this Agreement create a presumption that the Consenting Stakeholders are
in any way acting as a group. All rights under this Agreement are separately
granted to each Consenting Stakeholder by the Company and vice versa, and the
use of a single document is for the convenience of the Company. The decision to
commit to enter into the transactions contemplated by this Agreement has been
made independently.

14.24. Damages. Notwithstanding anything to the contrary in this Agreement, none
of the Parties shall claim or seek to recover from any other Party on the basis
of anything in this Agreement any punitive, special, indirect or consequential
damages or damages for lost profits.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

[Signatures Follow]

 

32



--------------------------------------------------------------------------------

Company Parties’ Signature Page to

the Restructuring Support Agreement

 

PARKER DRILLING COMPANY By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory 2M-TEK, INC. By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory ANACHORETA, INC. By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory PARDRIL, INC. By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory PARKER AVIATION INC. By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory



--------------------------------------------------------------------------------

PARKER DRILLING ARCTIC OPERATING, LLC

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory PARKER DRILLING COMPANY OF NIGER

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory PARKER DRILLING COMPANY NORTH
AMERICA, INC.

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory PARKER DRILLING COMPANY OF
OKLAHOMA, INCORPORATED

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory PARKER DRILLING COMPANY OF SOUTH
AMERICA, INC.

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory



--------------------------------------------------------------------------------

PARKER DRILLING MANAGEMENT SERVICES, LTD.

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory PARKER DRILLING OFFSHORE COMPANY,
LLC

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory PARKER DRILLING OFFSHORE USA,
L.L.C.

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory PARKER NORTH AMERICA OPERATIONS,
LLC

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory PARKER TECHNOLOGY, INC.

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld Authorized Signatory



--------------------------------------------------------------------------------

PARKER TECHNOLOGY, L.L.C.

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld

Authorized Signatory

PARKER TOOLS, LLC

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld

Authorized Signatory

PARKER-VSE, LLC

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld

Authorized Signatory

QUAIL USA, LLC

By:  

/s/ Michael W. Sumruld

Name: Michael W. Sumruld

Authorized Signatory

QUAIL TOOLS, L.P.

By:  

/s/ Michael W. Sumruld

Name: Quail USA, LLC, its General Partner

Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1

Milestones

 

  (a)

The Debtors shall commence the Chapter 11 Cases and file the First Day Pleadings
with the Bankruptcy Court no later than 2 days after the Agreement Effective
Date;

 

  (b)

Within one day of the Petition Date, the Debtors shall file the Plan, the
Disclosure Statement, and a motion (or motions) for approval of the Rights
Offering Procedures and the Disclosure Statement with the Bankruptcy Court;

 

  (c)

The Debtors shall obtain entry by the Bankruptcy Court of orders approving the
Disclosure Statement and the Rights Offering Procedures, in each case within 45
days after the Petition Date;

 

  (d)

The Debtors shall obtain entry of the Confirmation Order by no later than 91
days after the Petition Date; and

 

  (e)

The Effective Date of the Plan shall have occurred by the later of (i) 106 days
after the Petition Date and (ii) 15 days after the date (without taking into
account any grace period provided under section 12.01(e) of the Agreement) set
forth in sub-clause (d) of this Schedule 1.



--------------------------------------------------------------------------------

EXHIBIT A

Restructuring Term Sheet



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

PARKER DRILLING COMPANY, ET AL.,

RESTRUCTURING TERM SHEET1

December 12, 2018

THIS RESTRUCTURING TERM SHEET AND THE DOCUMENTS ATTACHED HERETO AND TO WHICH
THIS RESTRUCTURING TERM SHEET IS ATTACHED COLLECTIVELY DESCRIBE A PROPOSED
RESTRUCTURING FOR THE COMPANY PARTIES THAT WILL BE EFFECTUATED THROUGH FILING
CHAPTER 11 CASES IN THE BANKRUPTCY COURT.

THIS RESTRUCTURING TERM SHEET IS NOT AN OFFER OR A SOLICITATION WITH RESPECT TO
ANY SECURITIES OF THE COMPANY PARTIES. ANY SUCH OFFER OR SOLICITATION SHALL
COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY
CODE.

THIS RESTRUCTURING TERM SHEET IS A SETTLEMENT PROPOSAL TO CERTAIN UNAFFILIATED
HOLDERS OF THE COMPANY PARTIES’ UNSECURED NOTES, EXISTING PREFERRED STOCK AND
EXISTING COMMON STOCK IN FURTHERANCE OF SETTLEMENT DISCUSSIONS. ACCORDINGLY,
THIS RESTRUCTURING TERM SHEET IS PROTECTED BY RULE 408 OF THE FEDERAL RULES OF
EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE USE OR
DISCLOSURE OF CONFIDENTIAL SETTLEMENT DISCUSSIONS.

THIS RESTRUCTURING TERM SHEET DOES NOT PURPORT TO SUMMARIZE ALL OF THE TERMS,
CONDITIONS, REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH RESPECT TO
THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE
COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND
THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL RIGHTS OF THE PARTIES SET
FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTS.

 

 

 

1

Capitalized terms used but not otherwise defined herein or in the Restructuring
Support Agreement (as defined below), to which this Restructuring Term Sheet is
attached and incorporated into, shall have the meanings ascribed to such terms
as set forth on Exhibit 1 to this Restructuring Term Sheet.



--------------------------------------------------------------------------------

Overview Restructuring Transaction Overview    This term sheet (this
“Restructuring Term Sheet”) contemplates the Restructuring of the Company
Parties’ outstanding indebtedness and equity interests effectuated through the
filing of the Chapter 11 Cases in the Bankruptcy Court.    The Debtors will seek
to confirm and effectuate the Plan, consistent with the terms of this
Restructuring Term Sheet and those certain restructuring support agreements,
entered into and dated as of December 12, 2018, by and among the Debtors and the
Restructuring Support Parties, including all exhibits and schedules attached
thereto, as such agreements may be amended from time to time, in accordance with
the terms thereof (the “Restructuring Support Agreement”), to which this
Restructuring Term Sheet is attached as Exhibit A, under chapter 11 of the
Bankruptcy Code. The Restructuring will be supported by the Consenting
Stakeholders.   

As further described herein, the Restructuring will be funded through the
following: (a) the consensual use of cash on hand; (b) the proceeds of the
Rights Offering; (c) the New Second Lien Term Loan; (d) the DIP Facility; and
(e) the Exit Facility.

 

This Restructuring Term Sheet does not include a description of all of the
terms, conditions, and other provisions that are to be contained in the
Definitive Documents governing the Restructuring. The Definitive Documents will
be consistent in all respects with the terms or conditions of this Restructuring
Term Sheet and the Restructuring Support Agreement, including being subject to
the requisite approval rights of the Parties under the Restructuring Support
Agreement.

   The Restructuring shall be implemented in a tax efficient and cost-effective
manner as agreed among the Company Parties and the Consenting Stakeholders. This
Restructuring Term Sheet is confidential and may not be released to any other
party without the consent of the Company Parties and the Required Consenting
Stakeholders, not to be unreasonably withheld. Rights Offering    Subject to
conditions set forth herein, all Holders of Existing Interests and Unsecured
Notes Claims will have the right to participate in a rights offering which will
be offered pursuant to section 1145 of the Bankruptcy Code or another available
exemption under the Securities Act (with the consent of the Required Consenting
Stakeholders, not to be unreasonably withheld) (the “Rights Offering”) of New
Common Stock to be issued by Reorganized Parker for $95,000,000 (the “Rights
Offering Amount”) of cash for 41.9241% of post-closing New Common Stock, subject
to dilution by New Common Stock issued in connection with the Management
Incentive Plan and the exercise of the New Warrants. The New Common Stock shall
be issued pursuant to the Rights Offering at a 48% discount to equity value
based on a settlement total enterprise value of $425 million.    Holders of
Existing Interests shall have the right to subscribe for their pro rata share of
up to $35 million of the Rights Offering in accordance with their Existing
Common Stockholder Subscription Rights and/or Existing Preferred Holder
Subscription Rights, as applicable. Holders of Unsecured Notes Claims shall have
the right to subscribe for their pro rata share of up to $60 million of the
Rights Offering in accordance with their Noteholder Subscription Rights.   
Certain parties listed below (or funds managed by such parties) (the “Backstop
Commitment Parties”) will backstop 100% of the Rights Offering pursuant to those
certain backstop commitment agreements, entered into and dated as of
December 12, 2018, attached to the Restructuring Support Agreement as Exhibit C,
pursuant to which the Backstop Commitment Parties have agreed to backstop the
Rights Offering (the “Backstop Commitment Agreement”). The Backstop Commitment
Parties shall receive a premium equal to 3.3539% of the New Common Stock issued
and outstanding on the Effective Date (the “Put Option Equity Premium”) payable
in the form of New Common Stock, at the same discounted purchase price as the
Rights Offering, allocated to the Backstop Commitment Parties in proportion to
their committed individual backstop (or in cash under certain circumstances, as
set forth in the Backstop Commitment Agreement), and to be issued pursuant to
section 1145 of the Bankruptcy Code or another available exemption under the
Securities Act (with the consent of the Required Consenting Stakeholders, not to
be unreasonably withheld).

 

2



--------------------------------------------------------------------------------

   Assuming that Class 10 Existing Common Stock votes to accept the Plan, the
fully diluted post-closing New Common Stock on the Effective Date shall be held
as the following:     

Source of New Common Stock

  

Percentage of post-closing New

Common Stock on a fully-diluted basis2

   Rights Offering    41.9241%    Put Option Equity Premium    3.3539%   
Converted 2020 Notes    18.7932%    Converted 2022 Notes    34.4239%    Existing
Preferred Stock    0.6019%    Existing Common Stock    0.9029% New Second Lien
Term Loan Terms    On the Effective Date, Reorganized Parker will enter into a
new credit agreement in respect of a $210 million of New Second Lien Term Loan
with the following terms and other terms consistent with this Restructuring Term
Sheet and set forth in the term sheet attached hereto as Exhibit 2 (the “New
Second Lien Term Loan Term Sheet”):   

•   Principal Amount: $210 million

  

•   Borrower(s): Reorganized Parker

  

•   Guarantor(s): Set forth in the New Second Lien Term Loan Term Sheet

  

•   Security: Set forth in the New Second Lien Term Loan Term Sheet

  

•   Tenor: Five years

  

•   Interest Rate: 11% cash interest plus 2% interest paid in kind.

  

•   Call Schedule:

  

•  First Six Months: Callable at par

  

•  Months Seven through 24: Callable at 106.50% of par

  

•  Months 25 through 36: Callable at 103.25% of par

  

•  Months 37 through 60: Callable at par

DIP Facility

   The Debtors will enter into a postpetition financing facility (the “DIP
Facility”) on terms consistent with this Restructuring Term Sheet and as set
forth in the term sheet attached hereto as Exhibit 3-A (the “DIP Facility Term
Sheet”). Exit Facility    Upon the Effective Date, the Debtors will enter into
an exit financing facility (the “Exit Facility”) on terms consistent with this
Restructuring Term Sheet and as set forth in the term sheet attached hereto as
Exhibit 3-B (the “Exit Facility Term Sheet”).

 

2

All percentages reflected in the chart are subject to dilution by New Common
Stock issued in connection with the Management Incentive Plan and the exercise
of the New Warrants.

 

3



--------------------------------------------------------------------------------

Treatment of Claims Against and Interests In the Debtors

On the Effective Date, each Holder of an Allowed Claim or Interest, as
applicable, shall receive under the Plan the treatment described below.

 

Class No.

  

Type of Claim

  

Treatment

  

Impairment/Voting

Unclassified Non-Voting Claims Against the Debtors N/A    Administrative Claims
   Except to the extent that a Holder of an Allowed Administrative Claim and the
Debtor against which such Allowed Administrative Claim is asserted agree to less
favorable treatment for such Holder, each Holder of an Allowed Administrative
Claim shall receive, in full and final satisfaction of its Claim, payment in
full in cash.    N/A N/A    Priority Tax Claims    Except to the extent that a
Holder of an Allowed Priority Tax Claim and the Debtor (with the consent of the
Required Consenting Stakeholders, not to be unreasonably withheld) against which
such Allowed Priority Tax Claim is asserted agree to less favorable treatment
for such Holder, each Holder of an Allowed Priority Tax Claim shall receive, in
full and final satisfaction of its Claim, payments in cash in a manner
consistent with section 1129(a)(9)(C) of the Bankruptcy Code.    N/A Classified
Claims Against and Interests In the Debtors Class 1    Other Secured Claims   
In full and final satisfaction of each Allowed Other Secured Claim against the
Debtors, each Holder of an Allowed Other Secured Claim shall receive, at the
option of the applicable Debtor (with the consent of the Required Consenting
Stakeholders, not to be unreasonably withheld):    Unimpaired; deemed to accept.

 

4



--------------------------------------------------------------------------------

      (a) payment in full in cash; (b) delivery of the collateral securing any
such Claim and payment of any interest required under section 506(b) of the
Bankruptcy Code; (c) Reinstatement of such Other Secured Claim; or (d) other
treatment rendering such Claim Unimpaired.    Class 2    Other Priority Claims
   Except to the extent that a Holder of an Allowed Other Priority Claim and the
Debtor against which such Allowed Other Priority Claim is asserted agree to less
favorable treatment for such Holder, in full satisfaction of each Allowed Other
Priority Claim against the Debtors, each Holder of an Allowed Other Priority
Claim shall receive, in full and final satisfaction of such Allowed Other
Priority Claim, payment in full in cash or other treatment rendering such Claim
Unimpaired.    Unimpaired; deemed to accept. Class 3    Existing ABL Claims   
In full and final satisfaction of each Existing ABL Claim, each Holder of an
Existing ABL Claim shall receive payment in full in cash.    Unimpaired; deemed
to accept. Class 4    2020 Notes Claims    In full and final satisfaction of
each Allowed Notes Claim, each Holder of an Allowed Notes Claim shall receive
its Pro Rata share of: (a) 34.3431% of the New Common Stock, subject to dilution
by New Common Stock issued in connection with the Management Incentive Plan, the
Rights Offering, the Put Option Equity Premium, and the exercise of the New
Warrants; (b) $92,571,429 of the New Second Lien Term Loan; (c) 38.4615% of the
Noteholder Subscription Rights; and (d) cash sufficient to satisfy the Indenture
Trustee Expenses, to the extent not otherwise paid by the Debtors.    Impaired;
entitled to vote.

 

5



--------------------------------------------------------------------------------

Class 5    2022 Notes Claims    In full and final satisfaction of each Allowed
2022 Notes Claim, each Holder of an Allowed 2022 Notes Claim shall receive its
Pro Rata share of: (a) 62.9069% of the New Common Stock, subject to dilution by
New Common Stock issued in connection with the Management Incentive Plan, the
Rights Offering, the Put Option Equity Premium, and the exercise of the New
Warrants; (b) $117,428,571 of the New Second Lien Term Loan; (c) 61.5385% of the
Noteholder Subscription Rights; and (d) cash sufficient to satisfy the Indenture
Trustee Expenses, to the extent not otherwise paid by the Debtors.    Impaired;
entitled to vote. Class 6    General Unsecured Claims    In full and final
satisfaction of each Allowed General Unsecured Claim, each Holder thereof shall
receive Cash in an amount equal to such Allowed General Unsecured Claim on the
later of: (a) the Effective Date; or (b) the date due in the ordinary course of
business in accordance with the terms and conditions of the particular
transaction or agreement giving rise to such Allowed General Unsecured Claim.   
Unimpaired; deemed to accept. Class 7    Intercompany Claims    Unless otherwise
provided for under the Plan, on the Effective Date, Intercompany Claims shall be
reinstated, compromised, or cancelled at the election of the Debtors (with the
consent of the Required Consenting Stakeholders, not to be unreasonably
withheld), such that Intercompany Claims are treated in a tax-efficient manner.
   Unimpaired and deemed to accept or Impaired and deemed to reject. Class 8   
Intercompany Interests    On the Effective Date, Intercompany Interests shall
receive no recovery or distribution and be reinstated solely to maintain the
Debtors’ corporate structure.    Unimpaired; deemed to accept.



--------------------------------------------------------------------------------

Class 9    Existing Preferred Interests    Each Existing Preferred Interest in
Parker shall be cancelled and shall be of no further force and effect. Each
Holder thereof shall receive its Pro Rata share of: (a) 1.1% of the New Common
Stock, subject to dilution by New Common Stock issued in connection with the
Management Incentive Plan, the Rights Offering, the Put Option Equity Premium,
and the exercise of the New Warrants; (b) the Existing Preferred Holder
Subscription Rights; and (c) 40.0% of the New Warrants.    Impaired; entitled to
vote. Class 10    Existing Common Interests    Each Existing Common Interest in
Parker shall be cancelled and shall be of no further force and effect. If
Class 10 Existing Common Interests votes to accept the Plan, each Holder thereof
shall receive its Pro Rata share of: (a) 1.65% of the New Common Stock, subject
to dilution by New Common Stock issued in connection with the Management
Incentive Plan, the Rights Offering, the Put Option Equity Premium, and the
exercise of the New Warrants; (b) the Existing Common Holder Subscription
Rights; and (c) 60.0% of the New Warrants. If Class 10 Existing Common Interests
votes to reject the Plan, Holders of Existing Common Interests shall not receive
any distribution under the Plan on account of such Existing Common Interests.   
Impaired; entitled to vote. Other Terms of the Restructuring Definitive
Documents    “Definitive Documents” shall have the meaning ascribed to such term
in Section 3.02 of the Restructuring Support Agreement. New Warrants    On the
Effective Date, Reorganized Parker shall issue the New Warrants to the Holders
of Existing Common Stock and the Existing Preferred Stock to acquire an
aggregate number of shares of New Common Stock equal to (after giving effect to
the full exercise of the New Warrants) 13.5% (8.1% to the holders of the
Existing Common Stock and 5.4% to the holders of the Existing Preferred Stock)
of the New Common Stock as of the Effective Date.

 

7



--------------------------------------------------------------------------------

   The New Warrants shall be struck at par of the equitized Notes plus accrued
interest (as of the Petition Date) in accordance with the New Warrant Term Sheet
and shall have a term that is five and one-half years. The New Warrant Agreement
shall be consistent with the New Warrant Term Sheet attached as Exhibit B to the
Restructuring Support Agreement and shall additionally contain such other terms
reasonably acceptable to the Debtors and the Required Consenting Stakeholders.
Board of Directors    The Reorganized Parker Board shall be made up of 7
members, consisting of (i) 6 members selected by the Required Consenting
Stakeholders in their sole discretion and (ii) one member who shall be the chief
executive officer of Reorganized Parker, as set forth in the term sheet attached
as Exhibit 4 hereto (the “Corporate Governance Term Sheet”). Employee Matters   
Certain matters with respect to management and employees in connection with the
Restructuring will be addressed in accordance with the term sheet attached as
Exhibit 5 hereto (the “Compensation Term Sheet”) and otherwise on terms
reasonably acceptable to the Debtors and the Required Consenting Stakeholders.
Other Employment Obligations and Programs    Subject to the Compensation Term
Sheet and the Restructuring Support Agreement, the Debtors will assume all
existing written contracts, agreements, policies, programs and plans for, among
other things, compensation, bonuses, reimbursement, indemnity, health care
benefits, disability benefits, deferred compensation benefits, travel benefits,
vacation and sick leave benefits, savings, severance benefits, retirement
benefits, welfare benefits, relocation programs, life insurance and accidental
death and dismemberment insurance, including written contracts, agreements,
policies, programs and plans for bonuses and other incentives or compensation
for the Debtors’ current and former employees, directors, officers, and
managers, including executive compensation programs and all existing
compensation arrangements for the employees of the Debtors, in each case on the
current terms of such arrangements as may be modified from time to time in the
ordinary course of business. For the avoidance of doubt, the release and
exculpation provisions of the Plan will not impact or alter any rights of any
party under any employment agreements or plans; provided that the Consenting
Stakeholders are not aware of any act or action that would constitute “Cause”
under the employment agreements contemplated by Exhibit 5 hereto.    Certain
Company Parties have entered into incentive arrangements with certain employees
that would result in bonus payments in the event of a strategic transaction
involving the Company Parties or a separate business line of the Company
Parties. There are no assurances any such transaction will occur. The amount of
any such bonus payments would be dependent on the consideration received in any
such transaction and certain other financial metrics and is therefore unable to
be quantified, though these arrangements may result in significant payments to
such employees. Claims of the Debtors    The Reorganized Debtors, as applicable,
shall retain all rights to commence and pursue any Causes of Action, other than
any Causes of Action released by the Debtors pursuant to the release and
exculpation provisions outlined in the Plan and this Restructuring Term Sheet.
Indemnification of Prepetition Directors, Officers, Managers, et al.    Under
the Restructuring, all indemnification obligations in place as of the Effective
Date (whether in the by-laws, certificates of incorporation or formation,
limited liability company agreements, other organizational or formation
documents, board resolutions, indemnification agreements, employment contracts,
or otherwise) for the current and former directors, officers, managers,
employees, attorneys, accountants, investment bankers, and other professionals
of the Debtors, as applicable, shall be assumed and remain in full force and
effect after the Effective Date, and shall survive Unimpaired and unaffected,
irrespective of when such obligation arose by the Reorganized Debtors, as
applicable.

 

8



--------------------------------------------------------------------------------

Director, Officer, Manager, and Employee Tail Coverage    On the Effective Date,
the applicable Debtors shall be deemed to have assumed all unexpired directors’,
managers’, and officers’ liability insurance policies (including any “tail
policy”). To the extent not bound by the Agreement Effective Date, the Debtors
are permitted to bind any tail policy for a term up to six (6) years and on
other reasonable terms, of any of the Debtors with respect to directors,
managers, officers, and employees of the Debtors. Restructuring Fees and
Expenses    The Company shall pay all fees and expenses as set forth in the
Restructuring Support Agreement. Conditions Precedent to Consummation of the
Plan    The occurrence of the Effective Date of the Plan shall be subject to the
satisfaction of each of the following conditions precedent (each of which may
not be waived without the consent of the Company and the Required Consenting
Stakeholders, such consent not be unreasonably withheld):   

1.  The Bankruptcy Court shall have entered the Confirmation Order in form and
substance consistent in all respects with the Restructuring Support Agreement
and otherwise be in form and substance reasonably acceptable to the Company
Parties and the Required Consenting Stakeholders, and the Confirmation Order
shall be a Final Order; provided, that notwithstanding anything to the contrary
herein, the determination to not consummate the Plan after the expiration of the
applicable period to file an appeal solely on the basis that the Confirmation
Order has not become a Final Order after the applicable appeals period has
elapsed due to a pending appeal shall require the unanimous written consent of
all Consenting Stakeholders represented by Akin Gump; and provided, further,
that in the event that the Effective Date of the Plan does not occur solely as a
result of the Confirmation Order not being a Final Order after the applicable
period has elapsed due to a pending appeal, the Backstop Commitment Parties
shall not be entitled to receive the Put Option Equity Premium until and unless
the Plan, including the Rights Offering, is consummated, and the Put Option Cash
Premium received by the Backstop Commitment Parties in connection with execution
of the Backstop Commitment Agreement shall be returned to the Debtors in
accordance therewith.

  

2.  The Plan, the Definitive Documents, and all documents contained in any Plan
supplement, including any exhibits, schedules, amendments, modifications or
supplements thereto, shall have been executed and/or filed, in form and
substance consistent in all respects with the Restructuring Support Agreement
and otherwise reasonably acceptable to the Company Parties and the Required
Consenting Stakeholders and shall not have been modified in a manner
inconsistent with the Restructuring Support Agreement.

  

3.  The Backstop Commitment Agreement and the Restructuring Support Agreement
shall remain in full force and effect, all conditions shall have been satisfied
thereunder, and there shall be no breach that would give rise to a right to
terminate the Backstop Commitment Agreement or the Restructuring Support
Agreement for which notice has been given in accordance with the terms thereof
(including by the requisite parties thereunder), or such notice could have been
given to the extent such notice is not permitted due to the commencement of the
Chapter 11 Cases and the related automatic stay.

  

4.  No court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued a final and non-appealable order making
illegal or otherwise restricting, preventing or prohibiting, in a material
respect, the consummation of the Plan, the Restructuring, the Restructuring
Support Agreement or any of the Definitive Documents contemplated thereby.

 

9



--------------------------------------------------------------------------------

  

5.  The Debtors shall have obtained all material authorizations, consents,
regulatory approvals, rulings, or documents that are necessary to implement and
effectuate the Restructuring Transactions.

  

6.  The Debtors shall have paid all Consenting Stakeholder Fees and Expenses.

  

7.  All Allowed Professional Fee Claims shall have been paid in full or amounts
sufficient to pay such Allowed Professional Fee Claims after the Effective Date
shall have been placed in the Professional Fee Escrow Account pending approval
of the Professional Fee Claims by the Bankruptcy Court.

  

8.  Immediately after the consummation of the Restructuring, the Company shall
have at least $25 million unrestricted cash, net of all fees, expenses, and any
other payments contemplated in connection with the consummation of the
Restructuring Transactions, without taking into account the proceeds of the
Rights Offering.

  

9.  The Debtors shall have implemented the Restructuring Transactions in a
manner consistent in all material respects with the Restructuring Support
Agreement (subject to the consent rights of the Parties set forth therein).

Corporate Governance Charter; Bylaws; Corporate Governance    Corporate
governance for Reorganized Parker, including charters, bylaws, operating
agreements, or other organization or formation documents, as applicable,
(i) shall be consistent with the Governance Term Sheet and (ii) shall be
consistent with section 1123(a)(6) of the Bankruptcy Code.    Additional
corporate governance terms, Governance Documents, corporate form, stock exchange
listing and SEC registration to be consistent with the Governance Term Sheet and
otherwise acceptable to the Required Consenting Stakeholders and the Debtors.
Exemption from SEC Registration    The issuance of all securities in connection
with the Plan will be exempt from SEC registration to the fullest extent
permitted by law. General Provisions Regarding the Restructuring Subordination
   The classification and treatment of Claims under the Plan shall settle and
compromise the respective contractual, legal, and equitable subordination rights
of such Claims, and any such rights shall be released pursuant to the Plan.
Restructuring Transactions    The Confirmation Order shall be deemed to
authorize, among other things, all actions as may be necessary or appropriate,
consistent with the Restructuring Support Agreement, to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Plan
with the consent of the Required Consenting Stakeholders, not to be unreasonably
withheld.    The Debtors may through the Restructuring streamline or simplify
their organizational structure including by dissolving or merging certain
entities with the consent of the Required Consenting Stakeholders, not to be
unreasonably withheld. Cancellation of Notes, Instruments, Certificates, and
Other Documents    On the Effective Date, except to the extent otherwise
provided in this Restructuring Term Sheet, the Restructuring Support Agreement,
or the Plan, all notes, instruments, certificates, and other documents
evidencing Claims or Interests, including credit agreements and indentures,
shall be canceled and the obligations of the Debtors thereunder or in any way
related thereto shall be deemed satisfied in full and discharged.

 

10



--------------------------------------------------------------------------------

Issuance of New Securities; Execution of the Plan Restructuring Documents    On
the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall
issue all securities, notes, instruments, certificates, and other documents
required to be issued pursuant to the Restructuring. Retention of Jurisdiction
   The Plan will provide for the retention of jurisdiction by the Bankruptcy
Court for usual and customary matters. Avoidance Actions    The Debtors shall
waive any Causes of Action arising under sections 544, 545, 547, 548, 549, and
550 of the Bankruptcy Code or any other state or federal law. Discharge,
Release, Injunction, and Exculpation    Certain matters with respect to release,
discharge, injunction, and exculpation provisions in connection with the
Restructuring are attached hereto as Exhibit 6.

[Exhibits to follow.]

 

11



--------------------------------------------------------------------------------

EXHIBIT 1 TO EXHIBIT A

DEFINITIONS

 

Term

  

Definition

2020 Notes Claim    Any Claim against the Debtors arising from or based upon the
2020 Notes or the 2020 Notes Indenture. 2022 Notes Claim    Any Claim against
the Debtors arising from or based upon the 2022 Notes or the 2022 Notes
Indenture. Administrative Claim    A Claim incurred by the Debtors on or after
the Petition Date and before the Effective Date for a cost or expense of
administration of the Chapter 11 Cases entitled to priority under sections
503(b), 507(a)(2), or 507(b) of the Bankruptcy Code, including: (a) the actual
and necessary costs and expenses incurred on or after the Petition Date until
and including the Effective Date of preserving the Estates and operating the
Debtors’ businesses; (b) Allowed Professional Fee Claims; and (c) all fees and
charges assessed against the Estates pursuant to section 1930 of chapter 123 of
title 28 of the United States Code. Allowed    With respect to any Claim or
Interest: (a) a Claim or Interest as to which no objection has been filed and
that is evidenced by a Proof of Claim or Interest, as applicable, timely filed
by the applicable Bar Date, if any, or that is not required to be evidenced by a
filed Proof of Claim or Interest, as applicable, under the Plan, the Bankruptcy
Code, or a Final Order; (b) a Claim or Interest that is scheduled by the Debtors
as neither disputed, contingent, nor unliquidated, and as for which no Proof of
Claim or Interest, as applicable, has been timely filed; or (c) a Claim or
Interest that is Allowed (i) pursuant to the Plan, (ii) in any stipulation that
is approved by the Bankruptcy Court, or (iii) pursuant to any contract,
instrument, indenture, or other agreement entered into or assumed in connection
herewith. Except as otherwise specified in the Plan or any Final Order, the
amount of an Allowed Claim shall not include interest or other charges on such
Claim from and after the Petition Date. No Claim of any Entity subject to
section 502(d) of the Bankruptcy Code shall be deemed Allowed unless and until
such Entity pays in full the amount that it owes such Debtor or Reorganized
Debtor, as applicable. Bankruptcy Rules    The Federal Rules of Bankruptcy
Procedure promulgated under section 2075 of title 28 of the United States Code,
and the general, local, and chambers rules of the Bankruptcy Court. Bar Date   
The date, if any, established by the Bankruptcy Court by which Proofs of Claim
must be filed with respect to such Claims, as may be ordered by the Bankruptcy
Court. Brigade    Brigade Capital Management, LP and their affiliated funds
and/or funds managed or advised by Brigade Capital Management, LP. Causes of
Action    Any claims, Claims, Interests, damages, remedies, causes of action,
demands, rights, actions, suits, obligations, liabilities, accounts, defenses,
offsets, powers, privileges, licenses, and franchises of any kind or character
whatsoever, whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, contingent or non-contingent, matured or unmatured,
suspected or unsuspected, in tort, law, equity, or otherwise. Causes of Action
also include: (a) all rights of setoff, counterclaim, or recoupment and claims
on contracts or for breaches of duties imposed by law; (b) the right to object
to or otherwise contest Claims or Interests; (c) claims pursuant to sections
362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code; and (d) such
claims and defenses as fraud, mistake, duress, and usury and any other defenses
set forth in section 558 of the Bankruptcy Code.



--------------------------------------------------------------------------------

Class    A category of Holders of Claims or Interests pursuant to section
1122(a) of the Bankruptcy Code. Confirmation    Entry of the Confirmation Order
on the docket of the Chapter 11 Cases, subject to the conditions set forth in
the Plan, this Restructuring Term Sheet, and the Restructuring Support
Agreement. Consummation    The occurrence of the Effective Date, subject to the
conditions set forth in the Plan, this Restructuring Term Sheet, and the
Restructuring Support Agreement. Creditor    As set forth in section 101(10) of
the Bankruptcy Code. Disallowed    Any Claim that is not Allowed. Entity    As
defined in section 101(15) of the Bankruptcy Code. Estate    As to each Debtor,
the estate created for the Debtor in its Chapter 11 Case pursuant to section 541
of the Bankruptcy Code. Exculpated Parties    Collectively, and in each case in
its capacity as such: (a) the Debtors and the Reorganized Debtors; (b) holders
of the New Second Lien Term Loan; (c) the New Second Lien Term Loan Agent;
(d) the Existing ABL Agent; (e) the Existing ABL Lenders; (f) the Consenting
Stakeholders; (g) the Indenture Trustee; (h) with respect to each of the
foregoing entities, each such Entity’s current and former predecessors,
successors, Affiliates (regardless of whether such interests are held directly
or indirectly), subsidiaries, direct and indirect equity holders, funds,
portfolio companies, management companies; and (i) with respect to each of the
foregoing Entities in clauses (a) through (h), each of their respective current
and former directors, officers, members, employees, partners, managers,
independent contractors, agents, representatives, principals, professionals,
consultants, financial advisors, attorneys, accountants, investment bankers, and
other professional advisors. Existing ABL Agent    Bank of America, N.A., in its
capacity as Administrative Agent under the Existing ABL Facility. Existing ABL
Claims    Any Claim derived from, based upon, or secured by the Existing ABL
Documents, including any claim related to a letter of credit outstanding under
the Existing ABL Credit Agreement. Existing ABL Credit Agreement    That certain
Second Amended and Restated Credit Agreement, dated as of January 26, 2015 (as
amended, supplemented, or modified from time to time) among certain of the
Debtors, Bank of America, N.A. as Administrative Agent and L/C Issuer, Wells
Fargo Bank, National Association as Syndication Agent, Barclays Bank PLC as
Documentation Agent, Merrill Lynch Pierce, Fenner & Smith Incorporated and Wells
Fargo Securities, LLC as Joint Lead Arrangers and Joint Bookrunners, and other
lenders and L/C issuers from time to time party thereto. Existing ABL Documents
   The Existing ABL Credit Agreement and any other agreements or documents
executed in connection therewith or related thereto.

 

2



--------------------------------------------------------------------------------

Existing ABL Facility    That certain prepetition senior secured revolving
financing facility evidenced by the Existing ABL Credit Agreement in the
aggregate principal amount of up to $80.0 million at any time outstanding
provided by the Existing ABL Lenders. Existing ABL Lenders    Collectively, each
financial institution party to the Existing ABL Credit Agreement as a Lender
thereunder (and as defined therein). Existing Common Interests    Interests in
Parker arising from or related to the Existing Common Stock. Existing Common
Stockholder Subscription Rights    The non-certificated rights to be distributed
to each Holder of Existing Common Stock that will enable each holder thereof to
purchase its Pro Rata share of 9.2674% of the New Common Stock, subject to
dilution by the New Common Stock issued in connection with the Management
Incentive Plan and the exercise of the New Warrants, pursuant to the terms of
the Rights Offering Procedures and the Backstop Commitment Agreement. Existing
Common Stock    The shares of common stock issued by Parker. Existing Interests
   The Existing Preferred Stock, together with the Existing Common Stock.
Existing Preferred Holder Subscription Rights    The non-certificated rights to
be distributed to each Holders of Existing Preferred Stock that will enable each
holder thereof to purchase its Pro Rata share of 6.1783% of the New Common
Stock, subject to dilution by the New Common Stock issued in connection with the
Management Incentive Plan and the exercise of the New Warrants, pursuant to the
terms of the Rights Offering Procedures and the Backstop Commitment Agreement.
Existing Preferred Interests    Interests in Parker arising from or related to
the Existing Preferred Stock. Existing Preferred Stock    The shares of 7.25%
Series A Mandatory Convertible Preferred Stock issued by Parker with a par value
$1.00 per share. Highbridge    Highbridge Capital Management, LLC and their
affiliated funds and/or funds managed or advised by Highbridge Capital
Management, LLC. Holder    An Entity holding a Claim or Interest, as applicable.
Impaired    With respect to any Class of Claims or Interests, a Class of Claims
or Interests that is impaired within the meaning of section 1124 of the
Bankruptcy Code. Indenture Trustee    The Bank of New York Mellon Trust Company,
N.A., and any successor thereto, as trustee under the 2020 Indenture and the
2022 Indenture, respectively. Indenture Trustee Expenses    The reasonable and
documented compensation, fees, expenses, disbursements, and claims for
indemnity, subrogation, and contribution incurred or owed to the Indenture
Trustee, whether prior to or after the Petition Date, in each case under the
Indenture. Intercompany Claim    A Claim held by a Debtor against another
Debtor. Intercompany Interest    An Interest in any Debtor other than Parker.

 

3



--------------------------------------------------------------------------------

Interest    Any equity security (as defined in section 101(16) of the Bankruptcy
Code) in any Debtor. New Second Lien Agent    The administrative agent under the
New Second Lien Term Loan, as determined by the Required Consenting Stakeholders
in their sole discretion. Noteholder Subscription Rights    The non-certificated
rights to be distributed to each Holder of 2020 Notes Claims and 2022 Notes
Claims that will enable each holder thereof to purchase its Pro Rata share of
26.4784% of the New Common Stock, subject to dilution by the New Common Stock
issued in connection with the Management Incentive Plan and the exercise of the
New Warrants, pursuant to the terms of the Rights Offering Procedures and the
Backstop Commitment Agreement. Person    An individual, corporation,
partnership, limited liability company, joint venture, trust, estate,
unincorporated association, unincorporated association, governmental entity, or
political subdivision thereof, or any other entity. Petition Date    The date,
if any, on which the Debtors commence the Chapter 11 Cases. Priority Tax Claims
   Claims of governmental units of the type described in section 507(a)(8) of
the Bankruptcy Code. Pro Rata    The proportion that a Claim or Interest in a
particular Class bears to the aggregate amount of the Claims or Interests in
that Class, or the proportion of the Claims or Interests in a particular
Class and other Classes or payments entitled to share in the same recovery as
such Claim or Interest under the Plan. Professional    An entity employed
pursuant to a Bankruptcy Court order in accordance with sections 327 or 1103 of
the Bankruptcy Code and to be compensated for services rendered before or on the
confirmation date, pursuant to sections 327, 328, 329, 330, or 331 of the
Bankruptcy Code. Professional Fee Claims    All Administrative Claims for the
compensation of Professionals and the reimbursement of expenses incurred by such
Professionals through and including the Effective Date to the extent such fees
and expenses have not been previously paid. Professional Fee Escrow Account   
An interest-bearing account in an amount equal to the total estimated amount of
Professional Fee Claims and funded by the Debtors on the Effective Date. Proof
of Claim    A proof of Claim filed against any of Debtors in the Chapter 11
Cases, if applicable, by the applicable Bar Date. Reinstated    With respect to
Claims and Interests, that the Claim or Interest shall be rendered Unimpaired in
accordance with section 1124 of the Bankruptcy Code. Release    The releases
provided for in this Restructuring Term Sheet. Released Parties    Collectively,
and in each case in its capacity as such: (a) the Debtors and the Reorganized
Debtors; (b) the holders of the New Second Lien Term Loan; (c) the New Second
Lien Agent; (d) the Existing ABL Agent; (e) the Existing ABL Lender(s); (f) the
Consenting Stakeholders; (g) the Indenture Trustee; (h) the Exit Facility Agent;
(i) the Exit Facility Lenders; (j) the DIP Facility Agent; (k) the DIP Facility
Lenders; (l) with respect to each of the foregoing entities, each such Entity’s
current and former predecessors, successors, Affiliates (regardless of whether
such interests are held directly or indirectly), subsidiaries, direct and
indirect equity holders, funds, portfolio

 

4



--------------------------------------------------------------------------------

   companies, management companies; and (m) with respect to each of the
foregoing Entities in clauses (a) through (l), each of their respective current
and former directors, officers, members, employees, partners, managers,
independent contractors, agents, representatives, principals, professionals,
consultants, financial advisors, attorneys, accountants, investment bankers, and
other professional advisors. Releasing Parties    Collectively, and in each case
in its capacity as such: (a) the Debtors and the Reorganized Debtors; (b) the
holders of New Second Lien Term Loan; (c) the New Second Lien Agent; (d) the
Existing ABL Agent; (e) the Existing ABL Lender(s); (f) the Consenting
Stakeholders; (g) the Indenture Trustee; (h) the Exit Facility Agent; (i) the
Exit Facility Lenders; (j) the DIP Facility Agent; (k) the DIP Facility Lenders;
(l) with respect to each of the foregoing entities, each such Entity’s current
and former predecessors, successors, Affiliates (regardless of whether such
interests are held directly or indirectly), subsidiaries, direct and indirect
equity holders, funds, portfolio companies, management companies; (m) with
respect to each of the foregoing Entities in clauses (a) through (l), each of
their respective current and former directors, officers, members, employees,
partners, managers, independent contractors, agents, representatives,
principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, and other professional advisors; and (n) all
Holders of Claims and Interests not described in the foregoing clauses
(a) through (i). Reorganized Debtors    The Debtors, as reorganized pursuant to
and under the Restructuring Transactions or any successor thereto. Reorganized
Parker Board    The board of directors of Reorganized Parker on and after the
Effective Date. Restructuring Support Agreement    As defined in the Overview.
Rights Offering Participants    Collectively, the holders of Subscription Rights
and the Backstop Commitment Parties. Secured    When referring to a Claim:
(a) secured by a lien on property in which any of Debtors has an interest, which
lien is valid, perfected, and enforceable pursuant to applicable law or by
reason of a Bankruptcy Court order, or that is subject to setoff pursuant to
section 553 of the Bankruptcy Code, to the extent of the value of the creditor’s
interest in the Debtors’ interest in such property or to the extent of the
amount subject to setoff, as applicable, as determined pursuant to section
506(a) of the Bankruptcy Code; or (b) Allowed pursuant to the Plan, or separate
order of the Bankruptcy Court, as a secured claim. Security    A security as
defined in section 2(a)(1) of the Securities Act. Subscription Rights   
Collectively, the Existing Common Stockholder Subscription Rights, Existing
Preferred Holder Subscription Rights, and Existing Noteholder Subscription
Rights. Unimpaired    With respect to a Class of Claims or Interests, a Class of
Claims or Interests that is not Impaired. Unsubscribed New Common Stock    The
New Common Stock offered for sale in the Rights Offering that is not subscribed
for by the Rights Offering Participants in accordance with the Rights Offering
Procedures.

 

5



--------------------------------------------------------------------------------

Värde Parties    Värde Partners, Inc. and their affiliated funds and/or funds
managed or advised by Värde Partners, Inc. Whitebox    Whitebox Advisors, LLC
and their affiliated funds and/or funds managed or advised by Whitebox Advisors,
LLC.

 

6



--------------------------------------------------------------------------------

EXHIBIT 2 TO EXHIBIT A

New Second Lien Term Loan Term Sheet



--------------------------------------------------------------------------------

EXHIBIT 2 TO EXHIBIT A

New Second Lien Loans Term Sheet

The following summarizes the principal terms of the New Second Lien Loans.1

 

Borrower    Reorganized Parker (“Parker” or the “Borrower”). Administrative
Agent and Collateral Agent    Financial institution(s) acceptable to the
Required Consenting Stakeholders in their sole discretion. Second Lien Term
Facility    A senior secured second lien term loan facility in an aggregate
principal amount of $210.0 million (the “New Second Lien Term Facility” and the
term loans thereunder, the “New Second Lien Loans”). Maturity    The New Second
Lien Loans will mature on the fifth anniversary of the Effective Date.
Amortization    None. Interest    Interest on the New Second Lien Loans will
accrue at the rate of (i) 11% per annum payable in cash plus (ii) 2% per annum
payable in kind.    The interest on the New Second Lien Loans will be payable
quarterly.    With respect to any overdue amounts (including overdue interest),
the applicable interest rate plus 2.00% per annum, which shall be payable on
demand. Security    The New Second Lien Loans will be secured on a
second-priority basis by substantially all of the current and after acquired
assets of and equity interests held by Parker and the Guarantors (as defined
below), subject to exceptions to be agreed (the “Collateral”). Guarantees    The
New Second Lien Loans will be jointly and severally and fully and
unconditionally guaranteed on a second-priority senior secured basis by
substantially all of the current and future domestic subsidiaries of Parker,
subject to exceptions to be agreed (the “Guarantors” and, together with the
Borrower, the “Loan Parties”). Ranking    The New Second Lien Loans will be
second-priority senior secured obligations. The indebtedness evidenced by the
New Second Lien Loans and the guarantees of the New Second Lien Loans will:   

•  rank junior in lien priority with Parker’s and the Guarantors’ existing and
future first-lien secured debt, including the Exit Facility and any other pari
passu lien obligations subsequently incurred to the extent of the value of the
collateral;

 

•  be effectively senior to all of Parker’s and the Guarantors’ future unsecured
indebtedness, to the extent of the value of the collateral; and

 

1

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Restructuring Support Agreement.



--------------------------------------------------------------------------------

  

•  be structurally junior to all liabilities of any of Parker’s subsidiaries
that are not Guarantors.

 

Intercreditor Agreement

   The New Second Lien Term Facility will be subject to an intercreditor
agreement (the “Intercreditor Agreement”), which shall be acceptable to the
Required Consenting Stakeholders in their sole discretion.

Loan Documents

   The loan documents governing the New Second Lien Term Facility shall contain
terms substantially similar to the terms under the Indentures, with
modifications to reflect this term sheet, adjustments customary to reflect a
term loan facility and other adjustments satisfactory to the Required Consenting
Stakeholders in their sole discretion (the “Second Lien Loan Documents”).

Voluntary Prepayments

   Voluntary prepayments of New Second Lien Loans will be permitted, in whole or
in part, at any time, in minimum principal amounts to be set forth in the Second
Lien Loan Documents, subject to the payment of the prepayment premium as set
forth below (expressed as a percentage of the principal amount), plus accrued
and unpaid interest to the prepayment date:

 

    

Period

  

Price

   First 6 Months    100.00%    Months 7 through 24    106.50%    Months 25
through 36    103.25%    Months 37 and thereafter    100.00%

 

Mandatory Prepayments/ Offers

   Upon the occurrence of a change of control, the lenders under the New Second
Lien Term Facility will have the right to require Parker to repurchase some or
all of the New Second Lien Loans at 101% of their face amount, plus accrued and
unpaid interest to the repurchase date.    Change of control will be defined as
(i) sale of all or substantially all assets, (ii) the adoption of a plan by the
stockholders of Parker relating to the liquidation or dissolution of Parker or
(iii) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person”, other than a
Permitted Lender, becomes the beneficial owner, directly or indirectly, of more
than 50% of the voting stock of Parker; “Permitted Lenders” will include Brigade
Capital Management, LLC, Highbridge Capital Management, LLC, Whitebox Advisors
LLC and Värde Partners and their respective affiliates.    Subject to the terms
of the Intercreditor Agreement, if Parker sells certain assets without applying
proceeds in a specified manner and such proceeds exceed $ 25 million, lenders
under the New Second Lien Term Facility will have the right to require Parker to
apply such proceeds towards the repayment of the New Second Lien Loans at 100%
of their face amount, plus accrued and unpaid interest.    Subject to the terms
of the Intercreditor Agreement, 100% of net cash proceeds of issuances,
offerings or placements of debt obligations of Parker and its restricted
subsidiaries will be applied to the prepayment of the New Second Lien Loans
promptly upon receipt, other than debt permitted under the Second Lien Loan
Documents.



--------------------------------------------------------------------------------

Conditions Precedent

   The closing of the New Second Lien Term Facility will be subject to
appropriate and customary conditions for facilities and transactions of this
type.

Representations and Warranties

   Customary and appropriate representations and warranties for a financing of
this type reflecting the industry and business of the Loan Parties.

Covenants

   Negative and affirmative covenants substantially similar to the covenants
under the Indentures, subject to modifications and customary exceptions and
qualifications, in each case, in form and substance acceptable to the Required
Consenting Stakeholders in their sole discretion, including the following:   
Indebtedness and Liens   

•   Credit Facilities Basket. Permit the incurrence of debt or letters of credit
under credit facilities not to exceed the greater of (i) $100,000,000 and (ii) a
corresponding percentage (as of the closing date) of consolidated net tangible
assets, which may be secured by a first priority security interest on the
Collateral.

  

•   Purchase Money/Cap Lease Basket. To be permitted in an amount of up to the
greater of (i) $50,000,000 and (ii) a corresponding percentage (as of the
closing date) of consolidated net tangible assets.

  

•   Acquisition / Acquired Debt Basket. Permit the incurrence of (i) debt to
acquire Restricted Subsidiaries and (ii) debt of, and liens on the property of,
such acquired Restricted Subsidiaries so long as pro forma Fixed Charge Coverage
Ratio is greater than or equal to 2.0x or the pro forma Fixed Charge Coverage
Ratio is greater than or equal to the Fixed Charge Coverage Ratio immediately
prior to the applicable acquisition.

  

•   Permitted Pari Passu Second Lien Debt. Additional debt and lien baskets will
be added to permit Parker to incur an unlimited amount of pari passu second lien
debt so long as pro forma gross leverage ratio is less than or equal to 2.0x. In
addition, permit secured debt incurred under the general lien basket of
$30,000,00 to be secured by second priority security interest on a pari passu
basis with the New Second Lien Loans. Other than indebtedness incurred under the
Credit Facilities Basket, Purchase Money/Cap Lease Basket (the assets in respect
of which shall not secure the New Second Lien Loans), Acquisition / Acquired
Debt Basket, Permitted Pari Passu Second Lien Debt Basket, General Lien Basket
and certain other ordinary course exceptions, no other debt shall be permitted
to be secured on a senior or pari passu basis.

  

•   Foreign Debt. Debt and lien baskets to permit debt incurred by foreign
subsidiaries in an amount to be agreed.

  

•   Project Financings. Debt and lien baskets to permit project financings in an
amount to be agreed.

     Restricted Payments/Investments   

•  General RP Basket. To be permitted in an amount of up to $25 million.



--------------------------------------------------------------------------------

  

•  General Investments Basket. To be permitted in an amount of up to $35
million.

   Other Covenants   

•  Rating Agencies. Covenants shall include a requirement that the Borrower
shall use commercially reasonable efforts to maintain a rating for the New
Second Lien Loans by Moody’s and S&P, but shall not require the maintenance of a
specific rating.

  

•  Unrestricted Subsidiaries. For the avoidance of doubt, no ability to
designate unrestricted subsidiaries.

Events of Default    The New Second Lien Term Facility will contain customary
and appropriate events of default for a financings of this type reflecting the
industry and business of the Loan Parties, in each case, in form and substance
acceptable to the Required Consenting Stakeholders in their sole discretion.
Voting    Amendments and waivers of the definitive credit documentation will
require the approval of lenders holding more than 50% of the aggregate amount of
the loans and commitments under the New Second Lien Term Facility, except that
(a) the consent of each affected lender shall be required with respect to
(i) increases in the commitment of such lender, (ii) reductions or forgiveness
of principal, interest, fees or reimbursement obligations payable to such
lender, (iii) extensions of final maturity of the loans or of any fixed date for
payment to such lender of any interest or fees or any reimbursement obligation
and (iv) changes that impose any additional restriction on such lender’s ability
to assign any of its rights or obligations and (b) the consent of each lender
shall be required with respect to (i) modification to voting requirements or
percentages, (ii) modification to certain provisions requiring the pro rata
treatment of lenders and (iii) releases of all or substantially all of the value
of the guarantees, or all or substantially all of the collateral. For the
avoidance of doubt, there shall be no restrictions on voting rights of
affiliates of Parker which are lenders under the New Second Lien Term Facility.
Cost and Yield Protection    Usual for facilities and transactions of this type,
including customary tax gross-up provisions (including but not limited to
provisions relating to Dodd-Frank and Basel IV). Assignments and Participations
   The lenders will be permitted to assign loans under the New Second Lien Term
Facility with the consent of (a) the Borrower (not to be unreasonably
conditioned, withheld or delayed and shall be deemed to be given if the Borrower
has not responded within five business days of a request by the Administrative
Agent for such consent) unless an Event of Default has occurred and is
continuing and (b) the Administrative Agent, not to be unreasonably conditioned,
withheld or delayed.    For the avoidance of doubt, there shall be no
restrictions on assignments to affiliates of Parker (other than Parker and its
subsidiaries). Buybacks    In addition, the New Second Lien Term Facility shall
provide that the New Second Lien Term Loans may be purchased by Parker through
“Dutch” auctions in which all lenders under the New Second Lien Term Facility
are invited to participate on a pro rata basis in accordance with procedures,
and subject to terms and conditions usual for facilities and transactions of
this type.



--------------------------------------------------------------------------------

Defaulting Lenders    Usual and customary for facilities and transactions of
this type. Expenses and Indemnification    Usual and customary for facilities
and transactions of this type. Governing Law and Forum    New York.



--------------------------------------------------------------------------------

EXHIBIT 3-A TO EXHIBIT A

DIP Facility Term Sheet



--------------------------------------------------------------------------------

PARKER DRILLING COMPANY

DEBTOR-IN-POSSESSION FINANCING TERM SHEET

As of December 12, 2018

This non-binding indicative term sheet (the “DIP Term Sheet”) sets forth the
principal terms of a proposed superpriority, secured debtor-in-possession credit
facility (the “DIP Credit Facility”; the credit agreement evidencing the DIP
Credit Facility, the “DIP Credit Agreement ” and, together with the other
definitive documents governing the DIP Credit Facility and the DIP Orders (as
defined herein), the “DIP Documents,” each of which shall be in form and
substance acceptable to the DIP Secured Parties (as defined herein) and
substantially consistent with this DIP Term Sheet to be attached to that certain
Restructuring Support Agreement dated of even date herewith (the “RSA”). The DIP
Credit Facility will be subject to the approval of the Bankruptcy Court (as
defined herein) in cases under chapter 11 (the “Chapter 11 Cases”) of title 11
of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”)
commenced by Parker Drilling Company (the “Parent Borrower”) and certain of its
subsidiaries set forth on Schedule 1 hereto (the “Subsidiary Debtors” and
collectively with the Parent Borrower, the “Debtors”), in accordance with
(i) interim (the “Interim DIP Order”) and final orders (the “Final DIP Order”
and, together with the Interim DIP Order, “DIP Orders”) of the Bankruptcy Court,
each of which shall be in form and substance acceptable to the DIP Secured
Parties, authorizing the Debtors to enter into (i) the DIP Credit Facility and
(ii) the DIP Documents to be executed by the Loan Parties.

This DIP Term Sheet is proffered in the nature of a settlement proposal in
furtherance of settlement discussions, and is intended to be entitled to the
protections of Federal Rule of Evidence 408 and any other applicable statutes or
doctrines protecting the disclosure of confidential information and information
exchanged in the context of settlement discussions.

 

Borrowers    The Parent Borrower and the other borrowers under the Existing
Credit Agreement (as defined herein) (the “Borrowers”). Guarantors    The DIP
Credit Facility shall be guaranteed by the Subsidiary Debtors which are not
Borrowers (the “Guarantors” and, together with the Borrowers, the “Loan
Parties”).

Existing Credit

Agreement

   That certain Second Amended and Restated Credit Agreement, dated as of
January 26, 2015 (as amended by the First Amendment dated as of June 1, 2015,
the Second Amendment dated as of September 29, 2015, the Third Amendment, dated
May 27, 2016, the Fourth Amendment dated as of February 21, 2017, the Fifth
Amendment dated as of February 14, 2018 and any other supplements, amendments,
amendments and restatements or other modifications prior to the date hereof, the
“Existing Credit Agreement”), among the Parent Borrower, certain subsidiaries of
the Parent Borrower from time to time as additional borrowers, Bank of America,
N.A., as administrative agent, the other agents party thereto and each lender
from time to time party thereto. The Existing Credit Agreement will be
terminated on or prior to the Petition Date (defined below).

 

Parker Drilling—DIP Term Sheet

1



--------------------------------------------------------------------------------

Agent    Bank of America, N.A. shall act as administrative agent and collateral
agent for the DIP Credit Facility (in such capacity, the “DIP Agent”) on behalf
of the DIP Lenders (as defined below). DIP Lenders    Bank of America, N.A.
(“Bank of America”) and Deutsche Bank AG New York Branch (“DB”) (in such
capacity as the proposed lenders hereunder, the “DIP Lenders” and, together with
the DIP Agent, the “DIP Secured Parties”).    The obligation of any DIP Lender
to fund any loan under the DIP Credit Facility may be fulfilled on behalf of
such DIP Lender by any of such DIP Lender’s affiliates. Joint Lead Arrangers;
Joint Bookrunners    Bank of America, N.A. and Deutsche Bank Securities Inc. DIP
Credit Facility    The DIP Credit Facility shall be a superpriority and priming
asset-based revolving credit facility in an aggregate principal amount of $50
million (the “DIP Loan Commitments”, and such loans, the “DIP Loans”), subject
to the terms and conditions set forth in this DIP Term Sheet. Letters of Credit
   Certain letters of credit issued by Bank of America, N.A., for the account of
one or more of the Loan Parties and outstanding on the DIP Effective Date
(“Existing L/Cs”) are and shall remain cash collateralized and shall not be part
of the DIP Credit Facility.    A portion of the DIP Credit Facility in the
amount of $20 million (the “L/C Facility”) shall be available for the issuance
of standby letters of credit (all letters of credit issued under the L/C
Facility, the “DIP L/Cs”), by Bank of America, N.A. and DB (in such capacity,
each an “Issuing Bank”). The Issuing Banks shall provide the L/C Facility pro
rata in accordance with their respective DIP Loan Commitments. Availability   
The aggregate amount of the DIP Loans, together with any unreimbursed drawings
and/or undrawn amounts under any DIP L/Cs outstanding that are not fully cash
collateralized at any time under the DIP Credit Facility (the “DIP Outstanding
Amounts”) shall not exceed an amount equal to the lesser of (a) the DIP Loan
Commitments and (b) the then effective Borrowing Base (as defined herein) (such
lesser amount, the “Line Cap”, and the amount by which the Line Cap at any time
exceeds the DIP Outstanding Amounts, the “Availability”). Borrowing Base    The
borrowing base (the “Borrowing Base”) shall be defined and determined in a
manner substantially similar to the terms of the Existing Credit Agreement;
provided that (x) the initial Borrowing Base shall be agreed prior to the DIP
Effective Date (as defined herein) taking into account the last field
examination and asset appraisal conducted pursuant to the Existing Credit
Agreement, (y) Eligible Rental Equipment included in the Borrowing Base shall
not exceed $37.5 million and (z) a carve-out reserve in a minimum amount to be
agreed by the Parent Borrower and the DIP Secured Parties will be added to the
Availability Reserve.

 

Parker Drilling—DIP Term Sheet

2



--------------------------------------------------------------------------------

   Following the DIP Effective Date, the Borrowing Base will be computed monthly
pursuant to a borrowing base certificate (the “Borrowing Base Certificate”) to
be delivered by the Parent Borrower to the DIP Agent within 25 days after the
end of each month; provided that at any time Availability shall be less than
$30 million the Borrowing Base shall be computed weekly pursuant to a Borrowing
Base Certificate to be delivered by the Parent Borrower to the DIP Agent within
3 Business Days after the end of each week. Maturity Date    Earliest of
(a) four months after the date on which the Debtors commence the Chapter 11
Cases (the “Petition Date”); provided that, subject to the absence of any
default or event of default and certain other condtions and upon payment of an
extension fee in the amount separately agreed in the Fee Letter, such date shall
be extended by two additional months, (b) the date of acceleration of the
obligations in accordance with the terms of the DIP Credit Agreement and/or the
DIP Orders, as applicable, (c) the entry of an order pursuant to section 363 of
the Bankruptcy Code approving the sale of substantially all of the Loan Parties’
assets, (d) the effective date of any Loan Party’s plan of reorganization in the
Chapter 11 Cases that has been confirmed by an order of the Bankruptcy Court,
(e) the conversion of any of the Chapter 11 Cases to a case under Chapter 7 of
the Bankruptcy Code and (f) dismissal of any of the Chapter 11 Cases (the
“Maturity Date”). Interest Rate   

•  Outstanding DIP Loans shall bear interest at a rate selected by Parent
Borrower equal to either (i) 1-month LIBOR plus 400 bps (the “Applicable LIBOR
Margin”) or (ii) the DIP Agent’s prime rate plus 300 bps (the “Applicable Prime
Margin”, in each case payable in cash monthly.

  

•  The DIP Lenders shall receive an undrawn facility fee equal to 0.50% of the
undrawn portion of the DIP Loans, accruing daily and payable monthly in cash in
arrears.

  

•  The Borrowers shall pay a fee on all outstanding DIP L/Cs at a rate per annum
equal to the Applicable LIBOR Margin.

  

•  A fronting fee in an amount to be agreed on the then available face amount of
each Additional L/C shall be payable monthly in arrears to the relevant Issuing
Bank for its own account.

  

•  Default interest rate of an additional 2.0% per annum upon the occurrence and
during the continuance of an Event of Default (as defined below), payable in
cash on demand.

Fees    As provided in the Fee Letter among Parent Borrower, DIP Agent and the
DIP Lenders. Collateral    All amounts owing by the Borrowers under the DIP
Credit Facility and by the Guarantors in respect thereof will be secured,
subject to the Carve-Out (as defined below), by a first priority priming lien
granted under section 364(d) of the Bankruptcy Code (the “DIP Liens”) on all
assets of the Loan Parties (other than certain assets to be excluded, which
shall be agreed by the Parent Borrower and the DIP Secured Parites) as of the
DIP Effective Date (the “DIP Collateral”).

 

Parker Drilling—DIP Term Sheet

3



--------------------------------------------------------------------------------

   Such liens and security interests granted under the DIP Credit Facility shall
be subject only to the Carve-Out. DIP Superpriority Claim    All obligations of
the Borrowers under the DIP Credit Facility and all amounts owing by the
Guarantors in respect thereof at all times shall constitute allowed
super-priority administrative expense claims, pursuant to section 364(c) of the
Bankruptcy Code, in the Chapter 11 Cases (the “DIP Superpriority Claims”),
having priority over all administrative expenses of the kind specified in, or
ordered pursuant to, sections 503(b) and 507(b) or any other provisions of the
Bankruptcy Code, subject only to the Carve- Out.    All liens authorized and
granted pursuant to the Interim DIP Order or the Final DIP Order entered by the
Bankruptcy Court approving the DIP Credit Facility shall be deemed effective and
perfected as of the Petition Date, and no further filing, notice or act will be
required to effect such perfection. The DIP Lenders, or the DIP Agent on behalf
of the DIP Lenders, shall be permitted, but not required, to make any filings,
deliver any notices, make recordations, perform any searches or take any other
acts as may be desirable under state law in order to reflect the security,
perfection or priority of the DIP Lenders’ claims described herein; provided,
however, that the Loan Parties will not be required to enter into or execute
mortgages, deeds of trust or similar instruments or account control agreements
or obtain title insurance or surveys with respect to any real property
collateral. Documentation    The DIP Credit Agreement shall be based upon the
Existing Credit Agreement as modified to reflect this DIP Term Sheet and subject
to the terms hereof and other adjustments customarily found in the loan
agreements for debtor-in-possession financings as agreed to by the DIP Agent and
the Parent Borrower. The DIP Credit Agreement shall also include appropriate
updates to include FinCEN Beneficial Ownership provisions. Conditions Precedent
to DIP Effective Date    The effectiveness of the DIP Credit Facility (the date
of such effectiveness, the “DIP Effective Date”) and the obligations of the DIP
Lenders to make DIP Loans shall be subject to customary closing conditions,
including, without limitation, the satisfaction of the following conditions
precedent (the “Conditions Precedent”) (unless waived in writing by the DIP
Secured Parties):   

•  All DIP Documents shall have been executed by the Loan Parties and the other
parties thereto.

  

•  The representations and warranties of the Loan Parties contained in the DIP
Documents shall be true and correct in all respects.

  

•  No default shall exist under the DIP Documents.

  

•  All reasonable and documented out-of-pocket fees and expenses (including
reasonable and documented out-of-pocket fees and expenses of outside counsel and
financial advisors) required to be

 

Parker Drilling—DIP Term Sheet

4



--------------------------------------------------------------------------------

  

paid to the DIP Agent and the DIP Lenders shall have been paid to the extent
invoiced at least two (2) business days prior to the DIP Effective Date (or will
be paid with the proceeds of the DIP Loan authorized under the Interim DIP Order
or the Final DIP Order, as applicable).

 

•  The DIP Secured Parties shall have received the Budget in form and substance
acceptable to the DIP Secured Parties.

 

•  The RSA and the Backstop Commitment Agreement (as defined in the RSA) shall
have been executed and be in full force and effect.

 

•  The DIP Agent and the DIP Lenders shall have received, by at least three
(3) business days prior to the DIP Effective Date “know your customer” and
similar information required by bank regulatory authorities at least five
(5) business days prior to the DIP Effective Date.

 

•  The Bankruptcy Court shall have entered the Interim DIP Order and a cash
management order, in each case in form and substance satisfactory to the DIP
Secured Parties.

 

•  Upon the entry of the Interim DIP Order, the DIP Agent shall, for the benefit
of the DIP Secured Parties, have obtained valid and perfected liens on the DIP
Collateral with the priority, and subject to the exceptions described in the
section above entitled “Collateral” to the extent set forth in the Interim DIP
Order, and all filing and recording fees and taxes with respect to such liens
and security interests that are then due and payable shall have been duly paid.

 

•  The delivery of documentation relating to the locations of owned real estate
sufficient for the DIP Agent to conduct its flood due diligence.

 

•  The satisfaction of other customary terms and conditions (including, without
limitation, delivery of secretary and officer certificates, notice of borrowing,
and evidence of insurance) and such other conditions as shall be required by the
DIP Secured Parties.

Conditions Precedent to DIP Loans    The availability of each DIP Loan and DIP
L/C after the DIP Effective Date shall be subject to the following conditions:
  

•  At the time of making any DIP Loan or issuance of a DIP L/C and after giving
effect thereto, the representations and warranties of the Loan Parties contained
in the DIP Documents shall be true and correct in all material respects.

 

•  No default or Event of Default shall then exist or result therefrom.

 

•  All DIP Loans shall be made in subject to and in accordance with the Budget
(as defined herein).

 

•  Delivery of a customary borrowing notice.

 

Parker Drilling—DIP Term Sheet

5



--------------------------------------------------------------------------------

  

•  After giving effect to such DIP Loan or issuance of a DIP L/C, Availability
shall not be less than $0.

  

•  In the case of a DIP Loan, after giving effect to the borrowing of such DIP
Loan (net of any concurrent use of the proceeds of such borrowing), the
Consolidated Cash Balance (to be defined as under the Existing Credit Agreement)
shall not exceed $30,000,000.

Voluntary Prepayments    The Borrowers may prepay in full or in part, the DIP
Loans, without any premium or penalty, subject to payment of any LIBOR breakage
costs. Mandatory Prepayments    Substantially similar to those under the
Existing Credit Agreement, except that the mandatory prepayment requirement when
Consolidated Cash Balance exceeds $30,000,000 shall be removed. Budget and
Variances    The Parent Borrower shall deliver extensions of any current Budget
(as defined below), any new Budget, or any Variance Report (as defined below) at
times to be agreed by the Parent Borrower and the DIP Secured Parties.   
“Budget” means a written rolling 13-week budget setting forth on a line-item and
aggregate basis the Loan Parties’ projected cash receipts and cash
disbursements, on a weekly basis, which budget shall be in form and substance
acceptable to the DIP Secured Parties and which budget may, at Parent Borrower’s
option, be updated every four weeks in form and substance acceptable to the DIP
Secured Parties. To the extent that any updated Budget is not acceptable to the
DIP Secured Parties, the then-existing approved budget will remain the “Budget”
until replaced by an updated budget that is acceptable to the DIP Secured
Parties.    The aggregate actual expenditures by the Loan Parties (before any
debt service payments) for certain periods to be agreed by the Parent Borrower
and the DIP Secured Parties (each, a “Testing Period”) may not exceed the
projected amount therefor set forth in the Budget by more than a percentage to
be agreed by the Parent Borrower and the DIP Secured Parties and the aggregate
actual receipts of the Loan Parties for any relevant Testing Period may not be
less than the projected amount therefor by more than a percentage to be agreed
by the Parent Borrower and the DIP Secured Parties (any variance not exceeding
such maximum or less than such minimum, a “Permitted Variance”). For the purpose
of calculating any Permitted Variance, the fees and expenses of any counsel,
advisors or other professionals retained by the Lenders shall not be considered.
   “Variance Report” means a line-by-line variance report, which variance report
shall compare actual cash receipts and disbursements of the Loan Parties with
corresponding amounts provided for in the Budget on a line-by-line and aggregate
basis for the relevant prior Testing Period, including written descriptions in
reasonable detail explaining any material positive or negative variances, and
shall otherwise be in form and substance reasonably acceptable to the DIP
Secured Parties. Reporting    The Parent Borrower shall deliver to the DIP Agent
and the DIP Lenders:

 

Parker Drilling—DIP Term Sheet

6



--------------------------------------------------------------------------------

   (a) monthly unaudited consolidated income statement and balance sheet of the
Parent Borrower and its consolidated subsidiaries within 30 days after the end
of each fiscal month (or 45 days thereafter to the extent coinciding with a
quarter end), certified by a responsible officer of the Parent Borrower;    (b)
quarterly unaudited consolidated income statements, balance sheets, and cash
flow statements of the Parent Borrower and its consolidated subsidiaries within
45 days of quarter-end for the first three fiscal quarters of the fiscal year,
certified by a responsible officer of the Parent Borrower;    (c) annual audited
consolidated financial statements of the Parent Borrower and its consolidated
subsidiaries within 90 days of year-end, certified with respect to such
consolidated statements by the Parent Borrower independent certified public
accountants;    (d) a Borrowing Base Certificate, as described under the section
entitled “Borrowing Base”;    (e) concurrently with each delivery of financial
statements pursuant to clauses (a), (b) and (c) above, a customary compliance
certificate;    (f) all other reports and notices required to be delivered under
the DIP Credit Agreement as mutually agreed upon by the Loan Parties, the DIP
Agent, and the DIP Lenders; and    (g) as soon as reasonably practicable, but no
less than two (2) Business Days prior to filing, drafts of all pleadings,
motions, applications, judicial information, financial information and any other
documents filed by or on behalf of the Borrowers or the Guarantors with the
Bankruptcy Court or delivered to the U.S. Trustee in the Chapter 11 Cases, or
distributed by or on behalf of the Borrowers or any Guarantor to any official
committee in the Chapter 11 Cases. Other Covenants    The DIP Credit Agreement
shall contain negative and affirmative covenants based upon those contained in
the Existing Credit Agreement, including the minimum liquidity requirement,
subject to modifications customarily found in the loan agreements for
debtor-in-possession financings, as agreed to by the DIP Secured Parties and the
Parent Borrower.    In addition, the Loan Parties shall comply with each of the
milestones set forth on Schedule 2 (the “Milestones”) subject to the extension
of certain of the Milestones on terms to be agreed. Representations & Warranties
   The DIP Credit Agreement shall contain representations and warranties
substantially similar to those contained in the Existing Credit Agreement,
subject to modifications customarily found in the loan agreements for
debtor-in-possession financings, as agreed to by the DIP Secured Parties and the
Parent Borrower. Use of Proceeds    The proceeds of the DIP Credit Facility
shall be used to, among other things, (a) pay fees, interest, payments and
expenses associated with the DIP Credit Facility, (b) to provide liquidity for
the ongoing working capital and capital expenditure needs of the Loan Parties
during the pendency of the Chapter 11 Cases, (c) fund the Carve-Out and (d) fund
the costs of the administration of the Chapter 11 Cases, including payment of
professional fees, in each case, subject to the Budget and in accordance with
the DIP Orders, as applicable.

 

Parker Drilling—DIP Term Sheet

7



--------------------------------------------------------------------------------

Events of Defaults/Remedies    The DIP Documents will contain the events of
default (each, an “Event of Default”) set forth below, and may contain such
other Events of Default agreed to by the Parent Borrower and the DIP Secured
Parties:   

•  failure to pay principal or reimburse letter of credit disbursements when due
or failure to pay interest on the DIP Loans or any fees under the DIP Credit
Facility after three business days of when due;

  

•  failure of any representation or warranty of any Loan Party contained in any
DIP Document to be true and correct in all material respects when made;

  

•  breach of any covenant; provided that certain affirmative covenants may be
subject to agreed grace periods;

  

•  failure to comply with the Budget, subject to a Permitted Variance;

  

•  any DIP Document, at any time after its execution and delivery and for any
reason other than as expressly permitted under the DIP Credit Agreement or any
other DIP Document or the occurrence of the termination date under the DIP
Credit Agreement, ceases to be in full force and effect;

  

•  any Loan Party shall contest the validity or enforceability of any DIP
Document in writing or deny in writing that it has any further liability
thereunder

  

•  the entry by a court of competent jurisdiction of an order amending,
modifying, staying, revoking or reversing the Interim DIP Order or Final DIP
Order, as applicable, without the express written consent of the DIP Agent and
the Required Lenders;

  

•  any sale or other disposition of a material portion of the DIP Collateral
securing the DIP Loans pursuant to section 363 of the Bankruptcy Code other than
as permitted by the DIP Orders or the approved plan of reorganization (or
pursuant to a transaction that is permitted under the DIP Credit Agreement);

  

•  conversion of, or the filing of any motion by a Loan Party to convert, any of
the Chapter 11 Cases to cases under Chapter 7 of the Bankruptcy Code;

  

•  dismissal of, or the filing of any motion by a Loan Party to dismiss, any of
the Chapter 11 Cases;

  

•  the appointment of a Chapter 11 trustee or an examiner with enlarged powers
relating to the operation of the business of any Loan Party (powers beyond those
set forth in sections 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code) under
sections 1104(d) and 1106(b) of the Bankruptcy Code;

  

•  the entry of an order granting relief from the automatic stay under section
362 of the Bankruptcy Code to a holder or holders of any

 

Parker Drilling—DIP Term Sheet

8



--------------------------------------------------------------------------------

  

security interest or lien on any part of the DIP Collateral securing the DIP
Loans to permit foreclosure (or the granting of a deed in lieu of foreclosure or
the like) on any such DIP Collateral having a fair market value in excess of an
amount to be agreed by the Required Lenders;

 

•  the filing by any of the Loan Parties of, or the entry of an order
confirming, a plan of reorganization or liquidation that does not require
indefeasible repayment in full of the DIP Credit Facility as of the effective
date of the plan; and

 

•  any Debtor files, or supports a motion that has been filed, to reject the
RSA.

   Among other remedies to be specified, upon the occurrence of an Event of
Default, unless otherwise agreed by the DIP Agent, at the direction of the
Required Lenders, the automatic stay shall automatically be terminated to permit
the DIP Agent to foreclose on all or any portion of the DIP Collateral, and
apply the proceeds thereof to the obligations arising under the DIP Credit
Facility or otherwise exercise remedies against the DIP Collateral permitted by
applicable non-bankruptcy law. Expenses and Indemnification    The DIP Credit
Agreement shall contain provisions with respect to the Borrowers’ obligations to
pay certain expenses and to indemnify certain parties against losses, claims,
damages, liabilities and related expenses based upon those contained in the
Existing Credit Agreement, subject to modifications to be agreed to by the DIP
Secured Parties and the Parent Borrower. Releases    Pursuant to the DIP Orders,
the Borrowers and Guarantors shall release all claims against the following
parties and each of their respective representatives: the DIP Agent (in its
capacity as such), and the DIP Lenders (in their capacity as such). Credit Bid
   The DIP Credit Facility shall include a provision that, in connection with
any sale of any or all of the Debtors’ assets under section 363 of the
Bankruptcy Code, a Chapter 11 plan of reorganization, or any equivalent thereof
under any other law, the DIP Agent, at the direction of the Required Lenders,
shall have the absolute right to credit bid any portion, up to the full amount,
of all obligations under the DIP Credit Facility. Governing Law    The DIP
Documents shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to the conflict of law principles thereof.
Each party to the DIP Documents will waive the rights to trial by jury and will
consent to jurisdiction of the Bankruptcy Court for so long as the Chapter 11
Cases remain open and, thereafter, the state and federal courts located in the
County of New York in the State of New York. Required Lenders    If there are
two unaffiliated DIP Lenders, both DIP Lenders and otherwise, DIP Lenders
holding greater than 50.0% of the outstanding commitments and/or exposure under
the DIP Loans (the “Required Lenders”).

 

Parker Drilling—DIP Term Sheet

9



--------------------------------------------------------------------------------

Amendments    All amendments, modifications and waivers of the DIP Documents
shall require the consent of the Required Lenders, except in the case of
amendments, modifications, or waivers customarily requiring consent from all DIP
Lenders, all affected DIP Lenders, an Issuing Bank or the DIP Agent. Assignments
and Participations    Each DIP Lender may assign all or any part of the DIP
Loans to one or more banks, financial institutions, or other entities; provided
that, other than an assignment to a DIP Lender or an affiliate of a DIP Lender,
assignments shall be subject to the prior written consent of the Parent Borrower
(which consent shall not be unreasonably withheld or delayed) so long as no
Event of Default has occurred or is continuing. Upon such assignment, such
affiliate, bank, financial institution, or entity will become a DIP Lender for
all purposes under the Loan Documents. The DIP Lenders will also have the right
to sell participations, subject to customary limitations on voting rights, in
the DIP Loans. Carve-Out    The DIP Orders shall include a professional fee
carve out in substantially the form attached hereto as Annex I. Counsel to DIP
Agent    Vinson & Elkins LLP

 

Parker Drilling—DIP Term Sheet

10



--------------------------------------------------------------------------------

ANNEX I

Carve Out

1. Priority of Carve Out. Notwithstanding anything to the contrary in the DIP
Orders, any DIP Documents, or any other order of this Bankruptcy Court, all of
the DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens, and
the Adequate Protection Superpriority Claims shall be subject and subordinate
only to the payment of the Carve Out as and only to the extent set forth in the
DIP Orders. As used in this Interim DIP Order, the term “Carve Out” means an
amount necessary to pay (a) all fees required to be paid to (A) the Clerk of the
Bankruptcy Court and (B) the Office of the United States Trustee under
Section 1930(a) of Title 28 of the United States Code, plus interest required to
be paid on any past due amount at the statutory rate (collectively, the “UST
Carve Out”); (b) all reasonable fees and expenses, up to $50,000, incurred by a
trustee under Section 726(b) of the Bankruptcy Code (the “Chapter 7 Trustee
Carve Out”); (c) to the extent allowed by the Bankruptcy Court at any time,
whether by interim order, procedural order, or otherwise, all unpaid fees and
expenses (the “Allowed Professional Fees”) of persons or firms retained by the
Debtors pursuant to Sections 327, 328, or 363 of the Bankruptcy Code (the
“Debtor Professionals”) or by the creditors’ committee pursuant to Section 328
or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with
the Debtor Professionals, the “Professional Persons”) that are incurred or
earned at any time before or on the first Business Day (as defined in the DIP
Credit Agreement) following delivery by the DIP Agent of a Carve Out Trigger
Notice (as defined in this Paragraph 1 below), whether allowed by the Bankruptcy
Court prior to or after delivery of a Carve Out Trigger Notice (which, for
purposes of determining the amount of the Carve Out that may be charged against
any DIP Collateral or that must be funded by DIP Loans pursuant to Paragraphs
3(a) and (b) below, shall be limited to an aggregate amount not to exceed the
Professional Fee Carve Out Cap (as defined in Paragraph 2 below)); and

 

Parker Drilling—DIP Term Sheet

Annex I



--------------------------------------------------------------------------------

(d) Allowed Professional Fees of Professional Persons in an aggregate amount not
to exceed $3,000,000 incurred after the first Business Day following delivery by
the DIP Agent of the Carve Out Trigger Notice, to the extent allowed by the
Bankruptcy Court at any time, whether by interim order, procedural order, or
otherwise (the amounts set forth in this clause (iv) being the “Post- Trigger
Carve Out”).1 For purposes of the foregoing, “Carve Out Trigger Notice” shall
mean a written notice delivered by email (or other electronic means) by the DIP
Agent to lead restructuring counsel to the Debtors, the U.S. Trustee, and
counsel to the creditors’ committee, stating that the Post-Trigger Carve Out has
been invoked, which notice may be delivered at any time following the occurrence
and during the continuation of an Event of Default under (and as defined in) the
DIP Credit Agreement, and acceleration of the DIP Obligations owed by the
Borrower Debtors under the DIP Credit Agreement.

2. Delivery of Weekly Fee Statements. Not later than 7:00 p.m. (prevailing
Eastern Time) on the third Business Day of each week starting with the second
week following the Petition Date, each Professional Person shall deliver to the
Debtors and the DIP Agent a statement setting forth the amount of Professional
Fees incurred during the preceding week by such Professional Person (through
Saturday of such week, the “Calculation Date”), together with a cumulative total
and a statement of the amount of Allowed Professional Fees that have been paid
to date by the Debtors, and the cumulative total of the amount of Allowed
Professional Fees of such Professional Person that remain unpaid (each such
statement, a “Weekly Statement”); provided that within one (1) Business Day
after the occurrence of the Termination Declaration Date (as defined in
Paragraph 3(a) below), each Professional Person shall deliver an additional
Weekly Statement (the

 

 

1 

Notwithstanding the foregoing, up to $500,000 of the Post-Trigger Carve Out may
be used to pay Allowed Professional Fees of Professional Persons incurred prior
to the delivery of a Carve Out Trigger Notice to the extent such Allowed
Professional Fees exceed the Pre-Trigger Carve Out Amount (as defined in
Paragraph 2(a) herein).

 

Parker Drilling—DIP Term Sheet

12



--------------------------------------------------------------------------------

“Final Statement”) setting forth the amount and a description of the fees and
expenses incurred during the period commencing on the calendar day after the
prior Calculation Date and concluding on the Termination Declaration Date. If
any Professional Person fails to deliver a Weekly Statement within two (2) days
after such Weekly Statement is due hereunder and such failure continues
unremedied for a period of two (2) days, then such Professional Person’s
entitlement to any funds in the Carve Out Reserve Accounts (as defined in
Paragraph 3(b)) with respect to the aggregate unpaid amount of Allowed
Professional Fees of such Professional Person for the applicable period(s) for
which such Professional Person failed to deliver a Weekly Statement covering
such period shall be limited to any aggregate unpaid amount of Allowed
Professional Fees included in the Budget for such period to the extent allocated
in the Budget to such Professional Person; provided that if the Pre-Trigger
Notice Reserve Accounts (as defined in Paragraph 3(a) below) are not funded
pursuant to the provisions of Paragraph 3(a) in an amount sufficient to pay all
Allowed Professional Fees, including the full amount of Allowed Professional
Fees of such Professional Person, then such Professional Person shall be
entitled to be paid any unpaid amount of Allowed Professional Fees in excess of
Allowed Professional Fees included in the Budget for such period, from the
Pre-Trigger Notice Reserve Account to the extent funded from cash proceeds in
accordance with Paragraphs 3(a) and (b) below. In addition, not later than 7:00
p.m.(prevailing Eastern Time) on the third Business Day of each week starting
with the second week following the Petition Date, the Debtors shall provide
Weekly Statements to the DIP Agent reflecting (i) the actual aggregate
cumulative amount of unpaid Allowed Professional Fees for all Professional
Persons as of the end of the previous week, and (ii) the difference between that
actual cumulative amount of unpaid Allowed Professional Fees for all
Professional Persons as of the end of such week and the budgeted amount of such
unpaid Allowed Professional Fees shown

 

Parker Drilling—DIP Term Sheet

13



--------------------------------------------------------------------------------

for such period in the most recent Budget delivered to the DIP Agent. The amount
of the Carve Out described in Paragraph 1(a) above that may be charged against
any DIP Collateral or that must be funded by DIP Loans pursuant to Paragraphs
3(a) and (b) below, shall be limited to the greater of (x) the sum of (I) the
aggregate unpaid amount of Allowed Professional Fees included in such Weekly
Statements timely received by the DIP Agent prior to the Termination Declaration
Date plus (without duplication) (ii) the aggregate unpaid amount of Allowed
Professional Fees included in the Final Statement timely received by the DIP
Agent pertaining to the period through and including the Termination Declaration
Date, and (y) the aggregate unpaid amount of Allowed Professional Fees to the
extent included in the Budget for the period prior to the Termination
Declaration Date (such amount, the “Professional Fee Carve Out Cap”). For the
avoidance of doubt, the DIP Agent shall be entitled to maintain, as part of the
Reserves (as defined in the DIP Credit Agreement), a Carve Out Reserve (as
defined in the DIP Credit Agreement) against availability equal to the DIP
Agent’s estimate of the Carve Out on such date, which shall be calculated and
may be adjusted from time to time as provided in the DIP Credit Agreement.

3. Carve Out Reserve Accounts.

(a) On the day on which a Carve Out Trigger Notice is given by the DIP Agent
(the “Termination Declaration Date”), the Carve Out Trigger Notice shall be
deemed a Borrowing Request (as defined in the DIP Credit Agreement) by the
Borrowers for DIP Loans in an amount equal to the sum (such sum being referred
to as the “Pre-Trigger Carve Out Amount”) of (x) the UST Carve Out (the funding
of which shall be contingent upon the Debtors’ provision to the DIP Agent of the
Debtors’ calculation thereof), plus (y) the Chapter 7 Trustee Carve Out, plus
(z) the then unpaid amount of the Allowed Professional Fees (the funding of
which shall be contingent upon the Debtor’s provision to the DIP Agent in
writing of the calculation and amount thereof)

 

Parker Drilling—DIP Term Sheet

14



--------------------------------------------------------------------------------

not to exceed the Professional Fee Carve Out Cap, which will be funded into one
or more segregated accounts at the DIP Agent, in trust, exclusively to pay such
unpaid Allowed Professional Fees (each such account, a “Pre-Trigger Notice
Reserve Account”), subject to paragraph 4 below titled “Application of the Carve
Out Reserve Account.” To the extent the Pre-Trigger Carve Out Amount is not
funded as of the end of the second Business Day after the Termination
Declaration Date (or such later date on which the Debtors provide the requisite
confirmation and calculation) (the “Funding Deadline”), the Debtors are hereby
authorized and directed thereafter to utilize cash constituting DIP Collateral
on hand as of such date, and any available cash constituting DIP Collateral
thereafter held by any Debtor, to fund a Pre-Trigger Notice Reserve Account
equal to the amount required to be funded pursuant to the preceding sentence
(which cash amounts shall reduce, on a dollar for dollar basis, the Borrowing
Request for DIP Loans pursuant to such sentence); provided, that notwithstanding
any failure of the DIP Credit Parties to timely make DIP Loans as provided
above, if the DIP Credit Parties subsequently make DIP Loans to fund the
Pre-Trigger Notice Reserve Account up to the amount of the Pre-Trigger Carve
Out, then the Debtors’ authorization to use cash constituting DIP Collateral for
such purpose shall immediately cease.

(a) On the Termination Declaration Date, the Carve Out Trigger Notice shall also
be deemed a Borrowing Request for funding of DIP Loans in an amount equal to the
Post-Trigger Carve Out, the funding of which Borrowing Request shall be a
several obligation of each DIP Lender to the extent of its Applicable Percentage
(under, and as defined in, the DIP Loan Agreement) of such DIP Loans. To the
extent amounts under the preceding sentence are not funded on or before the
Funding Deadline, the Debtors are hereby authorized and directed thereafter to
utilize all cash constituting DIP Collateral on hand as of such date, and any
available

 

Parker Drilling—DIP Term Sheet

15



--------------------------------------------------------------------------------

cash constituting DIP Collateral thereafter held by any Debtor to fund the
Post-Trigger Notice Reserve Account (as defined below) in an amount equal to the
amount required to be funded pursuant to such preceding sentence (which cash
amounts shall reduce, on a dollar for dollar basis, the Borrowing Request
pursuant to that preceding sentence). The Debtors shall deposit and hold such
amounts in one or more segregated accounts at the DIP Agent, in trust,
exclusively to pay such Allowed Professional Fees benefiting from the
Post-Trigger Carve Out (each, a “Post-Trigger Notice Reserve Account” and,
together with the Pre-Trigger Notice Reserve Account, the “Carve Out Reserve
Accounts”), subject to paragraph 4 below titled “Application of the Carve Out
Reserve Account”; provided, that notwithstanding any failure of the DIP Credit
Parties to timely make DIP Loans as provided above, if the DIP Credit Parties
subsequently make DIP Loans to fund the Post-Trigger Notice Reserve Account up
to the amount of the Post-Trigger Carve Out, then the Debtors’ authorization to
use DIP Collateral for such purpose shall immediately cease.

(b) Notwithstanding anything in the DIP Credit Agreement to the contrary, but
subject to the amount of the DIP Loan Commitments, including with respect to
(1) the existence of a Default (as defined in the DIP Credit Agreement) or Event
of Default, (2) the failure of the Borrowers to satisfy any or all of the
conditions precedent for the making of any DIP Loan, (3) any termination of the
U.S. Commitments (as defined in the DIP Loan Agreement) following an Event of
Default, or (4) the occurrence of the Maturity Date (as defined in the DIP
Credit Agreement), each DIP Lender with an outstanding Commitment shall be
severally (and not jointly and severally) obligated to make available to the DIP
Agent on or before the Funding Deadline such DIP Lender’s pro rata share of the
DIP Loans required by Paragraphs 3(a) and (b), and no DIP Lender shall be
responsible for any other DIP Lender’s failure or delay in doing so.

 

Parker Drilling—DIP Term Sheet

16



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, the balances in the Carve Out Reserve Accounts
shall constitute the primary source for payment of Allowed Professional Fees
entitled to benefit from the Carve Out, provided that if such balances are
insufficient to pay the Carve Out in full, the priority of the Carve Out with
respect to such shortfall shall remain unaffected (as described below).

4. Application of Carve Out Reserve Account.

(a) All funds in the Pre-Trigger Notice Reserve Accounts shall be used first to
pay the Pre-Trigger Carve Out Amount (but not the Post-Trigger Carve Out) until
paid in full. If the aggregate balances in the Pre-Trigger Notice Reserve
Accounts have not been reduced to zero, subject to clause (iii) below, all
remaining funds in the Pre-Trigger Notice Reserve Account funded by the DIP
Lenders (or by use of DIP Collateral) shall be distributed to the DIP Agent on
account of the DIP Outstanding Amounts in accordance with the DIP Credit
Agreement until the DIP Outstanding Amounts are paid in full.

(b) All funds in the Post-Trigger Notice Reserve Accounts (other than up to
$500,000 which may be used to pay the Pre-Trigger Carve Out Amount to the extent
the Allowed Professional Fees exceed the Professional Fee Carve Out Cap) shall
be used first to pay the obligations constituting the Post-Trigger Carve Out.
If, after such application, the aggregate balances in the Post-Trigger Notice
Reserve Accounts have not been reduced to zero, subject to clause (iii) below,
all remaining funds in respect of the Post-Trigger Carve Out Reserve Accounts
funded by the DIP Lenders (or by using DIP Collateral) shall be distributed to
the DIP Agent on account of the DIP Outstanding Amounts until the DIP
Outstanding Amounts are paid in full.

 

Parker Drilling—DIP Term Sheet

17



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in the DIP Documents or the DIP
Orders, if the DIP Lenders fail to fund DIP Loans for deposit into the
applicable Carve Out Accounts in the amounts required in Paragraphs 3(a) and
(b) with respect to either the Pre-Trigger Carve Out Amount or the Post-Trigger
Carve Out, then any excess funds in either the Pre-Trigger Notice Reserve
Accounts or Post-Trigger Reserve Accounts after the payment of the Pre-Trigger
Carve Out Amount or the amount of the Post-Trigger Carve Out, as applicable
(subject to the limits contained in the Pre-Trigger Carve Out Amount and the
Post-Trigger Carve Out, respectively) shall be used to fund the other Carve Out
Reserve Accounts to the extent of any Shortfall (as defined in Paragraph 4(e)
below) in such accounts, prior to remitting any balances to the DIP Agent.

(d) Notwithstanding anything to the contrary in the DIP Documents or the DIP
Orders, following the end of the second Business Day after delivery of a Carve
Out Trigger Notice, the DIP Agent shall not sweep or foreclose on cash
(including cash received as a result of the sale or other disposition of any
assets) of the Debtors until the Carve Out Reserve Accounts required to be
funded by DIP Loans have been fully funded, but the DIP Agent shall have
continuous DIP Liens on any remaining balances in the Carve Out Reserve
Accounts, with any excess paid as provided in Paragraph 3(b) above.

(e) Notwithstanding anything to the contrary in the DIP Orders, (i) if the
aggregate amounts funded for deposit to the Carve Out Reserve Accounts from DIP
Loans or cash constituting DIP Collateral are less than the Pre-Trigger Carve
Out Amount or the Post-Trigger Carve Out, respectively, any insufficiency in the
Carve Out Reserve Accounts to satisfy in full the Allowed Professional Fees up
to the Pre-Trigger Carve Out Amount or the Post-Trigger Carve Out, respectively
(such insufficiency, a “Shortfall”), shall not affect the priority of the Carve
Out with respect to any Shortfall, and (ii) in no event shall any approved
Budget, Carve Out, Post-Trigger Carve Out, or Carve Out Reserve Account be
construed as a cap or limitation on the

 

Parker Drilling—DIP Term Sheet

18



--------------------------------------------------------------------------------

amount of the Allowed Professional Fees due and payable by the Debtors, provided
that after the Termination Declaration Date, that such payment is made from
sources other than cash constituting DIP Collateral or DIP Loans (until all DIP
Outstanding Amounts are paid in full). In no event shall the Carve Out, or the
funding of any DIP Loans or use of any cash constituting DIP Collateral to
satisfy the Carve Out, result in any reduction in (or operate as a credit
against) the amount of any DIP Outstanding Amounts. For the avoidance of doubt,
the amount of any Shortfall shall continue to be deemed a part of the Carve Out
and be entitled to the same priority as the Carve Out as specified in the first
sentence of Paragraph 1.

(f) No Direct Obligation to Pay Allowed Professional Fees. The DIP Agent and DIP
Lenders shall not be responsible for the payment or reimbursement of any fees or
disbursements of any Professional Person incurred in connection with the Chapter
11 Cases or any Successor Case under any chapter of the Bankruptcy Code or
otherwise. Nothing in either DIP Order or otherwise shall be construed to
obligate any DIP Secured Party, in any way, to pay compensation to, or to
reimburse expenses of, any Professional Person or to guarantee that the Debtors
have sufficient funds to pay such compensation or reimbursement.

(g) Payment of Allowed Professional Fees Prior to Termination Declaration Date.
Any payment or reimbursement made prior to the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall not reduce
the Carve Out.

(h) Payment of Carve Out on or after Termination Declaration Date. Any payment
or reimbursement to a Professional Person made on or after the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall
permanently reduce the Carve Out on a dollar-for-dollar basis. Any funding of
the Carve Out with the proceeds of DIP Loans shall be added to, and made a part
of, the DIP Outstanding Amounts, shall be secured

 

Parker Drilling—DIP Term Sheet

19



--------------------------------------------------------------------------------

by all of the DIP Collateral, and shall be entitled to all of the other
protections granted in the DIP Orders, the DIP Documents, the Bankruptcy Code,
and applicable law. In no event shall the Carve Out, or the funding of any DIP
Loans or use of DIP Collateral to satisfy the Carve Out, result in any reduction
in the amount of any DIP Outstanding Amounts, the security therefor, or the
obligations of the Debtors to pay same in accordance with the DIP Documents.

5. Excluded Professional Fees. Notwithstanding anything to the contrary in the
DIP Orders, neither the Carve Out nor any proceeds of any DIP Loans, letters of
credit issued under the DIP Facility, Cash Collateral, or DIP Collateral shall
be used to pay any Professional Fees (including, without limitation, expenses)
in connection with any of the following (each a “Prohibited Purpose”): (a)
objecting to, seeking subordination of, or contesting the validity, perfection,
priority, or enforceability of, or asserting any defense, counterclaim or offset
to, the DIP Orders, any DIP Outstanding Amounts, or the perfected status or
priority of any of the DIP Liens or liens securing the Debtors obligations to
Bank of America, N.A. on account of the Existing L/Cs; (b) asserting or
prosecuting any claim, demand, or cause of action against any DIP Secured Party,
including, without limitation, for lender liability, breach of contract, or
tort, or pursuant to Section 105, 506, 510, 544, 547, 548, 549, 550, 552 or 553
of the Bankruptcy Code, applicable non-bankruptcy law, or otherwise (other than
to enforce the terms of the DIP Documents or the DIP Orders); (c) seeking to
modify any of the rights granted under the DIP Orders to any DIP Secured Party;
(d) objecting to, contesting, or seeking to avoid or subordinate any DIP Lien or
its priority; or (e) objecting to, contesting, delaying, preventing, or
interfering in any way with the exercise of any rights and remedies by any DIP
Secured Party with respect to any DIP Collateral after the occurrence and during
the continuance of an Event of Default, provided that the Debtors or the
creditors’ committee may contest or dispute whether an Event of Default has
occurred and shall be entitled to any notice provisions set forth in this
Interim DIP Order.

 

Parker Drilling—DIP Term Sheet

20



--------------------------------------------------------------------------------

SCHEDULE 1

Subsidiary Debtors

 

1.

Quail Tools, L.P., an Oklahoma limited partnership

 

2.

Anachoreta, Inc., a Nevada corporation

 

3.

Pardril, Inc., an Oklahoma corporation

 

4.

Parker Aviation, Inc., an Oklahoma corporation

 

5.

Parker Drilling Arctic Operating, LLC, a Delaware limited liability company,
converted from Parker Drilling Arctic Operating, Inc., a Delaware corporation

 

6.

Parker Drilling Company North America, Inc., a Nevada corporation

 

7.

Parker Drilling Company of Niger, an Oklahoma corporation

 

8.

Parker Drilling Company of Oklahoma, Incorporated, an Oklahoma corporation

 

9.

Parker Drilling Company of South America, Inc., an Oklahoma corporation

 

10.

Parker Drilling Management Services, Ltd., a Nevada corporation

 

11.

Parker Drilling Offshore Company, LLC, a Nevada limited liability company

 

12.

Parker Drilling Offshore USA, L.L.C., an Oklahoma limited liability company

 

13.

Parker North America Operations, LLC, a Nevada limited liability company

 

14.

Parker Technology, Inc., an Oklahoma corporation

 

15.

Parker Technology, L.L.C., a Louisiana limited liability company

 

16.

Parker Tools, LLC, an Oklahoma limited liability company

 

17.

Parker-VSE, LLC, an Oklahoma limited liability company

 

18.

Quail USA, LLC, an Oklahoma limited liability company

 

19.

2M-TEK, Inc., a Louisiana corporation

 

Parker Drilling—DIP Term Sheet

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

MILESTONES

 

(a)

The Debtors shall obtain entry by the Bankruptcy Court of the Final DIP Order
within 40 days after the Petition Date;

 

(b)

The Debtors shall obtain entry by the Bankruptcy Court of orders approving
(i) the Disclosure Statement, (ii) the Rights Offering Procedures, and (iii) an
order approving the exit facility commitment letter and related fee letter, in
each case within 45 days after the Petition Date;

 

(c)

The Debtors shall obtain entry of the Confirmation Order by no later than 91
days after the Petition Date; and

 

(d)

The Effective Date of the Plan shall have occurred by no later than the later of
(i) 106 days after the Petition Date and (ii) 15 days after the Confirmation
Order is entered.

The Milestones set forth in clauses (b), (c) and (d) are subject to extension on
terms to be agreed.

 

Parker Drilling—DIP Term Sheet

Schedule 2



--------------------------------------------------------------------------------

EXHIBIT 3-B TO EXHIBIT A

Exit Facility Term Sheet

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

PARKER DRILLING COMPANY

SENIOR SECURED ASSET-BASED REVOLVING FACILITY

SUMMARY OF TERMS AND CONDITIONS

 

 

Borrowers    Parker Drilling Company (the “Parent Borrower”) and the other
borrowers under the Existing Credit Agreement (as defined herein) (the
“Borrowers”). Guarantors    All obligations of any of the Loan Parties under the
ABL Facility and, at the Parent Borrower’s option, under any currency, interest
rate protection or other hedging agreement and any cash management arrangement,
in each case entered into with an ABL Lender (as defined below) or any person
that is an affiliate of an ABL Lender at the time such transaction is entered
into (collectively, the “Obligations”) will be unconditionally guaranteed (the
“Guaranty”) by the Parent Borrower and each of the Parent Borrower’s
wholly-owned domestic subsidiaries other than (a) immaterial subsidiaries
subject to thresholds set forth in the Existing Credit Agreement (“Immaterial
Subsidiaries”), (b) any subsidiary that is prohibited by law, regulation or
contractual obligation (provided that such contractual obligation existed at the
time such subsidiary was acquired and was not entered into in contemplation of
such acquisition) from providing such Guaranty or that would require a
governmental (including regulatory) consent, approval, license or authorization
in order to provide such Guaranty or where the provision of such Guaranty would
result in material adverse tax consequences as reasonably determined by the
Parent Borrower, (c) any direct or indirect domestic subsidiary
(i) substantially all of the assets of which consist of the equity of one or
more Foreign Subsidiaries (as defined below), (ii) that is treated as a
disregarded entity for U.S. federal income tax purposes that holds equity of one
or more Foreign Subsidiaries, or (iii) substantially all of such domestic
subsidiary’s revenues for the fiscal year most recently ended were generated
(or, in the case of a newly-formed or acquired subsidiary, are intended by the
Parent Borrower to be generated in the current fiscal year) from assets,
including rigs and equipment, located outside of the United States (including
located outside the territorial waters of the United States) and/or contracts
performed primarily outside of the United States (including performed outside of
the territorial waters of the United States) (either of (i), (ii) or (iii), a
“Disregarded Domestic Person”), (d) any domestic subsidiary that is a direct or
indirect subsidiary of a Foreign Subsidiary or a Disregarded Domestic Person,
(e) special purpose entities used for permitted securitization facilities or
project financings (subject to conditions similar to those set forth in the
Existing Credit Agreement), if any, (f) any subsidiary that is then designated
as an “Unrestricted Subsidiary” under the Second Lien Credit Agreement subject
to customary conditions and limitations to be applicable to any such designation
which shall be set forth in the ABL Credit Agreement, and (g) any subsidiary to
the extent that the burden or cost of providing a Guaranty outweighs the benefit
afforded thereby as reasonably determined by the ABL Agent and the Parent
Borrower (the “Guarantors”, and collectively with the Borrowers, the “Loan
Parties”).

 

1



--------------------------------------------------------------------------------

   For purposes of the ABL Documentation (as defined below), “Foreign
Subsidiary” means any direct or indirect subsidiary of the Parent Borrower
organized under the laws of any jurisdiction other than the United States, any
state thereof or the District of Columbia and “Excluded Subsidiary” means any
direct or indirect subsidiary of the Parent Borrower described in any of clauses
(b) through (g) of the preceding paragraph1. Prior Secured Facilities    (a)
That certain Second Amended and Restated Credit Agreement, dated as of
January 26, 2015 (as amended by the First Amendment dated as of June 1, 2015,
the Second Amendment dated as of September 29, 2015, the Third Amendment, dated
May 27, 2016, the Fourth Amendment dated as of February 21, 2017, the Fifth
Amendment dated as of February 14, 2018 and any other supplements, amendments,
amendments and restatements or other modifications thereto, the “Existing Credit
Agreement”), among the Parent Borrower, certain subsidiaries of the Parent
Borrower from time to time as additional borrowers, Bank of America, N.A., as
administrative agent and letter of credit issuer, the other agents party thereto
and each lender from time to time party thereto; and    (b) that certain
Debtor-in-Possession Credit Agreement that shall be entered into in connection
with the Chapter 11 Cases (as amended, amended and restated or otherwise
modified from time to time, the “DIP Credit Agreement”), among the Parent
Borrower, certain subsidiaries of the Parent Borrower from time to time as
additional borrowers or guarantors, as the case may be, Bank of America, N.A.,
as administrative agent, the other agents party thereto and each lender from
time to time party thereto (the “DIP Lenders”). Lead Arrangers and Bookrunners
   Bank of America, N.A. and Deutsche Bank Securities Inc. will act as joint
lead arrangers and joint bookrunners for the ABL Facility (in such capacity, the
“ABL Lead Arrangers”) ABL Agent    Bank of America, N.A. shall act as
administrative agent and collateral agent for the ABL Facility (in such
capacities, the “ABL Agent”) on behalf of the ABL Lenders (as defined below).
ABL Lenders    A syndicate of banks, financial institutions and other entities,
including the Initial Lenders, arranged by the ABL Lead Arrangers and mutually
agreed by the Parent Borrower (collectively, the “ABL Lenders”). Secured Parties
   ABL Agent, ABL Lenders, Issuing Banks (as defined herein) and providers of
cash management products or hedges provided to any Borrower or Guarantor by an
ABL Lender or an affiliate of an ABL Lender (collectively, the “ABL Secured
Parties”).

 

 

1 

NTD: Notwithstanding the foregoing, it is agreed that the Loan Parties as of the
Closing Date shall be the same Loan Parties as under the DIP Facility.

 

2



--------------------------------------------------------------------------------

ABL Facility    An asset-based revolving credit facility (the “ABL Facility”) in
an aggregate principal amount of $50 million, which amount may be increased by
up to $50 million to an aggregate amount of $100 million in the event additional
commitments under the ABL Facility are received from lenders other than the
Initial Lenders (all such commitments, the “ABL Commitments”, and loans made
under the ABL Facility, the “Revolving Loans”), subject to the terms and
conditions set forth in this Summary of Terms and Conditions (the “ABL Term
Sheet”). Letters of Credit    Letters of credit outstanding under the DIP Credit
Agreement or otherwise previously issued by any of the ABL Lenders hereunder
(“Existing L/Cs”) may, at Parent Borrower’s option, be rolled over and deemed
outstanding under the ABL Facility (“Converted L/Cs”) as part of the ABL
Commitments. If the Existing L/Cs are so converted, the ABL Lenders shall
participate in the Converted L/Cs on a pro rata basis in proportion to their
respective ABL Commitments. For the avoidance of doubt, there shall be no cash
collateralization requirement with respect to the Converted L/Cs on the Closing
Date. To the extent any Existing L/Cs are not so converted, at the Parent
Borrower’s option, L/Cs (as defined below) may be issued on the Closing Date
(subject to the terms and conditions applicable to the issuance of L/Cs under
the ABL Facility) to replace or provide credit support for any such Existing
L/Cs that remain outstanding. A portion of the ABL Facility in the amount of
$30 million (the “L/C Facility”) shall provide for the issuance of letters of
credit, including standby and commercial letters of credit in U.S. dollars and
other approved currencies (the “L/Cs”), by the ABL Agent and/or one or more ABL
Lenders reasonably acceptable to the Parent Borrower (in such capacity, each an
“Issuing Bank”); provided that DB shall have no obligation to issue commercial
letters of credit.    No L/C shall have an expiration date after the earlier of
(a) twelve (12) months after the date of issuance and (b) five (5) business days
prior to the ABL Maturity Date; provided that any L/C, with the consent of the
applicable Issuing Bank, may provide for the renewal thereof (which shall in no
event extend beyond the date referred to in clause (b) above).    Drawings under
any L/C shall be reimbursed by the relevant Borrower (whether with its own funds
or with the proceeds of Revolving Loans) not later than 1:30 p.m. New York time
on the business day the Parent Borrower receives notice of such drawing from the
applicable Issuing Bank if such notice is received by the Parent Borrower prior
to 11:00 a.m. New York time or, if such notice is received after 11:00 a.m. New
York time, then not later than 1:30 p.m. New York time on the next business day
following such notice. To the extent that the Borrowers do not so reimburse the
Issuing Bank, the ABL Lenders shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank on a pro rata basis. Availability    The aggregate
amount of the Revolving Loans, together with any unreimbursed drawings and/or
undrawn amounts under any L/Cs outstanding that have not been fully cash
collateralized at any time under the ABL Facility (the “Outstanding Amounts”)
shall not exceed an amount equal to the lesser of (a) the ABL Commitments and
(b) the then effective Borrowing Base (as defined herein) (such lesser amount,
the “Line Cap”; and the amount by which the Line Cap at any time exceeds the
Outstanding Amounts, the “Availability”).

 

3



--------------------------------------------------------------------------------

Borrowing Base    The borrowing base (the “Borrowing Base”) shall be defined and
determined in a manner substantially similar to the terms of the Existing Credit
Agreement, other than to the extent set forth in this ABL Term Sheet, and
subject to such modifications as agreed by the ABL Agent and the Parent
Borrower; provided that (a) with respect to receivables, unbilled Eligible
Domestic Accounts Receivable shall also be included in the Borrowing Base at an
advance rate of 75% but subject to a cap of $5 million and (b) with respect to
equipment, (i) the advance rate for the Net Equipment OLV of the Eligible Rental
Equipment shall be reduced from 60% to 40% and (ii) the $50 million limit shall
be eliminated. The initial Borrowing Base (after giving effect to any reserves)
will be agreed prior to the Closing Date and shall be based on the Borrowing
Base Certificate (as defined below) delivered to the ABL Agent prior to the
Closing Date.    Following the Closing Date, the Borrowing Base will be computed
monthly pursuant to a borrowing base certificate (the “Borrowing Base
Certificate”) to be delivered by the Parent Borrower to the ABL Agent within 25
days after the end of each such month; provided that the Borrowing Base may be
required to be computed more frequently (but not more frequently than weekly,
with the Borrowing Base Certificate to be delivered within 3 business days after
the end of each week) as reasonably determined by the ABL Agent during any
Increased Borrowing Base Reporting Period. “Increased Borrowing Base Reporting
Period” means a period commencing on the date that Availability is less than
$25 million and continuing until Availability shall have been equal to or
greater than $25 million for each day during the preceding 30 consecutive day
period.    The initial categories of reserves against the Borrowing Base shall
be mutually agreed. After the Closing Date, the ABL Agent reserves the right to
establish or modify reserves against the Borrowing Base, acting in its Permitted
Discretion (as defined in the Existing Credit Agreement), upon, so long as no
Event of Default exists, at least 2 business days’ prior, written notice to the
Parent Borrower (which notice shall include a reasonably detailed description of
such reserve being established). During such 2 business day period, the ABL
Agent shall, if requested, discuss any such reserve or change with the Parent
Borrower and the Parent Borrower may take such action as may be required so that
the event, condition or matter that is the basis for such reserve or change no
longer exists or exists in a manner that would result in the establishment of a
lower reserve or result in a lesser change, in each case, in a manner and to the
extent reasonably satisfactory to the ABL Agent. Notwithstanding anything to the
contrary herein, (a) the amount of any such reserve or change shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such reserve or such change and (b) no reserves or changes shall be
duplicative of reserves or changes already accounted for through eligibility
criteria (including collection/advance rates).

 

4



--------------------------------------------------------------------------------

ABL Maturity Date    The fourth anniversary of the Closing Date (the “ABL
Maturity Date”). Fees and Interest Rates    As set forth in Annex I hereto.
Collateral    The Obligations with respect to the ABL Facility and the
obligations of each other Loan Party under the Guaranty in respect of the ABL
Facility shall be secured by a perfected, first-priority security interest
(subject to certain permitted liens set forth in the ABL Documentation) in
substantially all of the Loan Parties’ tangible and intangible assets
(collectively, the “Collateral”), including a pledge of the capital stock of
each Loan Party’s wholly-owned direct subsidiaries, subject in each case to the
limitations and exceptions set forth in the Existing Credit Agreement and others
to be agreed by the ABL Agent and Parent Borrower; provided that all real estate
of the Loan Parties shall be excluded from the Collateral. Intercreditor
Agreement    The lien priority, relative rights and other creditors’ rights in
respect of the ABL Facility and the Second Lien Term Loan will be set forth in a
customary intercreditor agreement (the “Intercreditor Agreement”), which shall
be reasonably satisfactory to the Parent Borrower, the ABL Agent and the Second
Lien Agent. For the avoidance of doubt, the Intercreditor Agreement will allow
for permitted refinancing indebtedness in respect of the ABL Facility and the
Second Lien Term Loan. Documentation    The ABL Credit Agreement and the other
ABL Documentation, including the Intercreditor Agreement, shall be drafted by
counsel to the ABL Agent and based upon the Existing Credit Agreement as
modified to reflect this ABL Term Sheet and subject to the terms hereof and
other adjustments as agreed to by the ABL Agent and the Parent Borrower. The ABL
Credit Agreement shall include appropriate updates related to successor LIBOR
provisions, FinCEN Beneficial Ownership provisions and Delaware LLC divisions.
Conditions Precedent to Closing Date and Making of Initial Credit Extensions   
The initial availability of the ABL Facility, and the obligation of any ABL
Lender or Issuing Bank to make any initial Revolving Loan and/or issue any L/C
(each, a “Credit Extension”) shall be conditioned upon satisfaction of the
following list of conditions precedent, such list not to be supplemented other
than in the ABL Agent’s reasonable discretion based on facts and circumstances
which ABL Agent was not aware of as of the date of the Commitment Letter (the
date upon which all such conditions precedent shall be satisfied or waived, the
“Closing Date”):    (a) The Borrowers and each Guarantor shall have executed and
delivered a satisfactory credit agreement (the “ABL Credit Agreement”) and other
definitive financing documentation with respect to the ABL Facility (together
with the ABL Credit Agreement, the “ABL Documentation”), including vessel
mortgages, security agreements, pledge agreements, control agreements, stock
powers executed in blank, and other documentation reasonably satisfactory for
the creation and perfection of the liens and security interests contemplated
hereby (subject to certain post-closing matters as may be mutually agreed).

 

5



--------------------------------------------------------------------------------

  (b) The ABL Lenders, the ABL Agent and the ABL Lead Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented at least two (2) business days prior to the Closing Date (it
being agreed and understood that this condition (b) may be satisfied
concurrently with the initial funding under the ABL Facility).   (c) All
material governmental and third party approvals necessary in connection with the
financing and transactions contemplated hereby shall have been obtained and be
in full force and effect.   (d) The ABL Lenders shall have received (i) to the
extent then available, audited consolidated financial statements of Parent
Borrower and its subsidiaries for the fiscal year ending December 31, 2018 and
(ii) unaudited interim consolidated financial statements of the Parent Borrower
and its subsidiaries for each calendar month period ended subsequent to December
31, 2018 as to which such financial statements are available, accompanied by a
certificate of a financial officer of the Parent Borrower.   (e) The ABL Lenders
shall have received (i) a reasonably satisfactory opening balance sheet of the
Parent Borrower giving pro forma effect to the debt (if any) to be incurred on
the Closing Date and (ii) projections of the revenues, expenses, and cash flows
of the Borrower covering the period from January 1, 2019 through the Maturity
Date, prepared on a quarterly basis for the fiscal year ending December 31, 2019
and an annual basis for the fiscal years ending December 31, 2020, December 31
2021 and December 31, 2022.   (f) The ABL Agent shall have received customary
evidence of authorization, customary officer’s certificates, good standing
certificates in each Loan Party’s jurisdiction of organization, customary UCC
searches, customary funds flow memorandum, insurance certificates and a solvency
certificate from the Parent Borrower’s chief financial officer or treasurer
(certifying that, after giving pro forma effect to the Transactions and after
giving effect to each debtors’ exit from the Chapter 11 Cases in accordance with
the Plan of Reorganization, that the Loan Parties, on a consolidated basis, are
solvent) in the form of Annex II hereto.   (g) The ABL Lenders shall have
received such legal opinions, including opinions of local counsel, as are
customary for transactions of this type.   (h) The Borrower’s capital structure
and financing plan shall be satisfactory to the ABL Agent (it being agreed and
understood that the capital structure and financing plan as set forth in the RSA
as in effect on the “RSA Effective Date” as defined in the RSA, and as amended
by any amendments consented to in writing by the ABL Agent, is deemed
satisfactory to the ABL Agent).   (i) The ABL Agent and the ABL Lenders shall
have received (at least five (5) business days prior to Closing Date to the
extent requested at least ten (10) business days prior to the Closing Date) all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA Patriot Act and the
Beneficial Ownership Regulation (31 C.F.R. § 1010.230).

 

6



--------------------------------------------------------------------------------

   (j) The Bankruptcy Court shall have entered an Order, in form and substance
acceptable to the ABL Agent and the ABL Lenders, approving the Commitment Letter
and the Fee Letter within a certain period after the Petition Date, which period
shall be agreed to between the Parent Borrower and the ABL Secured Parties.   
(k) The Bankruptcy Court shall have entered the Confirmation Order (as defined
in the RSA), in form and substance reasonably satisfactory to the ABL Agent, and
all conditions to the effectiveness of the Plan shall have been satisfied or
waived in accordance therewith.    (l) The ABL Agent shall have received
satisfactory evidence of Parent Borrower’s prior or substantially
contemporaneous receipt of cash proceeds of not less than $95,000,000 from the
Rights Offering (as defined in the RSA), as such amount may be reduced to
provide for netting of fees and expenses.    (m)The Intercreditor Agreement
shall have been executed and delivered by the parties thereto.    (n) The Loan
Parties shall have unrestricted cash and cash equivalents and Availability in an
aggregate amount of not less than $100,000,000 after giving effect to all
payments to be made to unsecured creditors and other claimants on the effective
date of the Plan.    (o) There shall be no Outstanding Amounts under the ABL
Credit Facility other than in respect of L/Cs. Conditions Precedent to Credit
Extensions    The availability of each Credit Extension on or after the Closing
Date shall be subject to the following conditions:   

•  At the time of making any Credit Extension and after giving effect thereto,
the representations and warranties of the Loan Parties contained in the Credit
Documentation Documents shall be true and correct in all material respects.

  

•  No default or Event of Default shall then exist or result therefrom.

  

•  After giving effect to such Credit Extension, Availability shall not be less
than $0.

  

•  Delivery of a customary borrowing notice.

  

•  In the case of a Credit Extension in the form of any Revolving Loan, after
giving effect to the borrowing of such Revolving Loan (net of any concurrent use
of the proceeds of such borrowing), the Consolidated Cash Balance (to be defined
as mutually agreed) shall not exceed $30,000,000.

Voluntary Prepayments    The Borrowers may prepay in full or in part, the
Revolving Loans, in minimum amounts to be agreed without any premium or penalty,
subject to payment of any LIBOR breakage costs. Commitment Reductions   
Revolving Loan Commitments may be reduced by the Parent Borrower in minimum
amounts to be agreed upon or terminated in whole without penalty (other than
LIBOR breakage costs, if any). No optional reduction in ABL Commitments shall
result in Availability being less than $0.

 

7



--------------------------------------------------------------------------------

Mandatory Prepayments    The ABL Credit Agreement shall include solely the
following mandatory prepayment event:   

•  If at any time, the sum of Outstanding Amounts exceeds the Line Cap, then the
Borrowers will be required to prepay/cash collateralize such excess on
substantially the same terms as contained in the Existing Credit Agreement.

Representations and Warranties:    The ABL Credit Agreement shall contain
representations and warranties substantially similar to those contained in the
Existing Credit Agreement, subject to modifications to reflect the consummation
of the Transactions and as otherwise agreed to by the ABL Agent and the Parent
Borrower. Affirmative Covenants:    The ABL Credit Agreement shall contain
affirmative covenants substantially similar to those contained in the Existing
Credit Agreement, subject to modifications to reflect the consummation of the
Transactions and as otherwise agreed to by the ABL Agent and the Parent Borrower
or set forth in this ABL Term Sheet, and other than to the extent set forth
below:    (a) Monthly financial statements shall be required only during a Cash
Dominion Period (as defined herein); and    (b) Absent an Event of Default, no
more than two appraisals and two field examinations will be required each
calendar year. Financial Covenants    The ABL Credit Agreement will contain
solely the following financial covenant:   

•  A minimum liquidity test substantially similar to that contained in the
Existing Credit Agreement; provided that the required amount of Liquidity (to be
defined as under the Existing Credit Agreement, except that no more than $10
million of which can consist of domestic unrestricted cash held in controlled
accounts with Bank of America) shall be reduced from $30 million to $25 million.

Cash Management/Cash Dominion    Within 30 days after the Closing Date (or such
longer period of time as the ABL Agent may reasonably agree, such consent not to
be unreasonably withheld, delayed or conditioned), the Borrower will deliver
account control agreements on the Loan Parties’ collection and concentration
accounts (to be mutually agreed). During a Cash Dominion Period (as defined
below) and upon delivery of a written notice thereof to the Borrower from the
ABL Agent, the ABL Agent shall have the right to require that all amounts on
deposit in such collection and concentration accounts be swept into a core
concentration account maintained with or under the control of the ABL Agent. The
ABL Agent shall have the right during any Cash Dominion Period to cause all
amounts on deposit in the core concentration account to be applied on a daily
basis to reduce amounts outstanding under the ABL Facility and then to cash
collateralize any outstanding L/C’s (in each case, subject to a cash release
mechanic upon the termination of such Cash Dominion Period).

 

8



--------------------------------------------------------------------------------

   “Cash Dominion Period” means the period (a) commencing on the date that
(i) Availability shall be less than $25 million, (ii) the aggregate principal
amount of outstanding Revolving Loans equals or exceeds $20 million or (iii) an
Event of Default shall have occurred, and (b) continuing until, during each of
the preceding 30 consecutive days, (x) no Event of Default shall have existed,
(y) Availability hall have been equal to or greater than $25 million and (z) the
aggregate principal amount of outstanding Revolving Loans shall have been less
than $20 million. Negative Covenants    The ABL Credit Agreement shall contain
negative covenants pertaining to categories substantially similar to those
contained in the Existing Credit Agreement, subject to modifications to reflect
the consummation of the Transactions and as otherwise agreed to by the ABL Agent
and the Parent Borrower or set forth in this ABL Term Sheet; provided that, for
the avoidance of doubt, the ABL Credit Agreement shall include restrictions on
investments, acquisitions and distributions and other restricted payments.   
For the avoidance of doubt, the ABL Documentation will permit the professional
fee escrow (including payments therefrom) as contemplated under the Plan. Use of
Proceeds    The proceeds of the ABL Facility shall be used to, among other
things, (a) pay fees, interest, payments and expenses associated with the Loan
Parties’ exit from chapter 11 and refinancing of certain debt in connection
therewith, including the entry into the ABL Facility and the Second Lien Credit
Agreement, (b) providing liquidity for capital expenditures and acquisitions,
and (c) working capital and general corporate purposes of the Parent Borrower
and its subsidiaries. Events of Defaults    Substantially consistent with the
Existing Credit Agreement and including the following: nonpayment of principal
or failure to reimburse drawings under letters of credit, in each case, when
due; nonpayment of interest, fees or other amounts after 3 business days;
material inaccuracy of a representation or warranty when made or deemed made;
violation of a covenant (subject, in the case of affirmative covenants, to
certain grace periods to be substantially consistent with those in the Existing
Credit Agreement and as otherwise mutually agreed); cross default to material
indebtedness; bankruptcy events with respect to the Borrower or a material
subsidiary (with a customary grace period for involuntary actions); ERISA events
subject to material adverse effect; material unpaid, final judgments that have
not been vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof; actual (or assertion by a Loan Party in writing of the)
invalidity of any loan document under the ABL Facility; and a change of control
(to be defined as under the Existing Credit Agreement); provided that the
ownership or acquisition of equity interests of the Parent Borrower by
Highbridge, Värde, Whitebox or Brigade (each as defined in the RSA), or their
respective affiliates shall not constitute a change of control.

 

9



--------------------------------------------------------------------------------

Remedies    Usual and customary with the ABL Agent, acting on behalf of the ABL
Secured Parties and at the direction of the Required Lenders. Expenses and
Indemnification    The ABL Credit Agreement shall contain indemnification and
expense reimbursement provisions substantially similar to those contained in the
Existing Credit Agreement, subject to modifications to be agreed to by the ABL
Agent and the Parent Borrower. Governing Law    The ABL Documentation shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to the conflict of law principles thereof. Required Lenders
   ABL Lenders holding greater than 50.0% of the aggregate amount of the
Revolving Loans and participations under the L/Cs and unused ABL Commitments
under the ABL Facility (the “Required Lenders”); provided that at any time there
are two or fewer unaffiliated ABL Lenders, “Required Lenders” shall mean all ABL
Lenders. Amendments    All amendments, modifications and waivers of the ABL
Documentation shall require the consent of the Required Lenders, except in the
case of amendments, modifications, or waivers customarily requiring consent from
all ABL Lenders, all affected ABL Lenders, an Issuing Bank or the ABL Agent, and
provided that the consent of ABL Lenders holding at least 66.67% of the
aggregate ABL Commitments and outstanding exposure under the ABL Facility will
be required for amendments and waivers consummated to (a) increase advance rates
and (b) change the definition of “Borrowing Base” and the component definitions
thereof to the extent the effect of such amendment would increase Availability.
Assignments and Participations    Each ABL Lender may assign all or any part of
the Revolving Loans and/or the ABL Commitments to one or more banks, financial
institutions, or other entities; provided that, other than an assignment to a
ABL Lender or an affiliate of a ABL Lender, assignments shall be subject to the
prior written consent of (a) the Parent Borrower (which consent shall not be
unreasonably withheld or delayed) so long as no Event of Default has occurred or
is continuing and (b) each Issuing Bank. Upon such assignment, such affiliate,
bank, financial institution, or entity will become an ABL Lender for all
purposes under the Loan Documents. The ABL Lenders will also have the right to
sell participations, subject to customary limitations on voting rights, in the
Revolving Loans. Counsel to ABL Agent and ABL Lead Arrangers    Vinson & Elkins
LLP

 

10



--------------------------------------------------------------------------------

ANNEX I

Fees and Interest Rates

 

Interest Rate Option:    The Parent Borrower may elect that the Revolving Loans
comprising each borrowing bear interest at a rate per annum equal to:   

the Base Rate plus the Applicable Rate; or

  

the Eurodollar Rate plus the Applicable Rate.

   As used herein:    “Applicable Rate” means, initially, (a) 2.25% in the case
of Eurodollar Rate Loans and (b) 1.25% in the case of Base Rate Loans, and
following delivery of financial statements for the first full fiscal quarter
after the Closing Date, the applicable percentage per annum set forth below
determined by reference to Availability:

 

Pricing Level

   Average
Daily
Availability   Eurodollar
Rate
Loans     Base
Rate
Loans  

I

   >66.67%   2.25  %    1.25 % 

II

   <66.67% but >33.33%   2.50  %    1.50 % 

III

   <33.33%   2.75   %    1.75 % 

 

   “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 0.5%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the ABL Agent as
its “prime rate”, and (c) the Eurodollar Rate plus 1.00%. If the Base Rate shall
be less than zero, such rate shall be deemed zero.    “Base Rate Loan” means a
Loan that bears interest based on the Base Rate.    “Eurodollar Rate” means for
any Interest Period (as defined below) with respect to a Eurodollar Rate Loan,
or a Base Rate Loan the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, a rate per annum determined by the
ABL Agent pursuant to the following formula:                        Eurodollar
Base Rate                                        Eurodollar Rate =
                          1.00 - Eurodollar Reserve Percentage    provided that,
if the Eurodollar Rate shall be less than zero, such rate shall be deemed to be
zero.    “Eurodollar Base Rate” means:

 

11



--------------------------------------------------------------------------------

  

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the ABL Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the ABL Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the ABL Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the ABL Agent and with a term equivalent to such Interest Period
would be offered by the ABL Agent’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

  

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

   provided that to the extent a comparable or successor rate is approved by the
ABL Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the ABL Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by the ABL Agent.    “Eurodollar Rate Loan” means a Loan
that bears interest at a rate based on the Eurodollar Rate.    “Eurodollar
Reserve Percentage” means, for any day during any Interest Period, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Federal Reserve Bank for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage. Interest Payment Dates:    In
the case of Base Rate Loans, quarterly in arrears.    In the case of Eurodollar
Rate Loans, on the last day of each relevant Interest Period and, in the case of
any interest period longer than 3 months, on each successive date 3 months after
the first day of such Interest Period.

 

12



--------------------------------------------------------------------------------

   “Interest Period” means a period of one, two, three or six months or with the
consent of all ABL Lenders, a longer or shorter period, as selected by the
Parent Borrower. Unused Line Commitment Fees:    The Parent Borrower shall pay
to the ABL Agent for the account of each Lender in accordance with its
applicable percentage, a commitment fee equal to the Applicable Fee Rate times
the actual daily amount by which the ABL Commitments exceeds the total
Outstanding Amounts. The commitment fee described herein shall be due and
payable quarterly in arrears on the first day of each January, April, July and
October, commencing with the first such date to occur after the Closing Date.   
“Applicable Fee Rate” means 0.50% per annum. Letter of Credit Fees:    The
Parent Borrower shall pay to the ABL Agent for the account of each Lender in
accordance with its applicable percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (a) for each commercial Letter of Credit equal to [the Applicable
Rate applicable to Eurodollar Rate Loans]2 and (b) for each standby Letter of
Credit equal to the Applicable Rate applicable to Eurodollar Rate Loans, in each
case times the U.S. dollar equivalent of the daily amount available to be drawn
under such Letter of Credit. Letter of Credit Fees shall be payable quarterly in
arrears.    A fronting fee in an amount to be agreed (but in any event not to
exceed 0.125% per annum) on the then available face amount of each Letter of
Credit shall be payable quarterly in arrears to the relevant L/C Issuer for its
own account. In addition, the Parent Borrower shall pay customary issuance and
administration fees to the relevant L/C Issuer. Default Rate:    2.0% and to be
applicable in a manner substantially consistent with the Existing Credit
Agreement. Rate and Fee Basis:    All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.    All other computations of fees and interest shall be
made on the basis of a 360-day year and actual days elapsed or, in the case of
interest in respect of Loans denominated in alternative currencies as to which
market practice differs from the foregoing, in accordance with such market
practice.

 

 

2

NTD: Under Company review.

 

13



--------------------------------------------------------------------------------

ANNEX II

SOLVENCY CERTIFICATE

[•], 2018

This Solvency Certificate is furnished pursuant to Section [•] of the [•] Credit
Agreement, dated as of [•], 2018 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among PARKER
DRILLING COMPANY, a Delaware corporation (the “Parent Borrower”), the
[Designated Borrowers] from time to time party thereto, [•], as Administrative
Agent [and L/C Issuer], the Lenders from time to time party thereto, and the
other Persons from time to time party thereto. Unless the context clearly
requires otherwise, all capitalized terms defined in the Credit Agreement are
used herein with the same meanings.

I, the undersigned, being the Chief Financial Officer of the Parent Borrower, DO
HEREBY CERTIFY to the Administrative Agent and the Lenders solely in my official
capacity (and not in any individual capacity) that, as of the [Effective Date]:

 

  1.

The undersigned is familiar with the business and financial position of the
Parent Borrower and the other Loan Parties, and in reaching the conclusions set
forth in this Solvency Certificate, the undersigned has made such other
investigations and inquiries as the undersigned has deemed appropriate; and

 

  2.

The Loan Parties, after giving pro forma effect to the Transactions and after
giving effect to each debtors’ exit from the Chapter 11 Cases in accordance with
the Plan of Reorganization, on a consolidated basis, are solvent3.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

3

NTD: To be defined per Existing Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set out
above.

 

PARKER DRILLING COMPANY, a Delaware corporation By:  

 

Name:   [Mike W. Sumruld] Title:   [Senior Vice President and Chief Financial
Officer]

Signature Page to Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT 4 TO EXHIBIT A

Corporate Governance Term Sheet



--------------------------------------------------------------------------------

CORPORATE GOVERNANCE TERM SHEET—REORGANIZED PARKER

THIS TERM SHEET IS NOT AN OFFER OR A SOLICITATION WITH RESPECT TO ANY SECURITIES
OF THE COMPANY PARTIES. ANY SUCH OFFER OR SOLICITATION SHALL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

THIS TERM SHEET IS A SETTLEMENT PROPOSAL TO CERTAIN UNAFFILIATED HOLDERS OF THE
COMPANY PARTIES’ UNSECURED NOTES, EXISTING PREFERRED STOCK AND EXISTING COMMON
STOCK IN FURTHERANCE OF SETTLEMENT DISCUSSIONS. ACCORDINGLY, THIS TERM SHEET IS
PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE
STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

THIS TERM SHEET DOES NOT PURPORT TO SUMMARIZE ALL OF THE TERMS, CONDITIONS,
REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH RESPECT TO THE
TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE
COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND
THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL RIGHTS OF THE PARTIES SET
FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTS.

 

General:    Reorganized Parker will be a Delaware corporation managed by a board
of directors (the “Board”), which will be responsible for overseeing the
operation of Reorganized Parker’s business. Reorganized Parker will be managed
on a day-to-day basis by its Chief Executive Officer and other senior executive
officers with oversight from the Board. Common Shares:    The certificate of
incorporation and the bylaws (the “Organizational Documents”) will provide that
the equity interests of Reorganized Parker will be evidenced by one class of
common stock, par value $0.01 per share (each such share, a “Common Share” and
each holder thereof, a “Holder”). SEC Reporting:    On or as soon as reasonably
practicable after the Effective Date, Reorganized Parker shall cause the Common
Shares to be registered under Section 12 of the Securities Exchange Act and
remain a public reporting company as successor to Parker Drilling Company. Stock
Exchange Listing:    Reorganized Parker will use its reasonable best efforts to
maintain its NYSE listing, and, if such listing is not maintained, to obtain a
listing of its Common Shares on the NYSE or Nasdaq at emergence; if such a
listing is not possible, Reorganized Parker will use its reasonable best efforts
to obtain a listing of its Common Shares on the OTCQX Premier (if the OTCQX
Premier is not possible, the OTCQX, and if the OTCQX is not possible, the OTCQB)
and will use its reasonable best efforts to obtain a NYSE or Nasdaq listing as
soon as possible following emergence.



--------------------------------------------------------------------------------

Board of Directors:    The Board will be comprised of 7 directors and each
director shall serve until the 2020 annual meeting of the Holders (or the
earlier resignation, removal for cause, death or incapacity of such director)
(the “Initial Term”). One (1) director shall be the Chief Executive Officer of
Reorganized Parker.    The remaining initial directors, other than the Chief
Executive Officer, shall be independent and shall be selected by the Consenting
Stakeholders as follows:   

•   Värde Parties: 3

  

•   Brigade: 2

  

•   Highbridge and Whitebox: 1 jointly

   Following expiration of the Initial Term, the entire Board will be
nominated/elected in accordance with customary public company board procedures
(e.g., no ongoing right to serve). There shall be no cumulative voting for
directors. The Board shall not be staggered or classified. The composition of
the Board shall satisfy any applicable SEC and NYSE/Nasdaq board/committee
independence rules. Board Vacancies:    Upon the resignation, removal for cause,
death or incapacity of a director, the vacancy resulting from such resignation,
removal for cause, death or incapacity shall be filled by the Board, in each
until the next annual meeting of the Holders. Chairman of the Board:    The
initial Chairman of the Board will be determined by the Värde Parties, provided
that such Chairman will not also serve as the Chief Executive Officer. Board
Committees:    The initial members of each committee of the Board, which
committee membership will satisfy applicable SEC and NYSE/Nasdaq independence
requirements, will be determined by the Required Consenting Stakeholders and
subject to ratification by the Board on or around the Effective Date. Board
Observers:    There shall be no Board observers. Transfer Restrictions on Common
Shares:    The Common Shares shall be freely tradable/transferable following
emergence and not subject to any ROFR/ROFO, tag-along rights, drag-along rights
or any similar provisions, subject to any transfer restrictions agreed upon by
the Required Consenting Stakeholders to preserve tax attributes and any
restrictions imposed by applicable securities laws. Registration Rights
Agreement:   

The registration rights agreement will provide the following benefits to the
Consenting Stakeholders party thereto:

 

General. All Common Shares distributed to the Consenting Stakeholders pursuant
to the Plan, including in connection with the Rights Offering and exercise of
the New Warrants, and such other securities as determined by the Required
Consenting Stakeholders, will constitute “Registrable Securities” under the
Registration Rights Agreement, subject to customary provisions providing for
when such securities cease to constitute Registrable Securities, and each such
Consenting Stakeholder will be entitled to become, as of the Effective Date, a
party to the Registration Rights Agreement. Any holder of Registrable Securities
may transfer (in connection with any such transfer) its rights under the
Registration Rights Agreement to any person to whom it transfers Registrable
Securities, subject to the transferee’s execution and delivery of a customary
joinder (in a form to be attached as an exhibit thereto) to the Registration
Rights Agreement.



--------------------------------------------------------------------------------

Shelf Registration—S-1. Reorganized Parker will file a registration statement on
Form S-1 (or other appropriate form, including on Form S-3 if eligible) with the
SEC as soon as reasonably practicable after the Effective Date (and, in any
event, no later than 15 days after the Effective Date, unless extended (i) by
the Board of Reorganized Parker for a period of no more than an additional 15
days or (ii) in accordance with the terms of the Registration Rights Agreement),
which will cover the sale, resale or other distribution on a continuous basis
under Rule 145 under the Securities Act of all of the Registrable Securities
held by the Consenting Stakeholders. Reorganized Parker will use its reasonable
best efforts to have such registration statement declared effective by the SEC
as soon as reasonably practicable following the filing thereof. In the event
that Reorganized Parker becomes eligible to file a registration statement on
Form S-3 (or similar or successor form), it shall use its commercially
reasonable efforts to convert the resale registration statement on Form S-1 into
a resale registration statement on Form S-3 as soon as reasonably practicable.
Reorganized Parker shall maintain the effectiveness of the resale registration
statement until the date on which all Registrable Securities covered by the
resale registration statement have been sold.

Demand Registration—S-3. From and after such time as Reorganized Parker is
eligible to file a registration statement on Form S-3, one or more holders of
Registrable Securities that hold, in the aggregate, Common Shares that
constitute at least 5% of the outstanding Common Shares, may request that
Reorganized Parker file a registration statement under the Securities Act on
Form S-3 (or similar or successor form) or conduct a shelf takedown off of a
Form S-3 (or similar or successor form), covering Registrable Securities held by
such holder on either a resale or underwritten offering basis. Shelf take-down
demand rights will be subject to size and frequency restrictions.

Piggyback Registration. Each (1) Consenting Stakeholder and any of its
affiliates that is a holder of Registrable Securities that holds Common Shares
and (2) other holder of Registrable Securities after the Effective Date that
becomes party to the Registration Rights Agreement pursuant to the terms of the
Registration Rights Agreement that holds Common Shares that constitute at least
5% of the outstanding Common Shares will have the right to include its Common
Shares each time Reorganized Parker proposes for any reason to register any of
its Common Shares under the Securities Act (including but not limited to
registrations pursuant to demands by holders). The rights to piggyback
registration will be available with respect to all Registrable Securities and to
all holders of Registrable Securities that are party to the Registration Rights
Agreement. The rights to piggyback registration may be exercised on an unlimited
number of occasions. The rights to piggyback registration and sale will be
subject to customary cutbacks, exceptions and limitations (including, as to
exceptions, employee plan S-8 filings and acquisition transactions and. as to
limitations, selection of underwriters, priority and cutbacks).

 

3



--------------------------------------------------------------------------------

\    Percentage Calculations. With respect to any Registration Rights Agreement
provisions that are tied to a minimum ownership threshold, a holder’s percentage
ownership shall include all Common Shares held by such holder’s Affiliates
(including any of its portfolio companies), and by managed funds and accounts of
such Holder and its Affiliates.    Lockups. The holders and Reorganized Parker
will agree to be bound by customary underwriter lock-up agreements following
underwritten offerings under the applicable registration statement. Corporate
Opportunities:    The Organizational Documents will provide for the renunciation
of Reorganized Parker’s interest in business opportunities that are presented to
directors or Holders, in each case, other than such directors or Holders that
are employees, consultants or officers of Reorganized Parker. Affiliate
Transactions:    Affiliate transactions shall be subject to applicable
provisions of Delaware corporate law and fiduciary duties. Amendments:    The
certificate of incorporation may not be amended without the approval of both a
majority of the Board and a majority of the outstanding Common Shares.    The
bylaws may be amended either by a majority of the Board or a majority of the
outstanding Common Shares.    The Registration Rights Agreement may be amended
upon approval of the Company and holders of a majority of Registrable Securities
thereunder. Holder Approvals:    Other Holder approvals only as required by
Delaware law (e.g., charter amendment and mergers/sale of substantially all
assets) and applicable NYSE/Nasdaq requirements. Other Terms:    The
Organizational Documents will also provide for other customary terms, including,
without limitation, the time, place and manner of calling of regular and special
meetings of Holders and directors, actions that may be taken by the Board or the
Holders without a meeting, the titles and duties of officers of Reorganized
Parker and the manner of appointment, removal and replacement thereof, and
indemnification and exculpation of directors, officers and other appropriate
persons.

 

4



--------------------------------------------------------------------------------

EXHIBIT 5 TO EXHIBIT A

Compensation Term Sheet

 

2



--------------------------------------------------------------------------------

Exhibit 5 to Exhibit A

COMPENSATION TERM SHEET

The following summarizes the principal emergence related arrangements for the
Company Parties in connection with the Restructuring Transactions Contemplated
by the Restructuring Support Agreement.1

Part 1:    Employment Arrangements

 

Overview:   

General. The Company and each Executive identified on Annex A to this Term Sheet
(each, an “Executive”) shall, before the effective date of the chapter 11 plan
(the “Effective Date”), enter into an employment contract (each an “Agreement”)
that will be effective on the Effective Date, that is consistent in all material
respects with this term sheet (this “Compensation Term Sheet”).

 

Term: One (1) year term that automatically extends by 12 months unless either
party provides at least 60 days written notice of non-renewal (the period the
Agreement is in effect, the “Term”).

Position:    Title. Each Executive will have the title and position specified on
Annex A and will have the duties and responsibilities customarily associated
with such position in a company the size and nature of the Company Compensation:
   Base Salary. Each Executive’s Base Salary is set forth on Annex A.    Annual
Bonus. Each Executive’s Target Bonus is set forth on Annex A. Each Executive
will earn an annual bonus based on the achievement of performance goals set in
good faith by the Company’s Compensation Committee after consultation with the
Company’s Chief Executive Officer.    LTI. See Part 2, below. Employees,
including the Executives, will continue to participate in the KEIP until the end
of the calendar quarter during which the Effective Date occurs. The KERP and
incentive-based KERP programs that apply to non-Executives will continue until
June 30, 2019. Termination:    General. Each Executive’s employment will
terminate (i) automatically upon Executive’s death, (ii) due to Executive’s
total and permanent disability, (iii) upon written notice by the Company with or
without Cause or (iv) upon written notice by Executive with or without Good
Reason.    Severance. Upon a termination of Executive’s employment (i) by the
Company without Cause, (ii) by Executive for Good Reason or (iii) after the
expiration of the Term due to a notice of non-renewal by the Company (as
“Qualifying Termination), each Executive will receive: (A) a cash lump sum
severance payment equal to the product of (x) the severance multiple specified
for Executive on Annex A and (y) the sum of Executive’s Base Salary and Target
Bonus, (B) a pro rata actual annual bonus for the year of termination and (C)
reimbursement of COBRA premiums for the number of years equal to Executive’s
severance multiple.    Release. Executive will be required to execute and not
revoke a customary release of claims that will be attached to the Agreement.   

 

1

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Restructuring Support Agreement.



--------------------------------------------------------------------------------

Restrictive Covenants:    General. The Agreement will include customary
confidentiality, trade secret, Company property, 2 year employee
non-solicit/non-hire, 1 year non-compete (in the jurisdictions in which the
Company operates) and 2 year non-disparagement covenants. Dispute Resolution
Provisions:   

Governing Law. Texas

 

Choice of Forum. Houston metropolitan area.

   Dispute Resolution. Arbitration    Attorney’s Fees. Each party bears its own
legal costs and related expenses in all events. Arbitration costs will be shared
equally between the parties, subject to reimbursement of Executive’s costs and
expenses if Executive prevails on a material issue. Definitions    Cause means:
(i) the refusal to perform Executive’s material job duties that continues after
written notice from the Company; (ii) material violation of a material policy of
the Company that causes, or is reasonably likely to cause, material harm to the
business or reputation of the Company that is not cured within 15 days of
written notice from the Company; (iii) willful misconduct in the course of
Executive’s duties that causes, or is reasonably likely to cause, material harm
to the business or reputation of the Company; (iv) Executive’s conviction of a
felony; or (v) the material breach of the restrictive covenants that is not
cured within 15 days of written notice from the Company.   

Good Reason means: (i) a material diminution in Executive’s titles, duties or
authorities; (ii)    a material diminution in Executive’s Base Salary or Target
Bonus opportunity; (iii) the Company’s material violation of the Agreement; or
(iv) a relocation of Executive’s primary office location by more than 50 miles
if such relocation materially increases Executive’s commute. Good Reason will
exist only if Executive provides written notice within 45 days of becoming aware
of the applicable event, the Company fails to cure within 15 days of such notice
and Executive terminates employment within 15 days of the end of the cure
period.

   Change in Control: existing definition to be modified to exclude any
acquisitions, including more than 50%, of outstanding Common Stock of Holdco by
Varde, Whitebox, Highbridge, Brigade, or their respective affiliates (the
“Excluded Buyers”) so long as Excluded Buyers agree to provide management
employees with customary security holder rights. Final Documentation:    The
final documentation related to the Agreements shall contain restrictions
consistent with the terms hereof and with applicable law, and shall not include
other restrictions unless mutually agreed by the parties in good faith.

 

Part 2:         Management Incentive Plan

Overview:    General. The Company or the Company’s ultimate parent company (such
entity is referred to as “Holdco”) will adopt a Management Incentive Plan (the
“MIP”) on the terms and conditions set forth herein on the Effective Date.   
Incentive Equity Pool. Holdco will reserve exclusively for management employees
(such reserve, the “MIP Pool”) a pool of shares of Common Stock of Holdco
(“Common Stock”) representing no less than 9% of Holdco’s Common Stock,
determined on a fully diluted and fully distributed basis as of the Effective
Date (i.e., assuming conversion of all outstanding convertible securities and
full distribution of the MIP Pool).2

 

2

Assumes all common stock capital structure. The percentage of common stock
allocated to the MIP Pool does not take into account, and will not be adjusted,
for any potential dilution from the warrants to be issued under the chapter 11
plan.



--------------------------------------------------------------------------------

   Emergence Grants. 50% of the MIP Pool will be granted on the Effective Date
in accordance with this Term Sheet and the allocations indicated in Annex A
(“Emergence Grants” and, along with any other grant made under the MIP, an
“Award”). No less than 40% of the Emergence Grants will be issued in the form of
restricted stock units (“RSUs”) and no more than 60% of the Emergence Grants
will be issued in the form of 10-year nonqualified stock options (“NQSOs”). The
exercise price of NQSOs will be determined based on the equity value of the
Company under the Plan.    Future Grants. The Remaining MIP Pool (as defined
below) will be granted at the discretion of the Reorganized Board. For this
purpose, the Remaining MIP Pool means the portion of the MIP Pool that has not
been previously granted and all shares of Common Stock subject to Emergence
Grants or subsequent grants that have been forfeited before vesting or exercise.

Vesting:

   Normal Vesting. Subject to an Executive’s continued employment, the Emergence
Grants will vest ratably on each of the first three (3) anniversaries of the
Effective Date.    Accelerated Vesting Upon Termination: If an Executive is
terminated without Cause or terminates for Good Reason or due to death or
disability (any such termination, a “Qualifying Termination”), the next tranche
of Executive’s unvested Awards will accelerate and vest on the date of
termination. NQSOs will remain exercisable until the later of 5 years following
the Effective Date and 2 years following such Qualifying Termination.   
Accelerated Vesting Upon Change in Control. Upon a Change in Control, 100% of an
Executive’s unvested Awards will accelerate and vest.

Taxes:

   At the option of the Executive, the Company will withhold the amount of
shares necessary to cover all taxes imposed on the Executive in connection with
the vesting/settlement of RSUs and/or the exercise of NQSOs.

Restrictive Covenants:

   Equity award agreements will contain restrictive covenants no more
restrictive than those set forth in the Agreements.

Definitions:

   Terms used in this Term Sheet that are defined in an Executive’s Agreement
shall have the meaning set forth therein. Other terms shall have definitions
that are reasonable and customary for similar management arrangements.

Final Documentation:

   The final documentation related to the MIP shall contain restrictions
consistent with the terms hereof and with applicable law, and shall not include
other restrictions unless mutually agreed by the parties in good faith.



--------------------------------------------------------------------------------

Annex A

 

Name & Title

 

Base Salary

 

Target Bonus Percentage

 

Severance Multiple

 

Percentage of Emergence Pool

Gary Rich,

Chairman, President and Chief Executive Officer

  $745,000   100%   2x sum of Base Salary and Target Bonus   49.809%       3x
sum of Base Salary and Target Bonus for 18 months following a change in control
 

Bryan R. Collins,

President, Drilling Operations

  $335,000   75%   1.5x sum of Base Salary and Target Bonus   11.638%       2x
sum of Base Salary and Target Bonus for 18 months following a change in control
 

Jon-Al Duplantier,

President, Rental Tools and Well Services

  $425,000   75%   1.5x sum of Base Salary and Target Bonus   14.763%       2x
sum of Base Salary and Target Bonus for 18 months following a change in control
 

Jennifer F. Simons,

Vice President, General Counsel and Corporate Secretary

  $300,000   75%   1.5x sum of Base Salary and Target Bonus   10.416%       2x
sum of Base Salary and Target Bonus for 18 months following a change in control
 

Michael W. Sumruld,

Senior Vice President, Chief Financial Officer

  $385,000   75%   1.5x sum of Base Salary and Target Bonus   13.374%       2x
sum of Base Salary and Target Bonus for 18 months following a change in control
 



--------------------------------------------------------------------------------

EXHIBIT 6 TO EXHIBIT B

Discharge, Release, Injunction, and Exculpation Provisions



--------------------------------------------------------------------------------

The Plan will provide for customary release, discharge, injunction, and
exculpation provisions, substantially as set forth below:

 

Discharge of Claims and Termination of Interests    Pursuant to section 1141(d)
of the Bankruptcy Code, and except as otherwise specifically provided in the
Plan or in any contract, instrument, or other agreement or document created
pursuant to the Plan, the distributions, rights, and treatment that are provided
in the Plan shall be in complete satisfaction, discharge, and release, effective
as of the Effective Date, of Claims (including any Debtor Intercompany Claims
resolved or compromised after the Effective Date by the Reorganized Debtors),
Interests, and Causes of Action of any nature whatsoever, including any interest
accrued on Claims or Interests from and after the Petition Date, whether known
or unknown, against, liabilities of, Liens on, obligations of, rights against,
and Interests in, the Debtors or any of their assets or properties, regardless
of whether any property shall have been distributed or retained pursuant to the
Plan on account of such Claims and Interests, including demands, liabilities,
and Causes of Action that arose before the Effective Date, any liability
(including withdrawal liability) to the extent such Claims or Interests relate
to services performed by employees of the Debtors before the Effective Date and
that arise from a termination of employment, any contingent or non-contingent
liability on account of representations or warranties issued on or before the
Effective Date, and all debts of the kind specified in sections 502(g), 502(h),
or 502(i) of the Bankruptcy Code, in each case whether or not: (1) a Proof of
Claim based upon such debt or right is filed or deemed filed pursuant to section
501 of the Bankruptcy Code; (2) a Claim or Interest based upon such debt, right,
or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or
(3) the Holder of such a Claim or Interest has accepted the Plan. Any default or
“event of default” by the Debtors or Affiliates with respect to any Claim or
Interest that existed immediately before or on account of the filing of the
Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the
Effective Date. The Confirmation Order shall be a judicial determination of the
discharge of all Claims and Interests subject to the Effective Date occurring.
Releases by the Debtors    Pursuant to section 1123(b) of the Bankruptcy Code,
for good and valuable consideration, on and after the Effective Date, each
Released Party is deemed released and discharged by the Debtors, the Reorganized
Debtors, and their Estates from any and all Causes of Action, including any
derivative claims asserted on behalf of the Debtors, that the Debtors, the
Reorganized Debtors, or their Estates would have been legally entitled to assert
in their own right (whether individually or collectively) or on behalf of the
Holder of any Claim or Interest, or that any Holder of any Claim or Interest
could have asserted on behalf of the Debtors, based on or relating to, or in any
manner arising from, in whole or in part:   

(a)   the Debtors, the Debtors’ restructuring efforts, intercompany
transactions, the formulation, preparation, dissemination, negotiation, or
filing of the Restructuring Support Agreement, the Plan, the Disclosure
Statement or the Rights Offering Procedures;

  

(b)  any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Released Party on the
Plan or the Confirmation Order in lieu of such legal opinion) created or entered
into in connection with the Restructuring Support Agreement, the Disclosure
Statement, or the Plan, including the Rights Offering;



--------------------------------------------------------------------------------

  

(c)   the Chapter 11 Cases, the Disclosure Statement, the Plan, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan or the Rights Offering, or the
distribution of property under the Plan or any other related agreement; or

  

(d)  any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date.

   Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release (i) any claims related to any act or omission that is
determined in a final order to have constituted actual fraud, (ii) the rights of
any party under any employment agreement or plan, or (iii) any post- Effective
Date obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan. Releases by
Holders of Claims and Interests of the Debtors    As of the Effective Date, each
Releasing Party is deemed to have released and discharged each Debtor,
Reorganized Debtor, and Released Party from any and all Causes of Action,
including any derivative claims asserted on behalf of the Debtors, that such
Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole
or in part:   

(a)   the Debtors, the Debtors’ restructuring efforts, intercompany
transactions, the formulation, preparation, dissemination, negotiation, or
filing of the Restructuring Support Agreement, the Plan, the Disclosure
Statement or the Rights Offering Procedures;

  

(b)  any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Released Party on the
Plan or the Confirmation Order in lieu of such legal opinion) created or entered
into in connection with the Restructuring Support Agreement, the Disclosure
Statement, or the Plan, including the Rights Offering;

  

(c)   the Chapter 11 Cases, the Disclosure Statement, the Plan, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan or the Rights Offering, or the
distribution of property under the Plan or any other related agreement; or

  

(d)  any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date.

   Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release (i) any claims related to any act or omission that is
determined in a final order to have constituted actual fraud or (ii) any post-
Effective Date obligations of any party or Entity under the Plan, any
Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan.



--------------------------------------------------------------------------------

Exculpation    Except as otherwise specifically provided in the Plan, no
Exculpated Party shall have or incur, and each Exculpated Party is hereby
released and exculpated from any Cause of Action for any claim related to any
act or omission in connection with, relating to, or arising out of, the Chapter
11 Cases, the formulation, preparation, dissemination, negotiation, filing, or
termination of the Restructuring Support Agreement and related prepetition
transactions, the Disclosure Statement, the Plan, the Rights Offering, the
Rights Offering Procedures, or any Restructuring Transaction, contract,
instrument, release or other agreement or document (including providing any
legal opinion requested by any Entity regarding any transaction, contract,
instrument, document, or other agreement contemplated by the Plan or the
reliance by any Exculpated Party on the Plan or the Confirmation Order in lieu
of such legal opinion) created or entered into in connection with the Disclosure
Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance of Securities pursuant to the Plan or the
Rights Offering, or the distribution of property under the Plan or any other
related agreement, except for claims related to any act or omission that is
determined in a final order to have constituted actual fraud, willful
misconduct, or gross negligence, but in all respects such Entities shall be
entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities pursuant to the Plan. The Exculpated Parties have,
and upon completion of the Plan shall be deemed to have, participated in good
faith and in compliance with the applicable laws with regard to the solicitation
of, and distribution of, consideration pursuant to the Plan and, therefore, are
not, and on account of such distributions shall not be, liable at any time for
the violation of any applicable law, rule, or regulation governing the
solicitation of acceptances or rejections of the Plan or such distributions made
pursuant to the Plan. Injunctions    Except as otherwise expressly provided in
the Plan or for obligations issued or required to be paid pursuant to the Plan
or the Confirmation Order, all Entities that have held, hold, or may hold claims
or interests that have been released pursuant to the Plan, shall be discharged
pursuant to the Plan, or are subject to exculpation pursuant to the Plan, are
permanently enjoined, from and after the Effective Date, from taking any of the
following actions against, as applicable, the Debtors, the Reorganized Debtors,
or the Released Parties or the Exculpated Parties: (i) commencing or continuing
in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such claims or interests; (ii) enforcing,
attaching, collecting, or recovering by any manner or means any judgment, award,
decree, or order against such Entities on account of or in connection with or
with respect to any such claims or interests; (iii) creating, perfecting, or
enforcing any lien or encumbrance of any kind against such Entities or the
property or the estates of such Entities on account of or in connection with or
with respect to any such claims or interests; (iv) asserting any right of
setoff, subrogation, or recoupment of any kind against any obligation due from
such Entities or against the property of such Entities on account of or in
connection with or with respect to any such claims or interests unless such
Entity has timely asserted such setoff right in a document filed with the
Bankruptcy Court explicitly preserving such setoff, and notwithstanding an
indication of a claim or interest or otherwise that such Entity asserts, has, or
intends to preserve any right of setoff pursuant to applicable law or otherwise;
and



--------------------------------------------------------------------------------

   (v) commencing or continuing in any manner any action or other proceeding of
any kind on account of or in connection with or with respect to any such claims
or interests released or settled pursuant to the Plan.



--------------------------------------------------------------------------------

EXHIBIT B

New Warrant Term Sheet



--------------------------------------------------------------------------------

WARRANT TERM SHEET

THIS TERM SHEET IS NOT AN OFFER OR A SOLICITATION WITH RESPECT TO ANY SECURITIES
OF THE COMPANY PARTIES. ANY SUCH OFFER OR SOLICITATION SHALL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

THIS TERM SHEET IS A SETTLEMENT PROPOSAL TO CERTAIN UNAFFILIATED HOLDERS OF THE
COMPANY PARTIES’ UNSECURED NOTES, EXISTING PREFERRED STOCK AND EXISTING COMMON
STOCK IN FURTHERANCE OF SETTLEMENT DISCUSSIONS. ACCORDINGLY, THIS TERM SHEET IS
PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE
STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

THIS TERM SHEET DOES NOT PURPORT TO SUMMARIZE ALL OF THE TERMS, CONDITIONS,
REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH RESPECT TO THE
TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE
COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND
THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL RIGHTS OF THE PARTIES SET
FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTS.

 

Issuer    Reorganized Parker, the issuer of the New Common Stock Warrants    The
New Warrants to be issued by Reorganized Parker on the Effective Date will
entitle the Holders thereof to receive, upon the exercise of all the New
Warrants, shares of New Common Stock equal to (after giving effect to the full
exercise of the New Warrants) 13.5% in the aggregate (5.4% Pro Rata to the
Holders of the Existing Preferred Stock and 8.1% Pro Rata to the Holders of the
Existing Common Stock) of the New Common Stock issued and outstanding on the
Effective Date, subject to dilution on account of any issuances of New Common
Stock on or following the Effective Date (other than pursuant to the
Restructuring Transactions).    No fractional New Warrants will be issued and
rounding of New Warrants will be pursuant to the procedures set forth in the
Definitive Documents. Exercise Price    Each New Warrant will give the Holder
thereof the right to purchase one New Warrant share (a “New Warrant Share”), for
cash at an exercise price set at the par value of the equitized Unsecured Notes
plus accrued and unpaid interest in respect thereof through the Petition Date.1
Such exercise price is referred to herein as the “Exercise Price”, and is
subject to adjustment from time to time as provided under “Adjustments” below.

 

1 

The Exercise Price shall reflect a gross up equal to the sum of the equitized
Unsecured Notes plus accrued and unpaid interest through the Petition Date
divided by the percentage of the equity issued at emergence to the equitized
Unsecured Notes including dilution from the Management Incentive Plan.



--------------------------------------------------------------------------------

Expiration Date    The New Warrants will expire on the date that is five and one
half (5 1⁄2) years after the Effective Date (the “Expiration Date”). For the
avoidance of doubt, New Warrants that have not been exercised on or prior to the
Expiration Date shall automatically expire and terminate, with no further action
by any party, including the Holder, the warrant agent or Reorganized Parker.
Exercisability    The New Warrants may be exercised at the option of the Holder,
in whole or in part in cash at any time by wire transfer of immediately
available funds to Reorganized Parker, in an amount equal to the aggregate
Exercise Price for such New Warrant Shares. Conditions to Exercise    Delivery
of an exercise form to the warrant agent, compliance with the procedures of The
Depositary Trust Company (“DTC”) that apply to the exercise of the New Warrants
and payment in cash of the aggregate Exercise Price. Redemption    The New
Warrants will not be subject to redemption by Reorganized Parker or any other
person. Adjustments    The New Warrants will provide for proportional
anti-dilution adjustments that will appropriately adjust the Exercise Price and
number of New Warrant Shares purchasable upon exercise of the New Warrants in
the event of any stock split, reverse stock split or stock dividend,
reclassification or combination or subdivision in respect of New Common Stock,
or for any spin-off transactions.    If there is a sale of assets that does not
constitute a Sale of Reorganized Parker (as defined below) and Reorganized
Parker declares and pays a special dividend in cash to the Holders of New Common
Stock from the proceeds of such sale of assets, the Exercise Price of the New
Warrants shall be proportionately reduced.    Except as provided for above, the
New Warrants shall not be entitled to economic anti-dilution provisions.
Securities Registration    The New Warrants and the shares of New Common Stock
issuable upon exercise of the New Warrants (collectively, the “New Warrant
Shares”) will be exempt from registration under the Securities Act of 1933, as
amended, pursuant to section 1145 of the Bankruptcy Code in the case of the
Chapter 11 Cases.    The New Warrant Shares shall be entitled to piggyback
registration rights to the extent other Holders of New Equity Securities are so
entitled. Transfers    Subject to applicable securities laws, all New Warrants
and New Warrant Shares will be freely transferable, and will not be subject to
any restrictions on transfer that are not also applicable to the shares of New
Common Stock issued in connection with the Restructuring Transactions.

 

2



--------------------------------------------------------------------------------

Sales of Reorganized Parker    Sale for All Cash: If a Sale of Reorganized
Parker (as defined below) is consummated prior to the Expiration Date in which
all of the consideration paid to non-employee stockholders consists of cash or
property other than securities (“Cash Consideration” and such a transaction, a
“Cash Sale of Reorganized Parker”), then the New Warrants shall be cancelled at
the consummation of such Cash Sale of Reorganized Parker and Holders of the New
Warrants shall receive the positive difference between the Cash Consideration
per share of New Common Stock and the Exercise Price of each New Warrant, if
any; provided, that if a Cash Sale of Reorganized Parker is consummated prior to
the 18-month anniversary of the Effective Date, then Holders of the New Warrants
shall also receive their pro rata share of the Warrant Value of the New Warrants
as of the date of the Cash Sale of Reorganized Parker. For purposes of a Cash
Sale of Reorganized Parker, “Warrant Value” means the value calculated using the
Black-Scholes method for valuing options and the following assumptions: (1)
volatility shall be 35%, (2) the risk free rate shall be the then current
effective U.S. Federal government interest rate for a bond or note with a
remaining time to maturity equal to the time remaining to the original
Expiration Date, (3) the term of the New Warrants shall be the amount of time
remaining until the Expiration Date of the New Warrants as of such date and (4)
the underlying security price for purposes of the Black-Scholes calculation
shall be the value of the consideration received in respect of each outstanding
share of New Common Stock; provided that the aggregate Warrant Value for all
Holders of New Warrants shall not exceed $15 million.    Sale for All
Securities. If a Sale of Reorganized Parker is consummated prior to the
Expiration Date in which all of the consideration paid to non-employee
stockholders consists of securities (a “Securities Sale of Reorganized Parker”),
then in lieu of each share of New Common Stock for which a New Warrant is
exercisable at the time of such sale transaction, such New Warrant shall
automatically become exercisable for the kind and amount of securities a Holder
of such New Warrant would have owned immediately after such Securities Sale of
Reorganized Parker if such Holder had exercised such New Warrant in respect of
such share of New Common Stock immediately before the consummation of the
Securities Sale of Reorganized Parker (and subject to the following proviso the
terms of such New Warrant shall otherwise remain substantially unchanged);
provided, that if such Securities Sale of Reorganized Parker is consummated
prior to the 18-month anniversary of the Effective Date, Holders of the New
Warrants shall no longer be entitled to the fair market value of the value of
the New Warrants (using the Black-Scholes model or otherwise) in connection with
any subsequent Cash Sale of Reorganized Parker even if the Securities Sale of
Reorganized Parker (or its successor) is consummated prior to the 18-month
anniversary of the Effective Date. For the avoidance of doubt, Holders of the
New Warrants are not entitled to the fair market value of the value of the New
Warrants (using the Black-Scholes model or otherwise) in connection with any
Securities Sale of Reorganized Parker.    Sale for Part Cash and Part
Securities. If a Sale of Reorganized Parker is consummated prior to the
Expiration Date in which all of the consideration paid to non-employee
stockholders consists in part of cash or property other than securities and in
part of securities (a “Cash/Securities Sale of Reorganized Parker”), then:

 

3



--------------------------------------------------------------------------------

  

(1)   in lieu of each share of New Common Stock for which a New Warrant is
exercisable at the time of such sale transaction, such New Warrant shall
automatically become exercisable for the kind and amount of securities a Holder
of such New Warrant would have owned immediately after such Securities Sale of
Reorganized Parker if such Holder had exercised such New Warrant in respect of
such share of New Common Stock immediately before the consummation of the
Securities Sale of Reorganized Parker (and subject to the following proviso the
terms of such New Warrant shall otherwise remain substantially unchanged); and

 

(2)   the Exercise Price of such New Warrant shall be reduced by the cash
portion of the consideration in respect of the Cash/Securities Sale of
Reorganized Parker;

 

provided, that if such Cash/Securities Sale of Reorganized Parker is consummated
prior to the 18-month anniversary of the Effective Date, Holders of the New
Warrants shall no longer be entitled to the fair market value of the value of
the New Warrants (using the Black-Scholes model or otherwise) in connection with
any subsequent Cash Sale of Reorganized Parker (or its successor) even if the
Cash/Securities Sale of Reorganized Parker is consummated prior to the 18-month
anniversary of the Effective Date.

 

For the avoidance of doubt, (x) Holders of the New Warrants are not entitled to
the fair market value of the value of the New Warrants (using the Black-Scholes
model or otherwise) in connection with any Cash/Securities Sale of Reorganized
Parker and (y) no cash or property other than securities as described above
under clause (1) shall be payable to the Holders of the New Warrants in
connection with a Cash/Securities Sale of Reorganized Parker; in the event of a
Cash/Securities Sale of Reorganized Parker that includes an election for cash or
property other than securities or securities, the New Warrants shall
automatically become exercisable for the pro rata amount per share of New Common
Stock (determined on the basis of all outstanding shares of New Common Stock)
actually issued (and the terms of such New Warrant shall otherwise remain
substantially unchanged).

 

For all purposes of this Warrant Term Sheet, “Sale of Reorganized Parker” means
any consolidation, merger, sale of all or substantially all assets of
Reorganized Parker, or any successor, and its subsidiaries (taken as a whole) or
similar transaction in which the holders of New Common Stock are entitled to
receive (either directly or upon subsequent liquidation) cash, securities or
other property with respect to or in exchange for shares of New Common Stock;
provided, that any redomestication or similar transaction where the holders of
New Common Stock prior to such transaction are the holders of the equity of the
surviving entity after such transaction shall not be a “Sale of Reorganized
Parker”. For the avoidance of doubt, a “Sale of Reorganized Parker” shall not be
deemed to have occurred if any one of Brigade, Highbridge, Whitebox or the Värde
Parties becomes the beneficial owner of more than 50% of the New Common Stock.

 

4



--------------------------------------------------------------------------------

   For purposes of clarification, the Holders of New Warrants may exercise the
New Warrants at any time prior to any Sale of Reorganized Parker. No Voting /
Consent / Participation Rights    A Holder shall have no voting or consent
rights other than as set forth in the section titled “Amendments” below. None of
the Holders shall have any right to participate in (or to have the Exercise
Price of, or number of New Warrant Shares purchasable under, New Warrants
adjusted as the result of) any dividend or distribution of cash, property or
securities on shares of New Common Stock (other than a stock dividend of any
other New Equity Security) or rights as stockholders of Reorganize Parker on
account of the New Warrants. Amendments    The terms and conditions of the New
Warrants may be amended by Reorganized Parker with the affirmative vote or
written consent of the Holders of a majority of the outstanding New Warrants.
Non-Circumvention    The New Warrants shall not contain any provision related to
non-circumvention by Reorganized Parker. Administration    The New Warrants will
be issued in book-entry form through DTC and administered by a warrant agent
acceptable to the Company and the Required Consenting Stakeholders. Notice /
Information Rights    Reorganized Parker shall provide the Holders with notice
(to the extent not filed on the SEC’s EDGAR) of (i) any event that would result
in an adjustment to the Exercise Price and/or the number of New Warrant Shares
issuable upon exercise of a New Warrant, (ii) a Sale of Reorganized Parker and
(iii) the voluntary or involuntary dissolution, liquidation or winding up of
Reorganized Parker. Governing Law and Jurisdiction    New York.

 

5



--------------------------------------------------------------------------------

EXHIBIT C

Backstop Commitment Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

BACKSTOP COMMITMENT AGREEMENT

AMONG

PARKER DRILLING COMPANY

AND

THE COMMITMENT PARTIES PARTY HERETO

Dated as of December 12, 2018

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

Section 1.1

 

Definitions

     2  

Section 1.2

 

Construction

     13  

ARTICLE II BACKSTOP COMMITMENT

     14  

Section 2.1

 

The Rights Offering; Subscription Rights

     14  

Section 2.2

 

The Backstop Commitment

     14  

Section 2.3

 

Commitment Party Default

     15  

Section 2.4

 

Subscription Escrow Account Funding.

     16  

Section 2.5

 

Closing.

     17  

Section 2.6

 

Designation and Assignment Rights.

     18  

Section 2.7

 

No Financial Accommodation Agreement

     19  

ARTICLE III PUT OPTION CASH PREMIUM; PUT OPTION EQUITY PREMIUM; EXPENSE
REIMBURSEMENT

     19  

Section 3.1

 

Put Option Cash Premium

     19  

Section 3.2

 

Return of Put Option Cash Premium; Put Option Equity Premium

     20  

Section 3.3

 

Expense Reimbursement

     21  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     22  

Section 4.1

 

Existence; Compliance with Law

     22  

Section 4.2

 

Power; Enforceable Obligations

     22  

Section 4.3

 

Consents and Approvals

     23  

Section 4.4

 

No Conflict

     23  

Section 4.5

 

No Material Litigation

     24  

Section 4.6

 

Financial Statements; No Material Adverse Effect

     24  

Section 4.7

 

Material Contracts

     25  

Section 4.8

 

Authorized and Issued Capital Stock

     25  

Section 4.9

 

Ownership of Property; Liens.

     26  

Section 4.10

 

Intellectual Property

     26  

Section 4.11

 

Taxes.

     27  

Section 4.12

 

Labor Matters.

     27  

Section 4.13

 

ERISA Compliance.

     28  

Section 4.14

 

Investment Company Act; Other Regulations.

     29  

Section 4.15

 

Subsidiaries.

     29  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 4.16

 

Environmental Matters

     29  

Section 4.17

 

Licenses and Permits

     30  

Section 4.18

 

Company SEC Documents and Disclosure Statement

     30  

Section 4.19

 

Insurance.

     30  

Section 4.20

 

OFAC/Sanctions.

     31  

Section 4.21

 

No Unlawful Payments.

     31  

Section 4.22

 

Compliance with Money Laundering Laws

     31  

Section 4.23

 

Arm’s Length

     32  

Section 4.24

 

No Broker’s Fees

     32  

Section 4.25

 

No Undisclosed Relationships

     32  

Section 4.26

 

Internal Control Over Financial Reporting

     32  

Section 4.27

 

Disclosure Controls and Procedures

     32  

Section 4.28

 

CFIUS

     32  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

     33  

Section 5.1

 

Incorporation

     33  

Section 5.2

 

Corporate Power and Authority

     33  

Section 5.3

 

Execution and Delivery

     33  

Section 5.4

 

No Conflict

     33  

Section 5.5

 

Consents and Approvals

     34  

Section 5.6

 

Note Claims and Equity Interests

     34  

Section 5.7

 

No Registration

     34  

Section 5.8

 

Purchasing Intent

     34  

Section 5.9

 

Sophistication; Investigation

     35  

Section 5.10

 

No Broker’s Fees

     35  

Section 5.11

 

Sufficient Funds

     35  

ARTICLE VI ADDITIONAL COVENANTS

     35  

Section 6.1

 

Confirmation Order; Plan and Disclosure Statement

     35  

Section 6.2

 

Conduct of Business

     36  

Section 6.3

 

Access to Information

     37  

Section 6.4

 

Commercially Reasonable Efforts.

     38  

Section 6.5

 

Registration Rights Agreement; Governance Documents.

     39  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 6.6

 

Commitments of the Company.

     39  

Section 6.7

 

Additional Provisions Regarding Company’s Commitments.

     41  

Section 6.8

 

DTC Eligibility

     42  

Section 6.9

 

Antitrust Approval

     42  

Section 6.10

 

Other Entities

     43  

Section 6.11

 

Reorganized Parker.

     43  

Section 6.12

 

S-1 Preparation

     44  

Section 6.13

 

Share Legend

     44  

Section 6.14

 

Conversion Waiver

     44  

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

     45  

Section 7.1

 

Conditions to the Obligations of the Commitment Parties

     45  

Section 7.2

 

Waiver of Conditions to Obligation of Commitment Parties

     48  

Section 7.3

 

Conditions to the Obligations of the Company

     48  

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION

     49  

Section 8.1

 

Indemnification Obligations

     49  

Section 8.2

 

Indemnification Procedure

     49  

Section 8.3

 

Settlement of Indemnified Claims

     50  

Section 8.4

 

Contribution

     51  

Section 8.5

 

Treatment of Indemnification Payments

     51  

Section 8.6

 

No Survival

     51  

ARTICLE IX TERMINATION

     52  

Section 9.1

 

Termination Rights

     52  

Section 9.2

 

Effect of Termination.

     54  

ARTICLE X GENERAL PROVISIONS

     55  

Section 10.1

 

Notices

     55  

Section 10.2

 

Assignment; Third Party Beneficiaries

     56  

Section 10.3

 

Prior Negotiations; Entire Agreement

     56  

Section 10.4

 

Governing Law; Venue

     57  

Section 10.5

 

Waiver of Jury Trial

     57  

Section 10.6

 

Counterparts

     58  

Section 10.7

 

Waivers and Amendments; Rights Cumulative; Consent

     58  

Section 10.8

 

Headings

     59  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 10.9

 

Specific Performance

     59  

Section 10.10

 

Damages

     59  

Section 10.11

 

No Reliance

     59  

Section 10.12

 

Confidentiality and Publicity

     60  

Section 10.13

 

Settlement Discussions

     61  

Section 10.14

 

No Recourse

     61  

Section 10.15

 

Enforceability of Agreement

     61  

Section 10.16

 

Relationship Among Parties

     62   SCHEDULES AND EXHIBITS

 

Schedule 1

 

Backstop Commitment Percentage – Put Option Cash Premium & Put Option Equity
Premium

  

Schedule 2A

 

Backstop Commitment Percentage – No Existing Common Stock Rejection

  

Schedule 2B

 

Backstop Commitment Percentage – Existing Common Stock Rejection

  

Schedule 3

 

Notice Addresses for Commitment Parties

  

Schedule 4

 

Fully Diluted Capital Stock of Reorganized Parker

  

Schedule 5

 

Milestones

  

Exhibit A

 

Joinder Agreement

  

Exhibit B

 

Transfer Agreement

  

 

iv



--------------------------------------------------------------------------------

BACKSTOP COMMITMENT AGREEMENT

THIS BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of December 12,
2018, is made by and among Parker Drilling Company, a Delaware corporation (as a
debtor in possession or a reorganized debtor, as applicable, the “Company”), and
the parties set forth on the signature pages hereto (each referred to herein,
individually, as a “Commitment Party” and, collectively, as the “Commitment
Parties”), on the other hand. The Company and each Commitment Party signatory
hereto is referred to herein, individually, as a “Party” and, collectively, as
the “Parties”. Unless otherwise specified herein, all capitalized terms used and
not defined herein shall have the meanings ascribed to them in that certain
Restructuring Support Agreement, dated as of December 12, 2018, by and among the
Company, each of the other Company Parties (as defined in the RSA) party
thereto, and the Consenting Stakeholders (as defined in the RSA) party thereto
(such agreement, together with all exhibits, term sheets, schedules and annexes
thereto, as amended, restated or otherwise modified pursuant to the terms
thereof, the “RSA”).

RECITALS

WHEREAS, the Debtors and the Commitment Parties have entered into the RSA
(simultaneously with the execution of this Agreement), which provides for the
restructuring of the Debtors’ capital structure and financial obligations
pursuant to a “prearranged” plan of reorganization to be filed in the Chapter 11
Cases, implementing the terms and conditions of the Restructuring Transactions,
including the terms and conditions set forth in the Restructuring Term Sheet
attached as Exhibit A to the RSA;

WHEREAS, the Debtors plan to file with the Bankruptcy Court, in accordance with
the terms of the RSA, motions seeking entry of (x) the Disclosure Statement
Order and (y) the Confirmation Order;

WHEREAS, pursuant to the Plan and this Agreement, and in accordance with the
Rights Offering Procedures, the Company will issue the Subscription Rights (as
defined below) and conduct a rights offering in which, among other things, the
Company will offer to holders of Unsecured Notes, holders of Existing Common
Stock, holders of Existing Preferred Stock and the Commitment Parties (on
account of their status as holders of Unsecured Notes, Existing Common Stock and
Existing Preferred Stock, as applicable) the right to participate (based on such
holders’ Subscription Rights) in a rights offering to purchase New Common Stock
to be issued by Reorganized Parker for an aggregate of $95,000,000 of cash for
41.9241% of post-Closing New Common Stock (subject to dilution by New Common
Stock issued in connection with the Management Incentive Plan and the exercise
of the New Warrants) (the “Rights Offering”), as set forth on Schedule 4;
provided, however, that, if and to the extent that the Existing Common Stock
Rejection occurs, then the Company shall not accept the subscriptions in respect
of the Subscription Rights of the holders of Existing Common Stock from any
holders of Existing Common Stock on account of such holders’ Existing Common
Stock and instead all such shares shall be treated as Unsubscribed Shares; and

WHEREAS, subject to the terms and conditions contained in this Agreement, each
Commitment Party has agreed that it shall purchase (on a several and not joint
basis) its Backstop Commitment Percentage of the Unsubscribed Shares, if any.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement (including any Exhibits and Schedules
hereto), the following terms shall have the respective meanings set forth below:

“Advance Payment Surplus” has the meaning set forth in Section 3.3(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any Affiliated Funds of
such Person); provided, however, that for purposes of this Agreement, no
Commitment Party shall be deemed an Affiliate of the Company or any of its
Subsidiaries. For purposes of this definition, the term “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise.

“Affiliated Fund” has the meaning set forth in Section 2.6(b).

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Akin Advance Payment” has the meaning set forth in Section 3.3(a).

“Alternative Restructuring Proposal” has the meaning ascribed to such term in
the RSA.

“Antitrust Authorities ” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws, and “Antitrust
Authority” means any of them.

“Antitrust Laws” mean the Sherman Act, the Clayton Act, the HSR Act, the Federal
Trade Commission Act, and any other Law governing agreements in restraint of
trade, monopolization, pre-merger notification, the lessening of competition
through merger or acquisition or anti-competitive conduct.

“Applicable Consent” has the meaning set forth in Section 4.3.

 

2



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries as of December 31, 2016 and December 31, 2017,
and the related consolidated statements of operations, comprehensive income,
stockholders’ equity and cash flows of the Company and its Subsidiaries,
including the notes thereto, for the twelve (12) month periods ending
December 31, 2016 and December 31, 2017, respectively.

“Available Shares” means the Unsubscribed Shares that any Commitment Party fails
to purchase as a result of a Commitment Party Default by such Commitment Party.

“Backstop Commitment” has the meaning set forth in Section 2.2.

“Backstop Commitment Percentage” means, with respect to any Commitment Party,
the percentage set forth opposite such Commitment Party’s name as follows (as
such Schedule 1, Schedule 2A, or Schedule 2B, may be amended, supplemented or
otherwise modified from time to time in accordance with this Agreement):

(i) with respect to the Put Option Cash Premium and the Put Option Equity
Premium, as set forth on Schedule 1;

(ii) in the event that no Existing Common Stock Rejection occurs, with respect
to all Unsubscribed Shares, as set forth on Schedule 2A; and

(iii) in the event that an Existing Common Stock Rejection occurs, (x) with
respect to the portion of Unsubscribed Shares resulting from the occurrence of
an Existing Common Stock Rejection, as set forth on Schedule 2B(i), (y) with
respect to the portion of Unsubscribed Shares resulting from any failure of
holders of Existing Preferred Stock to exercise their Existing Preferred Holder
Subscription Rights, as set forth on Schedule 2B(ii), and (z) with respect to
the portion of Unsubscribed Shares resulting from any failure of holders of
Unsecured Notes to exercise their Existing Noteholder Subscription Rights, as
set forth on Schedule 2B(iii).

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition
Date, if applicable, together with all amendments and modifications thereto
subsequently made applicable to the Chapter 11 Cases.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, and any successor statute.

“Closing” has the meaning set forth in Section 2.5(a).

“Closing Date” has the meaning set forth in Section 2.5(a).

“Code” means the Internal Revenue Code of 1986.

“Commitment Party” has the meaning set forth in the introductory paragraph
hereto and each permitted transferee of any Backstop Commitment pursuant to
Section 2.6.

 

 

3



--------------------------------------------------------------------------------

“Commitment Party Default” means the failure by any Commitment Party to
(a) deliver and pay the aggregate Per Share Purchase Price for such Commitment
Party’s Backstop Commitment Percentage of any Unsubscribed Shares by the
Subscription Escrow Funding Date in accordance with Section 2.4(b) or
(b) exercise its Subscription Rights pursuant to and in accordance with (i) the
Plan and (ii) Section 2.1(b).

“Commitment Party Replacement” has the meaning set forth in Section 2.3(a).

“Commitment Party Replacement Period” has the meaning set forth in Section
2.3(a).

“Company” has the meaning set forth in the introductory paragraph hereto.

“Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Commitment Parties on the date of this Agreement.

“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company.

“Contract” means any legally binding agreement, contract or instrument,
including any loan, note, bond, mortgage, indenture, guarantee, deed of trust,
license, franchise, commitment, lease, franchise agreement, letter of intent,
memorandum of understanding or other enforceable arrangement or obligation, and
any amendments thereto, whether written or oral, but excluding the Plan.

“Defaulting Commitment Party” means, at any time, any Commitment Party that
caused a Commitment Party Default that is continuing at such time.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of comprehensive Sanctions (which, as
of the date of this Agreement, includes only Crimea, Cuba, Iran, Syria, and
North Korea).

“DIP Facility” has the meaning ascribed to such term in the RSA.

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any Property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) established by the Company or any of its
Subsidiaries or, with respect to any such plan that is subject to Section 412 or
403 of the Code or Section 302 or 303 or Title IV of ERISA, any ERISA Affiliate.

 

4



--------------------------------------------------------------------------------

“Environmental Law” means any applicable international, regional, Federal,
state, foreign or local law, treaties, directives, protocols, codes, standards,
rules, regulations and rule of common law now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any Order, to the extent binding on the Company or any of its
Subsidiaries, relating to the environment (including ambient air, surface water,
ground water, navigable waters, waters of the contiguous zone, coastal water,
ocean waters and international waters), and/or Hazardous Materials, including
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, 42 U.S.C. § 9601 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; Regulation (EC) No 1907/2006 of the
European Parliament and of the Council of 18 December 2006 concerning the
Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH);
and any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 or 430 of the Code or Section 302 or 303 of
ERISA).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Company or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of an Employee Benefit Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.

 

5



--------------------------------------------------------------------------------

“Existing Common Stock Rejection” means the voting Class of holders of Existing
Common Stock fails to accept the Plan in accordance with section 1126 of the
Bankruptcy Code.

“Exit Facility” has the meaning ascribed to such term in the RSA.

“Expense Reimbursement” has the meaning set forth in Section 3.3.

“Filing Party” has the meaning set forth in Section 6.9(b).

“Final Order” means an order or judgment of the Bankruptcy Court (or any other
court of competent jurisdiction) entered by the Clerk of the Bankruptcy Court
(or such other court) on the docket in the Chapter 11 Cases (or the docket of
such other court), which has not been modified, amended, reversed, vacated or
stayed and as to which (A) the time to appeal, petition for certiorari, or move
for a new trial, stay, reargument or rehearing has expired and as to which no
appeal, petition for certiorari or motion for new trial, stay, reargument or
rehearing shall then be pending or (B) if an appeal, writ of certiorari, new
trial, stay, reargument or rehearing thereof has been sought, such order or
judgment of the Bankruptcy Court (or other court of competent jurisdiction)
shall have been affirmed by the highest court to which such order was appealed,
or certiorari shall have been denied, or a new trial, stay, reargument or
rehearing shall have been denied or resulted in no modification of such order,
and the time to take any further appeal, petition for certiorari or move for a
new trial, stay, reargument or rehearing shall have expired, as a result of
which such order shall have become final in accordance with Rule 8002 of the
Federal Rules of Bankruptcy Procedure; provided that the possibility that a
motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous
rule under the Federal Rules of Bankruptcy Procedure, may be filed relating to
such order, shall not cause an order not to be a Final Order.

“Foreign Benefit Plan” has the meaning set forth in Section 4.13(d).

“Foreign Government Scheme or Arrangement” has the meaning set forth in
Section 4.13(d).

“Funding Notice” has the meaning set forth in Section 2.4(a).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Entity” means any U.S. or non-U.S. international, regional,
federal, state, municipal or local governmental, judicial, administrative,
legislative or regulatory authority, entity, instrumentality, agency,
department, commission, court, or tribunal of competent jurisdiction (including
any branch, department or official thereof); excluding, however, any Person
engaged in the oil and gas extraction or services business that is owned in
whole or in part by any such U.S. or non-U.S. international, regional, federal,
state, municipal or local governmental, judicial, administrative, legislative or
regulatory authority, entity, instrumentality, agency, department, commission,
court, or tribunal of competent jurisdiction (including any branch, department
or official thereof).

 

6



--------------------------------------------------------------------------------

“Hazardous Materials” means: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental Entity
under Environmental Laws due to its dangerous or deleterious properties.

“Houlihan” has the meaning set forth in Section 3.3.

“Houlihan Advance Payment” has the meaning set forth in Section 3.3(a).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

“Indemnified Claim” has the meaning set forth in Section 8.2.

“Indemnified Person” has the meaning set forth in Section 8.1.

“Indemnifying Party” has the meaning set forth in Section 8.1.

“Intellectual Property” means all U.S. or foreign intellectual or industrial
property or proprietary rights, including any: (a) trademarks, service marks,
trade dress, domain names, social media identifiers, corporate and trade names,
logos and all other indicia of source or origin, together with all associated
goodwill, (b) patents, inventions, invention disclosures, technology, know-how,
processes and methods, (c) copyrights and copyrighted works, (including
software, applications, source and object code, databases and compilations,
online, advertising and promotional materials, mobile and social media content
and documentation), (d) trade secrets and confidential or proprietary
information or content, and (e) all registrations, applications, renewals,
re-issues, continuations, continuations-in-part, divisions, extensions, re-
examinations and foreign counterparts of any of the foregoing.

“IRS” means the United States Internal Revenue Service.

“Joint Filing Party” has the meaning set forth in Section 6.9(c).

“Knowledge of the Company” means the actual knowledge, after a reasonable
inquiry of their direct reports, of the chief executive officer, chief financial
officer and chief compliance officer.

“Legal Proceedings” means any legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, demand letters, claims, notices of noncompliance or violations, or
proceedings.

 

7



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Losses” has the meaning set forth in Section 8.1.

“Material Adverse Effect” means any Event which individually, or together with
all other Events, has had or would reasonably be expected to have a material and
adverse effect on (a) the business, assets, liabilities, finances, properties,
results of operations or condition (financial or otherwise) of the Company and
its Subsidiaries (or Reorganized Parker and its Subsidiaries), taken as a whole,
or (b) the ability of the Company and its Subsidiaries (or Reorganized Parker
and its Subsidiaries), taken as a whole, to perform their obligations under, or
to consummate the transactions contemplated by, the Definitive Documents,
including the Rights Offering, in each case, except to the extent such Event
results from, arises out of, or is attributable to, the following (either alone
or in combination): (i) any change after the date hereof in global, national or
regional political conditions (including hostilities, acts of war, sabotage,
terrorism or military actions, or any escalation or material worsening of any
such hostilities, acts of war, sabotage, terrorism or military actions existing
or underway) or in the general business, market, financial or economic
conditions affecting the industries, regions and markets in which the Company
and its Subsidiaries operate, including any change in the United States or
applicable foreign economies or securities, commodities or financial markets, or
force majeure events or “acts of God”; (ii) any changes after the date hereof in
applicable Law or GAAP, or in the interpretation or enforcement thereof;
(iii) the execution, announcement or performance of this Agreement or the other
Definitive Documents or the transactions contemplated hereby or thereby
(including any act or omission of the Company and its Subsidiaries expressly
required or prohibited, as applicable, by this Agreement or consented to or
required by the Requisite Commitment Parties in writing); (iv) the filing or
pendency of the Chapter 11 Cases; (v) changes in the market price or trading
volume of the claims or equity or debt securities of the Company and its
Subsidiaries (but not the underlying facts giving rise to such changes unless
such facts are otherwise excluded pursuant to the clauses contained in this
definition); (vi) the departure of officers or directors of any of the Company
or its Subsidiaries (but not the underlying facts giving rise to such departure
unless such facts are otherwise excluded pursuant to the clauses contained in
this definition); (vii) declarations of national emergencies in the United
States or natural disasters in the United States; (viii) any matters expressly
disclosed in the Disclosure Statement or the Company Disclosure Schedule as
delivered on the date hereof; or (ix) the occurrence of a Commitment Party
Default; provided, however, that the exceptions set forth in clauses (i) and
(ii) shall not apply to the extent that such Event is disproportionately adverse
to the Company and its Subsidiaries, taken as a whole, as compared to other
companies in the industries in which the Company and its Subsidiaries operate.

“Material Contracts” means all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which the Company or any of its Subsidiaries is a party.

 

8



--------------------------------------------------------------------------------

“Milestones” means those certain milestones set forth in Schedule 5 attached
hereto.

“Money Laundering Laws” has the meaning set forth in Section 4.22.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“New Common Stock” means the common stock of Reorganized Parker.

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.

“Party” has the meaning set forth in the introductory paragraph hereto.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five years.

“Permitted Liens ” means (a) Liens for Taxes that (i) are not due and payable,
(ii) are being contested in good faith by appropriate proceedings or for which
adequate reserves have been made with respect thereto or (iii) the nonpayment of
which is permitted by the Bankruptcy Code; (b) landlord’s, operator’s, vendors’,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
similar Liens for labor, materials or supplies or other like Liens arising by
operation of law in the ordinary course of business provided with respect to any
Property incurred in the ordinary course of business consistent with past
practice and as otherwise not prohibited under this Agreement, for amounts that
are not more than sixty (60) days delinquent and that do not materially detract
from the value of, or materially impair the use of, any of the Real Property or
personal property of the Company and its Subsidiaries (taken as a whole), or, if
for amounts that do materially detract from the value of, or materially impair
the use of, any of the Real Property or personal property of the Company and its
Subsidiaries (taken as a whole), if such Lien is being contested in good faith
by appropriate proceedings and for which adequate reserves have been made with
respect thereto; (c) zoning, building codes and other land use Laws regulating
the use or occupancy of any Real Property or the activities conducted thereon
that are imposed by any Governmental Entity having jurisdiction over such Real
Property; provided, that no such zoning, building codes and other land use Laws
prohibit the use or occupancy of such Real Property; (d) easements, covenants,
conditions, minor encroachments, restrictions on transfer and other similar

 

9



--------------------------------------------------------------------------------

matters affecting title to any Real Property (including any title retention
agreement) and other title defects and encumbrances that do not or would not
materially impair the ownership, use or occupancy of such Real Property or the
operation of the business of the Company and its Subsidiaries; (e) Liens granted
under any Contracts, to the extent the same are ordinary and customary in the
business of the Company and its Subsidiaries and do not or would not materially
impair the ownership, use or occupancy of any Real Property or the operation of
the Company and its Subsidiaries’ business and which are for claims not more
than sixty (60) days delinquent or, if such claim does materially impair such
ownership, use, occupancy or operation and are for obligations that are more
than sixty (60) days delinquent, are being contested in good faith by
appropriate proceedings and for which adequate reserves have been made with
respect thereto; (f) from and after the occurrence of the Effective Date, Liens
granted in connection with the DIP Facility and the Exit Facility; (g) mortgages
on a lessor’s interest in a lease or sublease; provided, that no foreclosure
proceedings have been duly filed (unless, in such case, such mortgage has been
subordinated to the applicable lease); (h) Liens that, pursuant to the Plan and
the Confirmation Order, will be discharged and released on the Effective Date;
and (i) any Liens set forth on Section 1.1(a) of the Company Disclosure
Schedule.

“Per Share Purchase Price” means a price per share of New Common Stock to result
in the Rights Offering realizing aggregate proceeds of $95,000,000, calculated
as set forth in the Rights Offering Procedures.

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.

“Post-Closing Expenses” has the meaning set forth in Section 3.3(b).

“Pre-Closing Period” has the meaning set forth in Section 6.2.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, the Existing Equity Interests.

“Put Election” has the meaning set forth in Section 2.2.

“Put Option” has the meaning set forth in Section 2.2.

“Put Option Cash Premium” has the meaning set forth in Section 3.1.

“Put Option Equity Premium” has the meaning set forth in Section 3.2(b).

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any of the Debtors, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Reasonable Approvals” has the meaning set forth in Section 4.3.

 

10



--------------------------------------------------------------------------------

“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (ii) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.

“Related Purchaser” has the meaning set forth in Section 2.6(a).

“Replacing Commitment Parties” has the meaning set forth in Section 2.3(a).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

“Requirement of Law” means as to any Person, any Law applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

“Requisite Commitment Parties” means the Required Consenting Stakeholders (as
defined in the RSA).

“Rights Offering” has the meaning set forth in the recitals hereto.

“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription form must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable Per Share Purchase Price.

“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Shares in accordance with the Rights Offering Procedures.

“Rights Offering Shares” means, collectively, the shares of New Common Stock
issued in the Rights Offering.

“Rights Offering Subscription Agent” means a subscription agent appointed by the
Company and satisfactory to the Requisite Commitment Parties.

“RSA” has the meaning set forth in the introductory paragraph hereto.

“Sanctions” means any sanctions administered or enforced by the United States
government (including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control or the U.S. Department of State), the United
Nations Security Council, the European Union or Her Majesty’s Treasury or other
applicable jurisdictions.

“Significant Subsidiaries” has the meaning set forth in Section 4.1.

“Subscription Escrow Account” has the meaning set forth in Section 2.4(a).

 

11



--------------------------------------------------------------------------------

“Subscription Escrow Agreement” has the meaning set forth in Section 2.4(b).

“Subscription Escrow Funding Date” has the meaning set forth in Section 2.4(b).

“Subscription Rights” means, collectively, (i) the rights of holders of
Unsecured Notes to purchase up to approximately 63.1579% of the New Common Stock
offered in the Rights Offering (on a pro rata basis based on such holder’s
percentage holdings of Unsecured Notes), (ii) the rights of holders of Existing
Common Stock to purchase up to approximately 22.1053% of the New Common Stock
offered in the Rights Offering (on a pro rata basis based on such holder’s
percentage holdings of Existing Common Stock), and (iii) the rights of holders
of Existing Preferred Stock to purchase up to approximately 14.7368% of the New
Common Stock offered in the Rights Offering (on a pro rata basis based on such
holder’s percentage holdings of Existing Preferred Stock); provided, however,
that, if and to the extent that the Existing Common Stock Rejection occurs, then
the Company shall not accept the subscriptions in respect of the Subscription
Rights of the holders of Existing Common Stock from any holders of Existing
Common Stock on account of such holders’ Existing Common Stock and instead all
such shares shall be treated as Unsubscribed Shares.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body or (c) has the power to direct the business and policies.

“Taxes” means all taxes, assessments, duties, or levies or other similar
mandatory charges paid to a Governmental Entity, including all federal, state,
local, non-U.S. and other income, franchise, profits, gross receipts, capital
gains, capital stock, transfer, property, sales, use, value-added, occupation,
excise, severance, windfall profits, stamp, payroll, social security,
withholding and other taxes (whether payable directly or by withholding and
whether or not requiring the filing of a return), all estimated taxes,
deficiency assessments, additions to tax, penalties and interest thereon and
shall include any liability for such amounts as a result of being a member of a
combined, consolidated, unitary or affiliated group.

“Ultimate Purchaser” has the meaning set forth in Section 2.6(b).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unsubscribed Shares” means the Rights Offering Shares that have not been duly
purchased by the Rights Offering Participants in accordance with the Rights
Offering Procedures and the Plan (including, for the avoidance of doubt, any
Rights Offering Shares that have not been duly purchased by the holders of
Existing Common Stock due to the Existing Common Stock Rejection having
occurred).

“willful or intentional breach” has the meaning set forth in Section 9.2(a).

 

12



--------------------------------------------------------------------------------

Section 1.2 Construction. In this Agreement, unless the context otherwise
requires:

(a) references to Articles, Sections, Exhibits and Schedules are references to
the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;

(b) the descriptive headings of the Articles and Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement;

(c) references in this Agreement to “writing” or comparable expressions include
a reference to a written document transmitted by means of electronic mail in
portable document format (.pdf), facsimile transmission or comparable means of
communication;

(d) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(e) the words “hereof”, “herein”, “hereto” and “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including all Exhibits and Schedules attached to this Agreement, and not to any
provision of this Agreement;

(f) the term this “Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;

(g) “include”, “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

(h) references to “day” or “days” are to calendar days;

(i) references to “the date hereof” means the date of this Agreement;

(j) unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
rules or regulations promulgated thereunder in effect on the date of this
Agreement; and

(k) references to “dollars” or “$” are to United States of America dollars.

 

13



--------------------------------------------------------------------------------

ARTICLE II

BACKSTOP COMMITMENT

Section 2.1 The Rights Offering; Subscription Rights. On and subject to the
terms and conditions hereof, including entry of the Disclosure Statement Order
by the Bankruptcy Court, (a) the Company, on behalf of Reorganized Parker, shall
conduct the Rights Offering pursuant to and in accordance with this Agreement,
the Rights Offering Procedures, and the Plan and (b) each Commitment Party
shall, and shall cause each of its Affiliates (as applicable) to, exercise the
Subscription Rights issued to and held by such Commitment Party or its
Affiliates (as applicable), pursuant to and in accordance with this Agreement,
the Rights Offering Procedures and the Plan; provided, however, that, if and to
the extent that the Existing Common Stock Rejection occurs, then the Company
shall not accept the subscriptions in respect of the Subscription Rights of the
holders of Existing Common Stock from any holders of Existing Common Stock on
account of such holders’ Existing Common Stock and instead all such shares shall
be treated as Unsubscribed Shares. If requested by the Requisite Commitment
Parties from time to time prior to the Rights Offering Expiration Time (and any
extensions thereto), the Company shall use commercially reasonable efforts to
notify, or cause the Rights Offering Subscription Agent to notify, within two
(2) Business Days of receipt of such request by the Company, the Commitment
Parties of the aggregate number of Subscription Rights known by the Company or
the Rights Offering Subscription Agent to have been exercised pursuant to the
Rights Offering as of the most recent practicable time before such request. The
Rights Offering Shares and the shares of New Common Stock in respect of the Put
Option Equity Premium will be made in reliance on the exemption from
registration pursuant to Section 1145 of the Bankruptcy Code. The Unsubscribed
Shares will be issued pursuant to the exemption from registration under
Section 4(a)(2) of the Securities Act or Regulation D promulgated thereunder.

Section 2.2 The Backstop Commitment. On and subject to the terms and conditions
hereof, each Commitment Party hereby grants to the Company an option
(collectively, the “Put Option”) to require such Commitment Party to purchase
Unsubscribed Shares on the Closing Date subject to the terms and conditions of
this Agreement. Upon the exercise of the Put Option, each Commitment Party
agrees, severally and not jointly, to purchase, and the Company agrees to sell
to such Commitment Party, on the Closing Date, the number of Unsubscribed Shares
equal to (a) such Commitment Party’s Backstop Commitment Percentage multiplied
by (b) the aggregate number of Unsubscribed Shares (provided, that, for the
avoidance of doubt, such applicable portion of Unsubscribed Shares shall be
multiplied by the applicable Backstop Commitment Percentage for such Commitment
Party set forth on Schedule 2A or Schedule 2B, as applicable), rounded among the
Commitment Parties solely to avoid fractional shares as the Commitment Parties
may determine in their sole discretion (provided, that in no event shall such
rounding reduce the aggregate commitment of the Commitment Parties). The
obligations of the Commitment Parties to purchase Unsubscribed Shares as
described in this Section 2.2 shall be referred to as the “Backstop Commitment”.
The Company may exercise the Put Option by delivery to each Commitment Party of
a written put election notice (the “Put Election”); provided, however, that the
Put Option shall automatically and irrevocably be deemed to have been exercised
by the Company, without the need for delivery of a written notice or the taking
of any further action by the Company or any other Person. The purchase price
payable by each Commitment Party in respect of each Unsubscribed Share that such
Commitment Party is obligated to purchase under its Backstop Commitment shall be
the Per Share Purchase Price.

 

14



--------------------------------------------------------------------------------

Section 2.3 Commitment Party Default.

(a) Upon the occurrence of a Commitment Party Default, the Commitment Parties
(other than any Defaulting Commitment Party) shall have the right, but not the
obligation, within five (5) Business Days after receipt of written notice from
the Company to all Commitment Parties of such Commitment Party Default, which
notice shall be given promptly following the occurrence of such Commitment Party
Default and to all Commitment Parties substantially concurrently (such five
(5) Business Day period, the “Commitment Party Replacement Period”), to make
arrangements for one or more of the Commitment Parties (other than the
Defaulting Commitment Party) to purchase all or any portion of the Available
Shares (such purchase, a “Commitment Party Replacement”) on the terms and
subject to the conditions set forth in this Agreement and in such amounts based
upon the applicable Backstop Commitment Percentage of any such Commitment
Parties or as may otherwise be agreed upon by all of the Commitment Parties
electing to purchase all or any portion of the Available Shares (such Commitment
Parties, the “Replacing Commitment Parties”); provided, however, that,
notwithstanding the foregoing, the Outside Date shall not be extended
automatically as a result of the existence of a Commitment Party Replacement
Period and the Commitment Party Replacement Period shall expire on or before the
Outside Date.

(b) In the event that any Commitment Parties do not elect to purchase all
Available Shares available for purchase pursuant to Section 2.3(a), the Company
may, in its sole discretion, elect to utilize the Cover Transaction Period to
consummate a Cover Transaction. As used herein, “Cover Transaction” means a
circumstance in which the Company, in its sole discretion, arranges for the sale
of all or any portion of the Available Shares to any other Person, on terms and
conditions substantially similar to the Backstop Commitment and the other terms
and conditions applicable to the Commitment Parties in their obligation to
purchase Unsubscribed Shares pursuant to this Agreement, during the Cover
Transaction Period, and “Cover Transaction Period” means the ten (10) Business
Day period following expiration of the Commitment Party Replacement Period;
provided, however, that, notwithstanding the foregoing, the Outside Date shall
not be extended automatically as a result of the existence of a Cover
Transaction Period and the Cover Transaction Period shall expire on or before
the Outside Date. For the avoidance of doubt, the Company’s election to pursue a
Cover Transaction, whether or not consummated, shall not relieve any Commitment
Party of its obligation to fulfill its Backstop Commitment.

(c) Any such Available Shares purchased by a Replacing Commitment Party (and any
commitment and applicable aggregate Per Share Purchase Price associated
therewith) shall be included, among other things, in the determination of
(x) the Unsubscribed Shares of such Replacing Commitment Party for all purposes
hereunder, and (y) the Backstop Commitment Percentage of such Replacing
Commitment Party for purposes of Section 2.3(d), Section 2.4(b), and
Section 3.1.

(d) If a Commitment Party is a Defaulting Commitment Party, it shall not be
entitled to, and shall be deemed to have irrevocably forfeited its rights to
(i) purchase or otherwise receive any of the Unsubscribed Shares and
(ii) receive, any of the Put Option Equity Premium hereunder, and the Replacing
Commitment Parties shall instead be entitled to such Put Option Equity Premium
ratably in proportion to their respective Commitment Party Replacement.

(e) If a Commitment Party becomes a Defaulting Commitment Party after the date
of this Agreement, it shall be obligated to repay its ratable portion of the Put
Option Cash Premium to the Replacing Commitment Parties ratably in proportion to
their respective Commitment Party Replacement.

 

15



--------------------------------------------------------------------------------

(f) No Commitment Party shall have any liability for the Backstop Commitment of
any other Commitment Party or for the failure of any other Commitment Party to
exercise its Subscription Rights. Nothing in this Agreement shall be deemed to
require a Commitment Party to purchase more than its Backstop Commitment
Percentage of the Unsubscribed Shares.

(g) For the avoidance of doubt, notwithstanding anything to the contrary set
forth in Section 9.2 but subject to Section 10.10, no provision of this
Agreement shall relieve any Defaulting Commitment Party from liability
hereunder, or limit the availability of the remedies set forth in Section 10.9,
in connection with any such Defaulting Commitment Party’s Commitment Party
Default.

Section 2.4 Subscription Escrow Account Funding.

(a) Funding Notice. No later than the tenth (10th) Business Day following the
Rights Offering Expiration Time, the Company shall cause the Rights Offering
Subscription Agent to deliver to each Commitment Party in accordance with
Section 10.1(b) a written notice (the “Funding Notice”) of (i) the number of
Rights Offering Shares elected to be purchased by the Rights Offering
Participants and the aggregate Per Share Purchase Price therefor; (ii) the
aggregate number of Unsubscribed Shares, if any, and the aggregate Per Share
Purchase Price therefor; (iii) the aggregate number of Unsubscribed Shares
(based upon such Commitment Party’s Backstop Commitment Percentage) to be issued
and sold by Reorganized Parker to such Commitment Party and the aggregate Per
Share Purchase Price therefor; and (iv) the escrow account to which such
Commitment Party shall deliver and pay the aggregate Per Share Purchase Price
for such Commitment Party’s Backstop Commitment Percentage of the Unsubscribed
Shares (the “Subscription Escrow Account”). The Company shall direct the Rights
Offering Subscription Agent to promptly provide any written backup, information
and documentation relating to the information contained in the applicable
Funding Notice as any Commitment Party may reasonably request.

(b) Subscription Escrow Account Funding. Notwithstanding any earlier obligation
contained in the Rights Offering Procedures, on the second (2nd) Business Day
before the Closing Date (such date, the “Subscription Escrow Funding Date”),
each Commitment Party shall deliver and pay an amount equal to the sum of
(i) the aggregate Per Share Purchase Price for such Commitment Party’s Backstop
Commitment Percentage of the Unsubscribed Shares, plus (ii) the aggregate Per
Share Purchase Price for the Rights Offering Shares pursuant to such Commitment
Party’s exercise of its Subscription Rights, by wire transfer in immediately
available funds in U.S. dollars into the Subscription Escrow Account in
satisfaction of such Commitment Party’s Backstop Commitment and its obligations
to fully exercise its Subscription Rights. The Subscription Escrow Account shall
be established with an escrow agent satisfactory to the Requisite Commitment
Parties and the Company pursuant to an escrow agreement in form and substance
reasonably acceptable to the Requisite Commitment Parties and the Company (the
“Subscription Escrow Agreement”). If (x) this Agreement is terminated for any
reason or (y) Closing has not occurred within four (4) Business Days after the
Subscription Escrow Funding Date, the funds held in the Subscription Escrow
Account shall be released, and each Commitment Party shall receive from the
Subscription Escrow Account the cash amount actually funded to the Subscription
Escrow Account by such Commitment Party, without any interest, as soon as
practicable thereafter.

 

16



--------------------------------------------------------------------------------

Section 2.5 Closing.

(a) Subject to Article VII unless otherwise mutually agreed in writing between
the Company and the Requisite Commitment Parties, the closing of the Backstop
Commitments (the “Closing”) shall take place at the offices of Kirkland & Ellis
LLP, 601 Lexington Avenue, New York, New York 10022, within three (3) Business
Days of the date on which all of the conditions set forth in Article VII shall
have been satisfied or waived in accordance with this Agreement (other than
conditions that by their terms are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions). The date on which the Closing
actually occurs shall be referred to herein as the “Closing Date”, which,
provided that all conditions set forth in Article VII shall have been satisfied
or waived in accordance with this Agreement, shall be the Effective Date.

(b) At the Closing, the funds held in the Subscription Escrow Account shall be
released and utilized as set forth in, and in accordance with, the Plan and the
Subscription Escrow Agreement.

(c) At the Closing, issuance of the Unsubscribed Shares and Available Shares, if
any, will be made by Reorganized Parker to each Commitment Party (or to its
designee in accordance with Section 2.6(a)) against payment of the aggregate Per
Share Purchase Price for the Unsubscribed Shares purchased by such Commitment
Party, in satisfaction of such Commitment Party’s Backstop Commitment, and
against payment of the aggregate Per Share Purchase Price for the Available
Shares purchased by such Commitment Party, if any. Unless a Commitment Party
requests delivery of a physical stock certificate, Reorganized Parker shall use
commercially reasonable efforts to cause the entry of any Unsubscribed Shares,
Available Shares, Rights Offering Shares and shares of New Common Stock in
respect of the Put Option Equity Premium to be delivered pursuant to this
Section 2.5(c) into the account of a Commitment Party pursuant to Reorganized
Parker’s book entry procedures and delivery to such Commitment Party of an
account statement reflecting the book entry of such Unsubscribed Shares,
Available Shares, Rights Offering Shares and shares of New Common Stock in
respect of the Put Option Equity Premium shall be deemed delivery of such
Unsubscribed Shares, Available Shares, Rights Offering Shares and shares of New
Common Stock in respect of the Put Option Equity Premium for purposes of this
Agreement, it being understood that such book entry procedures may be those of a
transfer agent acting on behalf of Reorganized Parker in such capacity, such
procedures and transfer agent being required to be reasonably satisfactory to
the Requisite Commitment Parties. Notwithstanding anything to the contrary in
this Agreement, all Unsubscribed Shares, Available Shares, Rights Offering
Shares and shares of New Common Stock in respect of the Put Option Equity
Premium will be delivered with all issue, stamp, transfer, sales and use, or
similar transfer Taxes or duties that are due and payable (if any) in connection
with such delivery duly paid by Reorganized Parker.

 

17



--------------------------------------------------------------------------------

Section 2.6 Designation and Assignment Rights.

(a) Each Commitment Party shall have the right to designate by written notice to
the Company no later than two (2) Business Days prior to the Closing Date that
some or all of (w) the Unsubscribed Shares that it is obligated to purchase
hereunder, (x) the Available Shares, if any, (y) the Rights Offering Shares
pursuant to its exercise of the Subscription Rights, or (z) the shares of New
Common Stock to be issued in respect of the Put Option Equity Premium, in each
case, be issued in the name of, and delivered to, one or more of its Affiliates
or Affiliated Funds (other than any portfolio company of such Commitment Party
or its Affiliates) (each, a “Related Purchaser”) upon receipt by the Company of
payment therefor in accordance with the terms hereof, which notice of
designation shall (i) be addressed to the Company and signed by such Commitment
Party and each such Related Purchaser, (ii) specify the number of Unsubscribed
Shares, Rights Offering Shares or shares of New Common Stock to be issued in
respect of the Put Option Equity Premium to be delivered to or issued in the
name of such Related Purchaser and (iii) contain a confirmation by each such
Related Purchaser of the accuracy of the representations and warranties set
forth in Section 5.7 through Section 5.11 as applied to such Related Purchaser;
provided, however, that no such designation pursuant to this Section 2.6(a)
shall relieve such Commitment Party from its obligations under this Agreement.

(b) Each Commitment Party shall have the right to Transfer all or any portion of
its Backstop Commitment only to (i) any investment fund the primary investment
advisor to which is such Commitment Party, the same investment advisor or
manager as such Commitment Party, or an Affiliate thereof (other than any
portfolio company) (an “Affiliated Fund”) or (ii) one or more special purpose
vehicles that are wholly-owned by one or more of such Commitment Party and its
Affiliated Funds, created for the purpose of holding such Backstop Commitment or
holding debt or equity of the Company and its Subsidiaries, and with respect to
which such Commitment Party either (A) has provided an adequate equity support
letter or a guarantee of such special purpose vehicle’s Backstop Commitment, in
form and substance reasonably acceptable to the Company or (B) otherwise remains
obligated to fund the Backstop Commitment to be transferred until the
consummation of the Plan; provided, however, that such special purpose vehicle
shall not be related to or Affiliated with any portfolio company of such
Commitment Party or any of its Affiliates or Affiliated Funds (other than solely
by virtue of its affiliation with such Commitment Party) and the equity of such
special purpose vehicle shall not be directly or indirectly transferable other
than to such Persons described in clauses (i) or (ii) of this Section 2.6(b),
and in such manner as such Commitment Party’s Backstop Commitment is
transferable pursuant to this Section 2.6(b) (each of the Persons referred to in
clauses (i) and (ii), an “Ultimate Purchaser”), and that, in each case, (1) the
Ultimate Purchaser provides a written agreement to the Company under which it
(w) confirms the accuracy of the representations set forth in Article V as
applied to such Ultimate Purchaser (x) agrees to purchase such portion of such
Commitment Party’s Backstop Commitment, (y) agrees to be fully bound by, and
subject to, this Agreement as a Commitment Party hereto pursuant to a joinder
agreement in the form set forth on Exhibit A attached hereto, and (z) agrees to
be bound by the RSA pursuant to a transfer agreement in the form set forth on
Exhibit B attached hereto, and (2) the transferring Commitment Party and
Ultimate Purchaser shall have duly executed and delivered to the Company written
notice of such Transfer; provided, further, that no sale or Transfer pursuant to
this Section 2.6(b) shall relieve such Commitment Party from its obligations
under this Agreement. Other than as set forth in this Section 2.6(b), no
Commitment Party shall be permitted to Transfer all or any portion of its
Backstop Commitment without the prior written consent of the Company, which
consent shall not be unreasonably withheld,

 

18



--------------------------------------------------------------------------------

conditioned or delayed (it being understood that it would be unreasonable for
the Company to withhold its consent to any such Transfer if (i) the transferee
is another Commitment Party or an Affiliate of another Commitment Party (other
than any portfolio company), or (ii) the transferee has the financial
wherewithal to fulfill its obligations with respect to the Backstop Commitment
to be transferred, as determined in the Company’s reasonable opinion after
request by the Company to the transferee, and prompt delivery to the Company by
the transferee, of proof of such financial wherewithal, and, in the case of
clauses (i) and (ii), such transferee provides a written agreement to the
Company under which it (w) confirms the accuracy of the representations set
forth in Article V as applied to such transferee, (x) agrees to purchase such
portion of such Commitment Party’s Backstop Commitment, (y) agrees to be fully
bound by, and subject to, this Agreement as a Commitment Party hereto pursuant
to a joinder agreement in the form set forth on Exhibit A attached hereto, and
(z) agrees to be bound by the RSA pursuant to a transfer agreement in the form
set forth on Exhibit B attached hereto). Any Transfer of a Commitment Party’s
obligations under this Agreement made in violation of this paragraph shall be
deemed null and void ab initio and of no force or effect, regardless of any
prior notice provided to the Debtors or any Commitment Party, and shall not
create any obligation or liability of any Debtor or any other Commitment Party
to the purported transferee.

(c) Each Commitment Party, severally and not jointly, agrees that it will not
Transfer, at any time prior to the Closing Date or the earlier termination of
this Agreement in accordance with its terms, any of its rights and obligations
under this Agreement to any Person other than in accordance with Section 2.3,
Section 2.6(a), and Section 2.6(b) of this Agreement. After the Closing Date,
nothing in this Agreement shall limit or restrict in any way the ability of any
Commitment Party (or any permitted transferee thereof) to Transfer any of its
Unsubscribed Shares, Rights Offering Shares or any interest therein; provided,
however, that any such Transfer shall be made pursuant to an effective
registration statement under the Securities Act or an exemption from the
registration requirements thereunder and pursuant to applicable securities laws.

Section 2.7 No Financial Accommodation Agreement. The Parties hereby
acknowledge, covenant, and agree that: (i) this Agreement does not, and shall
not, constitute a “financial accommodation agreement” that cannot be assumed
under Section 365(c)(2) of the Bankruptcy Code and the Parties hereby agree that
they shall not take a position to the contrary in the Bankruptcy Court or any
other court of competent jurisdiction and (ii) the Commitment Parties, alone or
in combination, will not initiate, or assert in, any litigation or other legal
proceeding that this Section 2.7 is illegal, invalid or unenforceable, in whole
or in part, or that this Agreement does or may constitute a “financial
accommodation agreement” under Section 365(c)(2) of the Bankruptcy Code.

ARTICLE III

PUT OPTION CASH PREMIUM; PUT OPTION EQUITY PREMIUM; EXPENSE

REIMBURSEMENT

Section 3.1 Put Option Cash Premium. Subject to Section 3.2, as consideration
for the Put Option, the Backstop Commitment and the other agreements of the
Commitment Parties

 

19



--------------------------------------------------------------------------------

in this Agreement, the Company has paid or caused to be paid on or prior to the
execution of this Agreement, an aggregate premium equal to $7,600,000.00, which
premium has been paid in cash to the Commitment Parties or their designees based
upon their Backstop Commitment Percentages set forth on Schedule 1 (the “Put
Option Cash Premium”). The Put Option Cash Premium is and has been fully earned,
nonrefundable and non-avoidable, and has been paid by the Company, free and
clear of any withholding or deduction for any applicable Taxes or any other
claim, setoff, or reserve. The Put Option Cash Premium has been paid
irrespective of the amount of Unsubscribed Shares (if any) actually existing or
purchased. The provisions for the payment of the Put Option Cash Premium and
Expense Reimbursement, and the indemnification provided herein, are an integral
part of the transactions contemplated by this Agreement and without these
provisions the Commitment Parties would not have entered into this Agreement.

Section 3.2 Return of Put Option Cash Premium; Put Option Equity Premium.

(a) The Commitment Parties hereby acknowledge and agree that the Put Option Cash
Premium shall be returned and repaid to the Company only (i) if this Agreement
is properly terminated by the Commitment Parties solely pursuant to
(x) Section 9.1(b)(iii) or (y) Section 9.1(d) if and only if, at such time,
(1) the only condition to the obligations of the Commitment Parties in
Section 7.1 remaining to be satisfied is that the Confirmation Order has been
entered by the Bankruptcy Court but it has not become a Final Order as set forth
in Section 7.1(c), (2) no Commitment Party has waived the condition in
Section 7.1(c), and (3) solely due to the failure to waive the condition in
Section 7.1(c), the Outside Date has not occurred, or (ii) if this Agreement is
properly terminated by the Company pursuant to Section 9.1(c)(ii), in each case
in respect of the foregoing clauses (i) and (ii) in this Section 3.2(a), in cash
within two (2) Business Days following such proper termination, and (iii) in
connection with the Closing pursuant to the terms of Section 3.2(b).

(b) In connection with, and conditional upon the occurrence of, the Closing, the
Commitment Parties shall return and repay the full Put Option Cash Premium to
the Company in exchange for, as consideration for the Put Option, the Backstop
Commitment and the other agreements of the Commitment Parties in this Agreement,
their ratable share, based on the Commitment Parties’ respective Backstop
Commitment Percentages set forth on Schedule 1 on the date of such payment, of
3.3539% of the New Common Stock, without any need for further payment for such
New Common Stock by the Commitment Parties (such New Common Stock, the “Put
Option Equity Premium”), to be issued by Reorganized Parker (subject to dilution
by New Common Stock issued in connection with the Management Incentive Plan and
the exercise of the New Warrants) (as set forth on Schedule 4); provided,
however, that the aggregate Put Option Equity Premium payable pursuant to this
Section 3.2 shall be reduced ratably upon a Commitment Party Default based on
the Backstop Commitment Percentage set forth on Schedule 1 of the Defaulting
Commitment Party; provided, further, that, if a Commitment Party Replacement
sufficient to cure all or a portion of the Commitment Party Default occurs
within the Commitment Party Replacement Period, the Put Option Equity Premium
shall only be ratably reduced to the extent of the uncured Commitment Party
Default, and such amount that would have otherwise been reduced shall be paid to
the Replacing Commitment Parties; provided, further, that, the obligation to
repay the Put Option Cash Premium as set forth in this Section 3.2(b) shall be
several and not joint and not joint and several.

 

20



--------------------------------------------------------------------------------

(c) The Parties agree to treat the Put Option Cash Premium and the Put Option
Equity Premium as “option premium” for U.S. federal income Tax purposes and to
not take any action inconsistent therewith unless otherwise required by a final
determination to the contrary within the meaning of Section 1313(a) of the Code.

Section 3.3 Expense Reimbursement. Until the earlier to occur of (i) the Closing
and (ii) the termination of this Agreement in accordance with its terms,
regardless of whether the Restructuring Transactions are consummated, the
Company agrees to pay (without duplication, and to the extent not otherwise paid
pursuant to Section 14.22 of the RSA) in cash all reasonable and documented
fees, costs and expenses (whether incurred before or after execution of this
Agreement) of (a) Akin Gump, as counsel to the Commitment Parties and the
Consenting Stakeholders, (b) any local counsel to the Commitment Parties and the
Consenting Stakeholders, (c) Houlihan Lokey Capital, Inc. (“Houlihan”), as
financial advisor to the Commitment Parties and the Consenting Stakeholders, and
(d) any consultants or other professionals retained by the Commitment Parties
represented by Akin Gump in connection with the Company Parties or the
Restructuring Transactions with the consent of the Company Parties (not to be
unreasonably withheld), in each case, in accordance with the engagement letters
of such consultant or professional signed by the Company Parties, including,
without limitation, any success fees contemplated therein, and in each case,
without further order of, or application to, the Bankruptcy Court by such
consultants or professionals, as applicable (the “Expense Reimbursement”).

(a) Simultaneously with the execution of this Agreement, the Company shall pay
(i) all reasonable and documented fees and expenses of Akin Gump incurred or
estimated to be incurred prior to and including the date hereof and (ii) an
amount equal to $3,000,000.00 to Akin Gump (the “Akin Advance Payment”) and an
amount equal to $450,000.00 to Houlihan (the “Houlihan Advance Payment”) and
such amounts shall be considered as advance payments.

(b) If, as of the earlier of the Closing or the termination of this Agreement in
accordance with Article IX, as applicable, and after the application of the Akin
Advance Payment or the Houlihan Advance Payment, as applicable, to fees and
expenses of Akin Gump and/or Houlihan included in the Expense Reimbursement,
there remain outstanding amounts in the Akin Advance Payment or the Houlihan
Advance Payment, as applicable (any such amount the “Advance Payment Surplus”),
then Akin Gump and/or Houlihan, as applicable, shall repay their portion (if
any) of the Advance Payment Surplus to the Company either within ten (10) days
of Closing or within ten (10) days following the termination of this Agreement
in accordance with Article IX, as applicable; provided, that, in the event
Closing occurs, the “Expense Reimbursement” shall also include (for all purposes
including determination of the existence of an Advance Payment Surplus) all fees
and expenses reasonably expected to be incurred by Akin Gump and/or Houlihan, as
applicable, related to the Restructuring Transactions following Closing (such
portion of the Expense Reimbursement in such scenario, the “Post-Closing
Expenses”), which shall be paid in connection with Closing as an advance
payment.

(c) Any Expense Reimbursement incurred by Akin Gump or Houlihan in excess of the
Akin Advance Payment or Houlihan Advance Payment (including for Post-Closing
Expenses), as applicable, and any other Expense Reimbursement due to any other
person, shall be due and payable by the Company contemporaneously with Closing
and shall not be due and payable prior thereto.

 

21



--------------------------------------------------------------------------------

(d) In addition, regardless of whether the Restructuring Transactions are
consummated, the Company shall promptly upon request reimburse each Commitment
Party in cash for all reasonable and documented out-of-pocket costs or expenses
(without limiting the Company’s obligations pursuant to the other provisions of
this Section 3.3, which out-of-pocket costs or expenses shall not include any
professional or advisor fees of such Commitment Party otherwise covered by this
Section 3.3) incurred by such Commitment Party in connection with this Agreement
or the Restructuring Transactions in connection with Closing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except (i) as set forth in the Company Disclosure Schedules or (ii) as disclosed
in the Company SEC Documents filed with the SEC on or after December 31, 2017
and publicly available on the SEC’s Electronic Data-Gathering, Analysis and
Retrieval system prior to the date hereof (excluding the exhibits, annexes and
schedules thereto, any disclosures contained in the “Forward-Looking Statements”
or “Risk Factors” sections thereof, or any other statements that are similarly
predictive, cautionary or forward looking in nature), the Company hereby
represents and warrants to the Commitment Parties (unless otherwise set forth
herein, as of the date of this Agreement and as of the Closing Date) as set
forth below.

Section 4.1 Existence; Compliance with Law. Except as set forth on Section 4.1
of the Company Disclosure Schedule, the Company and each of its Subsidiaries set
forth on Exhibit 21 to the Company’s Form 10-K for the fiscal year ended
December 31, 2017 (such Subsidiaries, the “Significant Subsidiaries”) (a) is
duly organized or formed, validly existing and, if applicable, in good standing
(or the equivalent thereof) under the Laws of the jurisdiction of its
organization or formation, (b) has the requisite power and authority (corporate
or otherwise) to own and operate its Property, to lease the Property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified and licensed and, as applicable, in good standing under the laws
of each jurisdiction where the conduct of its business, as currently conducted,
requires such qualification, except to the extent that the failure to be so
qualified would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (d) is in compliance with all
Requirements of Law and its Governance Documents, except to the extent that the
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 4.2 Power; Enforceable Obligations. The Company and each of its
Subsidiaries that has entered into this Agreement or any other Definitive
Document, as applicable, has the requisite power and authority (corporate or
otherwise) to enter into, execute and deliver this Agreement and, subject to
entry of the Confirmation Order, each other Definitive Document to which it is a
party and to perform its obligations hereunder and thereunder. The Company and
each of its Subsidiaries that has entered into this Agreement or any other
Definitive Document, as applicable, has taken all necessary action (corporate or
otherwise) required for the due authorization, execution, delivery and, subject
to entry of the Confirmation Order, performance by it of this Agreement and the
other Definitive Documents to which it is a party. This Agreement will
constitute, and each other Definitive Document upon execution will constitute,
valid and legally binding obligations of the Company and its Subsidiaries, as
applicable, that are a party

 

22



--------------------------------------------------------------------------------

hereto or thereto, enforceable against the Company and each of its Subsidiaries,
as applicable, in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency reorganization or other
similar laws limiting creditors’ rights generally or by equitable principles
relating to enforceability.

Section 4.3 Consents and Approvals. No consent, approval, authorization, Order,
registration or qualification of or with any Governmental Entity having
jurisdiction over the Company or any of its Subsidiaries or any of their
Property (each an “Applicable Consent”) is required for the execution and
delivery by the Company and, to the extent relevant, its Subsidiaries, of this
Agreement and each other Definitive Document, the compliance by the Company and,
to the extent relevant, its Subsidiaries, with the provisions hereof and thereof
and the consummation of the transactions contemplated herein and therein, except
for (a) the entry of the Disclosure Statement Order, (b) the entry of an order
approving the Rights Offering Procedures, (c) the entry of the Confirmation
Order, (d) the entry by the Bankruptcy Court, or any other court of competent
jurisdiction, of Orders as may be necessary in the Chapter 11 Cases from time to
time, (e) such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or “Blue Sky” Laws in
connection with the purchase of the Unsubscribed Shares by the Commitment
Parties, the issuance of the Subscription Rights and the issuance of the Rights
Offering Shares pursuant to the exercise, if any, of the Subscription Rights,
and (f) (1) filings, if any, pursuant to the HSR Act and the expiration or
termination of all applicable waiting periods thereunder or any applicable
filing, notification, authorization, approval, consent, clearance, waiting
period or waiver under any other Antitrust Laws in connection with the
transactions contemplated by this Agreement, and (2) any other governmental
notifications, filings, consents, waivers, waiting periods and approvals, if
any, required for the consummation of the transactions contemplated by this
Agreement, the RSA and the Plan, which, in each case in respect of clauses
(1) and (2) of this Section 4.3(f), if not made or obtained, would reasonably be
expected, individually or in the aggregate, to prohibit, materially delay or
materially and adversely impact the Company or the Commitment Parties’
performance of their obligations under this Agreement or any other Definitive
Document to which the Company or the Commitment Parties are a party, as
reasonably determined and agreed by the Company and the Requisite Commitment
Parties upon advice of counsel within fifteen (15) Business Days of the date of
this Agreement, and which have been discussed between Akin Gump and counsel to
the Company prior to the date of this Agreement ((1) and (2) collectively, the
“Reasonable Approvals”), and (h) any Applicable Consents that, if not made or
obtained, would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 4.4 No Conflict. Assuming the consents described in clauses (a) through
(h) of Section 4.3 are obtained, the execution and delivery of this Agreement
and each other Definitive Document to which the Company or its Subsidiaries is a
party, the compliance by the Company and its Subsidiaries, as applicable, with
the provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein will not (a) violate the Governance Documents of
Reorganized Parker or any of the organization documents of any of the Company’s
Subsidiaries (other than with respect to the foregoing, for the avoidance of
doubt, a breach or default that would be triggered as a result of the Chapter 11
Cases or the Company’s or any Debtor’s undertaking to implement the
Restructuring Transactions through the Chapter 11 Cases), (b) conflict with, or
result in a breach, modification or violation of, any of the terms or

 

23



--------------------------------------------------------------------------------

provisions of, or constitute a default under (with or without notice or lapse of
time, or both), or result, except to the extent specified in the Plan, in the
acceleration of, or the creation of any Lien under, or cause any payment or
consent to be required under any Contract to which the Company or any Subsidiary
will be bound as of the Closing Date after giving effect to the Plan or to which
any of the property or assets of the Company or any of its Subsidiaries will be
subject as of the Closing Date after giving effect to the Plan, or (c) result in
any violation of any Law or Order applicable to the Company or any of its
Subsidiaries or its or their Property, except in the case of clause (b) and (c),
for any conflict, breach, modification, violation, default, acceleration or Lien
which would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 4.5 No Material Litigation. (a) Except as set forth in Section 4.5 of
the Company Disclosure Schedule, and (b) other than the Chapter 11 Cases (and
any adversary proceedings or contested motions commenced in connection
therewith) or any matters referenced in any proof of claim filed therein, no
material litigation, investigation, claim or proceeding of or before any
arbitrator or Governmental Entity is pending or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries, pursuant to
which any Property of the Company or its Subsidiaries is subject to, in each
case, that in any manner draws into question the validity or enforceability of
this Agreement, the Plan or the other Definitive Documents or the transactions
contemplated hereby or thereby, or that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 4.6 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements, reported on by and accompanied by an
unqualified report from an independent certified public accounting firm of
national reputation, present fairly in all material respects the consolidated
financial condition of the Company and its Subsidiaries as of December 31, 2016
and December 31, 2017, as applicable, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended, except as otherwise expressly noted therein.

(b) The unaudited consolidated condensed balance sheet of the Company and its
Subsidiaries as of September 30, 2018, and the related unaudited consolidated
condensed statements of operations and cash flows for the period ended on such
date, present fairly in all material respects the consolidated financial
condition of the Company and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
quarterly period then ended (subject to the absence of footnotes, normal
year-end audit adjustments and other presentation items), except as otherwise
expressly noted therein.

(c) All such financial statements described in subsections (a) and (b) of this
Section 4.6, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as disclosed therein).

(d) During the period from December 31, 2017 to and including the Closing Date,
there has been no Disposition by the Company or any of its Significant
Subsidiaries of any material part of its business or Property, except as
reflected in the consolidated or consolidated condensed (as applicable)
financial statements described in subsections (a) and (b) of this Section 4.6.

 

24



--------------------------------------------------------------------------------

(e) Except as set forth on Section 4.6 of the Company Disclosure Schedule and
except for the Chapter 11 Cases, there has been no Event, either individually or
in the aggregate, between December 31, 2017 and the date of this Agreement, that
has had or would reasonably be expected to have a Material Adverse Effect.

Section 4.7 Material Contracts. Except as set forth on Section 4.7 of the
Company Disclosure Schedule and other than as a result of a rejection motion
filed by any of the Debtors in the Chapter 11 Cases, all Material Contracts are
valid, binding and enforceable by and against the Company or its relevant
Subsidiary party thereto (except where the failure to be valid, binding or
enforceable by and against the Company or its relevant Subsidiary may be limited
by bankruptcy, insolvency, reorganization or other similar laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability), and no written notice to terminate, in whole or part, any
Material Contract has been delivered to the Company or any of its Subsidiaries
(except where such termination would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect). Except as set
forth on Section 4.7 of the Company Disclosure Schedule and other than as a
result of the filing of the Chapter 11 Cases, neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any other party to any
Material Contract, is in material default or breach under the terms thereof, in
each case, except for such instances of material default or breach that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company has provided or made available correct and complete
copies of all Material Contracts (together with any amendments or modifications
thereto) in effect as of the date hereof to the Commitment Parties or its
Representatives prior to the date hereof.

Section 4.8 Authorized and Issued Capital Stock.

(a) The shares of New Common Stock to be issued pursuant to the Plan, including
the shares of New Common Stock to be issued in connection with the consummation
of the Rights Offering and pursuant to the terms hereof, will, when issued and
delivered on the Closing Date, be duly and validly authorized, issued and
delivered and shall be fully paid and non-assessable, and free and clear of all
Taxes, Liens (other than Transfer restrictions imposed hereunder or under the
Governance Documents of Reorganized Parker, the Registration Rights Agreement or
by applicable Law), preemptive rights, subscription and similar rights.

(b) Except as contemplated by the Plan, as of the Closing Date, no shares of
capital stock or other Equity Interests in Reorganized Parker will have been
issued, reserved for issuance or outstanding.

(c) Except as described in this Section 4.8 and except as set forth in the
Registration Rights Agreement, or the Governance Documents of Reorganized
Parker, as of the Closing Date, neither Reorganized Parker nor any of its
Subsidiaries will be party to or otherwise bound by or subject to any
outstanding option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking (including any preemptive right) that (i) obligates
Reorganized Parker or any of its Subsidiaries to issue, deliver, sell or
transfer, or repurchase, redeem or otherwise

 

25



--------------------------------------------------------------------------------

acquire, or cause to be issued, delivered, sold or transferred, or repurchased,
redeemed or otherwise acquired, any shares of the capital stock of, or other
equity or voting interests in, Reorganized Parker or any of its Subsidiaries or
any security convertible or exercisable for or exchangeable into any capital
stock of, or other equity or voting interest in, Reorganized Parker or any of
its Subsidiaries, (ii) obligates Reorganized Parker or any of its Subsidiaries
to issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking, (iii) restricts the
Transfer of any shares of capital stock of Reorganized Parker or any of its
Subsidiaries or (iv) relates to the voting of any shares of capital stock of
Reorganized Parker.

Section 4.9 Ownership of Property; Liens.

(a) The Company and each of its Subsidiaries have good and defensible title to,
or a valid leasehold interest in, its respective material Real Property, except
for such defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes, and except where the failure (or failures)
to have such title would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and none of such Property is subject
to any Liens (except for Permitted Liens); provided, however, the enforceability
of such leasehold interests may be limited by bankruptcy, insolvency
reorganization or other similar laws limiting creditors’ rights generally or by
equitable principles relating to enforceability, including the Chapter 11 Cases.

(b) Section 4.9(b) of the Company Disclosure Schedule sets forth a complete and
accurate list of all drilling units, workover units, and all other rigs, whether
land, barge, fixed, floating or otherwise owned or operated by the Company and
each of its Subsidiaries, showing the name, capacity year built, classification
society (if applicable), classification, IMO number and flag state (for rigs
that are vessels), registration number as presented on any certificate of title,
if applicable, or contained in the official records of the National Vessel
Documentation Center of the United States Coast Guard, or other applicable
Governmental Entity, and the status of each such rig or unit, including whether
it is cold stacked, warm stacked, or preparing to be cold stacked or warm
stacked. No such rig, drilling unit, or related equipment or asset, including
any platform, is under an operating lease from a lessor that has incurred
non-recourse indebtedness to finance the acquisition of such rig, drilling unit,
or asset. Excluding drilling units that have been cold-stacked, all material
Property owned, used, or held for use in connection with the conduct of business
by the Company or any Subsidiary, is in good condition and repair, ordinary wear
and tear excepted, sufficient in all material respects to conduct such business
in the ordinary course, consistent with past practice.

Section 4.10 Intellectual Property. Except as set forth on Section 4.10 of the
Company Disclosure Schedule, each of the Company and its Subsidiaries owns, or
is licensed to use, all material Intellectual Property necessary for the conduct
of its business as currently conducted. Except as set forth on Section 4.10 of
the Company Disclosure Schedule, no material claim has been asserted and is
pending by any Person challenging or questioning the Company’s or any of its
Subsidiaries’ use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor to the Knowledge of the
Company is there any valid basis for any such claim. To the Knowledge of the
Company, neither the Company nor any of its Subsidiaries interferes with,
infringes upon, misappropriates or otherwise violates any Intellectual Property
rights of any Person in any material respect.

 

26



--------------------------------------------------------------------------------

Section 4.11 Taxes. Except as set forth on Section 4.11 of the Company
Disclosure Schedule and except as would not reasonably be expected to be
material to the Company and its Subsidiaries taken as a whole: (a) the Company
and each of its Subsidiaries has filed or caused to be filed all federal, state
and non-U.S. Tax returns that are required to be filed and has paid all Taxes
shown to be due and payable on said returns and all other Taxes (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings in each case, with respect to which reserves in
conformity with GAAP have been provided on the books of the Company or its
Subsidiaries, as the case may be), (b) no Tax Lien has been filed other than
Permitted Liens, (c) to the Knowledge of the Company, there is no pending claim
with respect to unpaid Taxes (except for any such Tax liabilities to Taxing
authorities outside of the United States which are not, in the aggregate,
material to the Company and its Subsidiaries taken as a whole), (d) neither the
Company nor any Subsidiary thereof is party to any tax sharing agreement, other
than an agreement the principal purpose of which is not the allocation of Taxes,
and (e) the unpaid Taxes of the Company and any Subsidiary do not exceed the
reserves for Tax liability set forth on the financial statements of the Company
and its Subsidiaries as adjusted for the passage of time through the Closing
Date in accordance with the past custom and practice of the Company and its
Subsidiaries. The representations set forth in this Section 4.11 and
Section 4.13 (below) are the only representations and warranties in this
Agreement with respect to Tax matters, and any claim for breach of a
representation or warranty with respect to Tax matters shall be based on the
representations and warranties made in this Section 4.11 and Section 4.13
(below) and shall not be based on the representations and warranties set forth
in any other provision of this Agreement.

Section 4.12 Labor Matters. Except as set forth on Section 4.12(i) of the
Company Disclosure Schedule, neither the Company nor any of its Subsidiaries is
a party to or subject to any collective bargaining agreement, works council
agreement, labor union contract, trade union agreement or other written
agreement or understandings with any union, works council, trade union or other
labor organization. Except as set forth on Section 4.12(ii) of the Company
Disclosure Schedule and except as would not reasonably be expected to have a
material impact on the ability of the Company and its Subsidiaries to carry on
its business in the ordinary course: (a) there are no strikes or other labor
disputes pending or, to the Knowledge of the Company, threatened against the
Company or any of its Subsidiaries, (b) the hours worked and payments made to
employees of the Company or any of its Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Law dealing with such
matters, (c) all payments due from the Company or any of its Subsidiaries or for
which any claim may be made against the Company or any of its Subsidiaries on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of the Company and its
Subsidiaries to the extent required by GAAP, and (d) the consummation of the
transactions contemplated by the Definitive Documents will not give rise to a
right of termination or right of renegotiation on the part of any union, works
council, trade union or other labor organization under any material collective
bargaining agreement, works council agreement, labor union contract, trade union
agreement or other written agreement or understanding with any union, works
council, trade union or other labor organization to which the Company or any of
its Subsidiaries is a party or by which any of them is bound.

 

27



--------------------------------------------------------------------------------

Section 4.13 ERISA Compliance.

(a) Except as set forth on Section 4.13 of the Company Disclosure Schedule and
except for the filing and pendency of the Chapter 11 Cases, each Employee
Benefit Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws, except where such
non-compliance has not resulted and could not reasonably be expected to result
in material adverse liability to the Company or any ERISA Affiliate. The base
prototype plan document which each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Code uses an opinion letter from the IRS, or
an application for such a letter is currently being processed by the IRS with
respect thereto and, to the Knowledge of the Company, nothing has occurred which
would prevent, or cause the loss of, such qualification. Except to the extent
the failure to do so could not reasonably be expected to result in material
adverse liability to the Company or any ERISA Affiliate, the Company and each
ERISA Affiliate have made all required contributions to each Employee Benefit
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Employee Benefit Plan.

(b) There are no pending or, to the Knowledge of the Company, threatened claims,
actions or lawsuits, or action by any Governmental Entity, with respect to any
Employee Benefit Plan that could reasonably be expected to result in material
adverse liability to the Company or any ERISA Affiliate. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Employee Benefit Plan that has resulted or could reasonably be
expected to result in material adverse liability to the Company or any ERISA
Affiliate.

(c) Except to the extent such event could not reasonably be expected to result
in material adverse liability to the Company or any ERISA Affiliate: (i) no
ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has any Unfunded Pension Liability; (iii) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Company nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

(d) Except as set forth on Section 4.13 of the Company Disclosure Schedule, with
respect to each scheme or arrangement mandated by a government other than the
United States (a “Foreign Government Scheme or Arrangement”) and with respect to
each employee benefit plan maintained or contributed to by the Company or any of
its Subsidiaries that is not subject to United States law (a “Foreign Benefit
Plan”), each Foreign Benefit Plan is in compliance in all material respects with
the provisions of the applicable law or terms of the applicable Foreign
Government Scheme or Arrangement and no Event has occurred or is reasonably
expected to occur with respect to such Foreign Government Scheme or Arrangement
that would reasonably be expected to result in material adverse liability to the
Company or any ERISA Affiliate.

 

28



--------------------------------------------------------------------------------

Section 4.14 Investment Company Act; Other Regulations. Neither the Company nor
any of its Subsidiaries is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

Section 4.15 Subsidiaries. The Subsidiaries listed on Section 4.15 of the
Company Disclosure Schedule constitute all of the Significant Subsidiaries of
the Company at the Closing Date. Section 4.15 of the Company Disclosure Schedule
sets forth as of the Closing Date the name and jurisdiction of incorporation or
formation of each such Subsidiary and, as to each, the percentage of each class
of Equity Interests owned by the Company or each Subsidiary of the Company, as
applicable. All of the outstanding Equity Interests in the Significant
Subsidiaries of the Company have been validly issued, and (to the extent
applicable) fully paid and non-assessable.

Section 4.16 Environmental Matters. Other than as set forth on Section 4.16 of
the Company Disclosure Schedule and exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:

(a) The Company and its Subsidiaries: (i) are, and since January 1, 2014 have
been, in compliance with all applicable Environmental Laws, (ii) hold all
Environmental Permits (each of which is in full force and effect) required for
any of their current or intended operations or for any property owned, leased or
otherwise operated by any of them, (iii) are, and since January 1, 2014 have
been, in compliance with all of their Environmental Permits, and (iv) reasonably
believe that (x) each of their Environmental Permits will be timely renewed and
complied with, without material expense, (y) any additional Environmental
Permits that may be required of any of them will be timely obtained and complied
with, without material expense, and (z) compliance with any Environmental Law
that is or is expected to become applicable to any of them will be timely
attained and maintained, without material expense.

(b) Hazardous Materials are not present at, on, under, in, or about any real
property now or formerly owned, leased or operated by the Company or any of its
Subsidiaries, or at any other location (including, without limitation, any
location to which Hazardous Materials have been sent for re-use or recycling or
for treatment, storage, or disposal) which could reasonably be expected to
(i) give rise to liability of the Company or any of its Subsidiaries under any
applicable Environmental Law or otherwise result in costs to the Company or any
of its Subsidiaries, or (ii) interfere with the Company’s or any of its
Subsidiaries’ continued operations, or (iii) impair the fair saleable value of
any real property owned or leased by the Company or any of its Subsidiaries.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Company or any of its Subsidiaries is, or to the Knowledge of
the Company or any of its Subsidiaries will be, named as a party that is pending
or, to the Knowledge of the Company or any of its Subsidiaries, threatened in
writing.

(d) Neither the Company nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the CERCLA or any similar Environmental Law, or with
respect to any Hazardous Material.

 

29



--------------------------------------------------------------------------------

(e) Neither the Company nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f) Neither the Company nor any of its Subsidiaries has assumed or retained, by
contract or, to the Knowledge of Seller, operation of law, any liabilities of
any kind, fixed or contingent, known or unknown, under any Environmental Law or
with respect to any Hazardous Material other than indemnity obligations in the
ordinary course of business.

This Section 4.16 contains the sole representations and warranties of the
Company in this Agreement with respect to matters arising under Environmental
Laws or relating to Hazardous Materials.

Section 4.17 Licenses and Permits. The Company and its Subsidiaries possess all
material licenses, certificates, permits and other authorizations issued by, and
have made all declarations and filings with, the appropriate Governmental
Entities that are necessary for the ownership or lease of their respective
properties and the conduct of the business. Neither the Company nor any of its
Subsidiaries (a) has received notice of any revocation or modification of any
such material license, certificate, permit or authorization or (b) has any
reason to believe that any such material license, certificate, permit or
authorization will not be renewed in the ordinary course. Except as set forth on
Section 4.17 of the Company Disclosure Schedule, no drilling rig, drilling unit,
or other material asset is, or will within six (6) months of the date hereof, be
or become subject to material customs duties or charges, whether as a result of
remaining in, or departing from, the jurisdiction in which such asset is located
as of the date hereof, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; provided, that, for
the purposes of determining whether any conditions to Closing have been
satisfied pursuant to Section 7.1(m), the representations and warranties
contained in this Section 4.17 shall not be deemed to be incorrect or breached
if the Company takes any action in respect of the activities described in this
Section 4.17 and the consent of the Requisite Commitment Parties has been
obtained in writing prior to the Company taking such action.

Section 4.18 Company SEC Documents and Disclosure Statement. Since January 1,
2017, the Company has filed all Company SEC Documents required to be filed by
the Company with the SEC. No Company SEC Document that has been filed prior to
the date of this Agreement, after giving effect to any amendments or supplements
thereto and to any subsequently filed Company SEC Documents, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not materially misleading. The
Company Disclosure Schedule as approved by the Bankruptcy Court will contain
“adequate information,” as such term in defined in section 1125 of the
Bankruptcy Code, and will otherwise comply in all material respects with section
1125 of the Bankruptcy Code.

Section 4.19 Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, and except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) such insurance
policies are in such amounts with such deductibles

 

30



--------------------------------------------------------------------------------

and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or the applicable Subsidiary operates, except to the extent that reasonable
self-insurance meeting the same standards is maintained with respect to such
risks, (b) all premiums due and payable in respect of material insurance
policies maintained by the Company and its Subsidiaries have been paid, and
(c) as of the date hereof, to the Knowledge of the Company, neither the Company
nor any of its Subsidiaries has received notice from any insurer or agent of
such insurer with respect to any insurance policies of the Company and its
Subsidiaries of cancellation or termination of such policies, other than such
notices which are received in the ordinary course of business or for policies
that have expired in accordance with their terms.

Section 4.20 OFAC/Sanctions. Neither the Company nor any of its Subsidiaries,
nor, to the Knowledge of the Company, any of its or their respective directors,
officers, employees, agents, controlled Affiliates or other Persons acting on
its behalf with express authority to so act, is an individual or entity that is,
or is owned or controlled by, persons that are currently the subject of any
Sanctions, or is located, organized or residing in any Designated Jurisdiction.
Except as described on Section 4.20 of the Company Disclosure Schedule, neither
the Company nor any of its Subsidiaries, nor, to the Knowledge of the Company,
any of its or their respective current or former directors, officers, employees,
agents, controlled Affiliates or other Persons acting on its behalf with express
authority to so act, has engaged at any time within the previous five years, or
is engaged, in any transaction(s) or activities which would result in a
violation of Sanctions, which, individually or in the aggregate, would have a
material impact on the Company and its Subsidiaries, taken as a whole. The
Company will not directly or indirectly use the proceeds of the Rights Offering,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, (i) for the purpose of financing the
activities of any Person that is the subject or target of Sanctions or located,
organized or residing in any Designated Jurisdiction or (ii) in any other manner
that would result in a violation of Sanctions by any Person (including the
Commitment Parties).

Section 4.21 No Unlawful Payments. Except as set forth on Section 4.21 of the
Company Disclosure Schedule, since January 1, 2016, neither the Company nor any
of its Subsidiaries nor, to the Knowledge of the Company, any of their Related
Parties has in any material respect: (a) used any funds of the Company or any of
its Subsidiaries for any unlawful contribution, gift, entertainment or other
unlawful expense, in each case relating to political activity, (b) made any
direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds, (c) violated or is in violation of
any provision of the United States Foreign Corrupt Practices Act of 1977 or the
UK Bribery Act 2010 or (d) made any bribe, rebate, payoff, influence payment,
kickback or other similar unlawful payment.

Section 4.22 Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been at all times conducted in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the U.S. Currency and Foreign Transactions Reporting
Act of 1970 and other applicable anti-money laundering laws (collectively, the
“Money Laundering Laws”) and no material Legal Proceeding by or before any
Governmental Entity or any arbitrator involving the Company or any of its
Subsidiaries with respect to Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

 

31



--------------------------------------------------------------------------------

Section 4.23 Arm’s Length. The Company acknowledges and agrees that (a) each of
the Commitment Parties is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering) and not as a financial advisor or a fiduciary to, or an agent
of, the Company or any of its Subsidiaries, and (b) no Commitment Party is
advising the Company or any of its Subsidiaries as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.

Section 4.24 No Broker’s Fees. Except as set forth on Section 4.24 of the
Company Disclosure Schedule, neither the Company nor any of its Subsidiaries is
a party to any Contract with any Person (other than this Agreement) that would
give rise to a valid claim against the Commitment Parties for a brokerage
commission, finder’s fee or like payment in connection with the Rights Offering
or the sale of the Unsubscribed Shares.

Section 4.25 No Undisclosed Relationships. Other than Contracts or other direct
or indirect relationships between or among the Company and its Subsidiaries,
there are no material Contracts or other material direct or indirect
relationships, existing as of the date hereof, between or among the Company or
any of its Subsidiaries, on the one hand, and any directors, officers,
stockholders, customers or suppliers of the Company or any of its Subsidiaries,
on the other hand, that is required by the Exchange Act to be described in the
Company SEC Documents and that are not so described in the Company SEC
Documents, except for the transactions contemplated by this Agreement and the
other Definitive Documents.

Section 4.26 Internal Control Over Financial Reporting. The Company has
established and maintains a system of internal control over financial reporting
(as defined in Rules 13a-15(f) and 15d-15(f) promulgated under the Exchange Act)
that complies in all material respects with the requirements of the Exchange Act
and has been designed to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. To the Knowledge of the Company, there are no
material weaknesses in the Company’s internal control over financial reporting
as of the date hereof.

Section 4.27 Disclosure Controls and Procedures. Except as set forth on
Section 4.27 of the Company Disclosure Schedule, the Company maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and
15d-15(e) promulgated under the Exchange Act) designed to provide reasonable
assurance that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms, including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and
communicated to management of the Company as appropriate to allow timely
decisions regarding required disclosure.

Section 4.28 CFIUS. Neither the Company nor any of its Subsidiaries is a “pilot
program U.S. business” as defined under 31 C.F.R. 800.213.

 

32



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

Each Commitment Party represents and warrants as to itself only (unless
otherwise set forth herein, as of the date of this Agreement and as of the
Closing Date) as set forth below.

Section 5.1 Incorporation. Such Commitment Party is a legal entity duly
organized, validly existing and, if applicable, in good standing (or the
equivalent thereof) under the Laws of its jurisdiction of incorporation or
organization.

Section 5.2 Corporate Power and Authority. Such Commitment Party has the
requisite power and authority (corporate or otherwise) to enter into, execute
and deliver this Agreement and each other Definitive Document to which such
Commitment Party is a party and to perform its obligations hereunder and
thereunder and has taken all necessary action (corporate or otherwise) required
for the due authorization, execution, delivery and performance by it of this
Agreement and the other Definitive Documents.

Section 5.3 Execution and Delivery. This Agreement and each other Definitive
Document to which such Commitment Party is a party (a) has been, or prior to its
execution and delivery will be, duly and validly executed and delivered by such
Commitment Party and (b) assuming due and valid execution and delivery hereof
and thereof by the Company and the other Debtors (as applicable), will
constitute valid and legally binding obligations of such Commitment Party,
enforceable against such Commitment Party in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency
reorganization or other similar laws limiting creditors’ rights generally or by
equitable principles relating to enforceability.

Section 5.4 No Conflict. Assuming that the consents referred to in clauses
(a) and (b) of Section 5.5 are obtained, the execution and delivery by such
Commitment Party of this Agreement and each other Definitive Document to which
such Commitment Party is a party, the compliance by such Commitment Party with
all of the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein will not (a) result in any
violation of the provisions of the certificate of incorporation or bylaws (or
comparable constituent documents) of such Commitment Party, (b) conflict with,
or result in a breach, modification, termination or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result in the acceleration of, or the creation of
any Lien under, any Contract to which such Commitment Party is a party or by
which such Commitment Party is bound or to which any of the properties or assets
of such Commitment Party are subject, and (c) result in any material violation
of any Requirement of Law or Order applicable to such Commitment Party or any of
its properties, except, in each of the cases described in clauses (a) or (c),
for any conflict, breach, modification, termination, violation, default,
acceleration or Lien which would not reasonably be expected, individually or in
the aggregate, to prohibit, materially delay or materially and adversely impact
such Commitment Party’s performance of its obligations under this Agreement.

 

33



--------------------------------------------------------------------------------

Section 5.5 Consents and Approvals. No consent, approval, authorization, Order,
registration or qualification of or with any Governmental Entity having
jurisdiction over such Commitment Party or any of its Affiliates or properties
is required for the execution and delivery by such Commitment Party of this
Agreement and each other Definitive Document to which such Commitment Party is a
party, the compliance by such Commitment Party with the provisions hereof and
thereof and the consummation of the transactions (including the purchase by such
Commitment Party of its Backstop Commitment Percentage of the Unsubscribed
Shares and its portion of the New Common Stock) contemplated herein and therein,
except (a) any consent, approval, authorization, Order, registration or
qualification which, if not made or obtained, would not reasonably be expected,
individually or in the aggregate, to prohibit, materially delay or materially
and adversely impact the Company or the Commitment Parties’ performance of their
obligations under this Agreement and each other Definitive Document to which the
Company or the Commitment Parties are a party, (b) filings, notifications,
authorizations, approvals, consents, clearances or termination or expiration of
all applicable waiting periods under any Antitrust Laws in connection with the
transactions contemplated by this Agreement, and (c) any other Reasonable
Approvals.

Section 5.6 Note Claims and Equity Interests.

(a) As of the date hereof, such Commitment Party and its Affiliates were,
collectively, the beneficial owner of, or the investment advisor or manager for
the beneficial owner of, the aggregate principal amount of Unsecured Notes and
the aggregate amount of Equity Interests as previously disclosed to the Company.

(b) As of the date hereof, such Commitment Party or its applicable Affiliates
have the full power to vote, dispose of and compromise at least the aggregate
principal amount of Unsecured Notes and the number of shares of Preferred Stock
and Common Stock as previously disclosed to the Company.

(c) Other than the RSA or such Transfers permitted by the terms of the RSA or
the BCA, such Commitment Party has not entered into any Contract to Transfer, in
whole or in part, any portion of its right, title or interest in such Unsecured
Notes, Preferred Stock, or Common Stock where such Transfer would prohibit such
Commitment Party from complying with the terms of this Agreement or the RSA.

Section 5.7 No Registration. Such Commitment Party understands that (a) the
Unsubscribed Shares have not been registered under the Securities Act by reason
of a specific exemption from the registration provisions of the Securities Act,
the availability of which depends on, among other things, the bona fide nature
of the investment intent and the accuracy of such Commitment Party’s
representations as expressed herein or otherwise made pursuant hereto, and (b)
the foregoing shares cannot be sold unless subsequently registered under the
Securities Act or an exemption from registration is available.

Section 5.8 Purchasing Intent. Such Commitment Party is acquiring the
Unsubscribed Shares for its own account or accounts or funds over which it holds
voting discretion, not otherwise as a nominee or agent, and not otherwise with
the view to, or for resale in connection with, any distribution thereof not in
compliance with applicable securities laws, and such Commitment Party has no
present intention of selling, granting any other participation in, or otherwise
distributing the same, except in compliance with applicable securities laws.

 

34



--------------------------------------------------------------------------------

Section 5.9 Sophistication; Investigation. Such Commitment Party has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of its investment in the Unsubscribed
Shares. Such Commitment Party is an “accredited investor” within the meaning of
Rule 501(a) of the Securities Act or a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act. Such Commitment Party
understands and is able to bear any economic risks associated with such
investment (including the necessity of holding such shares for an indefinite
period of time). Except for the representations and warranties expressly set
forth in this Agreement or any other Definitive Documents, such Commitment Party
has independently evaluated the merits and risks of its decision to enter into
this Agreement and disclaims reliance on any representations or warranties,
either express or implied, by or on behalf of the Company or any of its
Subsidiaries.

Section 5.10 No Broker’s Fees. Such Commitment Party is not a party to any
Contract with any Person (other than this Agreement, any Contract giving rise to
the Expense Reimbursement hereunder, and any engagement letter or other
agreement that has been provided to counsel to the Commitment Parties) that
would give rise to a valid claim against the Company or any of its Subsidiaries,
for a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering, the sale of the Unsubscribed Shares or the payment of the Put
Option Equity Premium.

Section 5.11 Sufficient Funds. Such Commitment Party has sufficient assets and
the financial capacity to perform all of its obligations under this Agreement,
including the ability to fully exercise all Subscription Rights that are owned
by it (or such managed funds or accounts) as of the Rights Offering Expiration
Time pursuant to the Rights Offering and fund such Commitment Party’s Backstop
Commitment.

ARTICLE VI

ADDITIONAL COVENANTS

Section 6.1 Confirmation Order; Plan and Disclosure Statement. The Debtors shall
use their commercially reasonable efforts to (a) obtain entry of the
Confirmation Order and (b) cause the Confirmation Order to become a Final Order
(and request that such Order be effective immediately upon entry by the
Bankruptcy Court pursuant to a waiver of Rules 3020 and 6004(h) of the
Bankruptcy Rules, as applicable), in each case, consistent with the Bankruptcy
Code, the Bankruptcy Rules, and the RSA. The Debtors shall provide to each of
the Commitment Parties and its counsel copies of the proposed pleadings seeking
entry of the Confirmation Order, the proposed Plan and the Disclosure Statement
and any proposed amendment, modification, supplement or change to the Plan or
the Disclosure Statement and a reasonable opportunity to review and comment on
such pleadings prior to such pleadings being filed with the Bankruptcy Court and
documents and each such pleading, amendment, modification, supplement or change
to the Plan or the Disclosure Statement must be in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Debtors. The Debtors
shall provide to each of the Commitment Parties and its counsel a copy of the
proposed Confirmation Order (together with copies of any briefs, pleadings and
motions related thereto) and a reasonable opportunity to review and comment on
such Order, briefs, pleadings and motions prior to such Order, briefs, pleadings
and motions being filed with the Bankruptcy Court, and such Order, briefs,
pleadings and motions

 

35



--------------------------------------------------------------------------------

must be in form and substance reasonably acceptable to the Requisite Commitment
Parties and the Debtors. The Confirmation Order entered by the Bankruptcy Court
shall be in form and substance reasonably acceptable to the Requisite Commitment
Parties and the Debtors. Any amendments, modifications, changes or supplements
to the Confirmation Order, and any of the pleadings seeking entry of such Order,
shall be in form and substance reasonably acceptable to the Requisite Commitment
Parties and the Debtors.

Section 6.2 Conduct of Business.

(a) Except as set forth in this Agreement, the RSA, the Plan or with the prior
written consent of Requisite Commitment Parties, which consent shall not be
unreasonably withheld, conditioned or delayed, during the period from the date
of this Agreement to the earlier of the Closing Date and the date on which this
Agreement is terminated in accordance with its terms (the “Pre-Closing Period”),
the Company shall, and shall cause each of its Subsidiaries to, carry on its
business in the ordinary course in a manner consistent with past practices and
use its commercially reasonable efforts to (i) preserve intact its business,
(ii) preserve its material relationships with customers, suppliers, licensors,
licensees, distributors and others having material business dealings with the
Company or its Subsidiaries in connection with their business, (iii) maintain
books, accounts and records, (iv) comply with applicable Law in all material
respects and (v) file Company SEC Documents within the time periods required
under the Exchange Act.

(b) Except as set forth in this Agreement, the RSA, the Plan or with the prior
written consent of the Requisite Commitment Parties, during the Pre-Closing
Period, the Company shall not, and shall not permit any of its Subsidiaries to,
enter into any transaction that is material to their business other than
(A) transactions in the ordinary course of business and consistent with past
practices, (B) other transactions after prior notice to the Commitment Parties
to implement tax planning which transactions are not reasonably expected to
materially adversely affect any Commitment Party, (C) transactions expressly
contemplated by the RSA or the other Definitive Documents, and (D) such other
transactions set forth in Section 6.2 of the Company Disclosure Schedules. For
the avoidance of doubt, (1) the Company’s and its Subsidiaries’ entry into, or
any amendment, assumption, modification, termination, waiver, supplement,
replacement, restatement, reinstatement, or other change to, any Material
Contract (x) with a value less than $10,000,000 or (y) that does not result in
an increase (on a present value basis, applying a reasonable discount rate) of
the Company’s liabilities with respect to such Material Contract (other than any
Material Contracts that are otherwise addressed by clause (ii) below) may be
accomplished without the consent of the Requisite Commitment Parties, and
(2) the following shall be deemed to occur outside of the ordinary course of
business of the Company and shall require the prior written consent of the
Requisite Commitment Parties unless the same would otherwise be expressly
provided for under the RSA, the Plan or this Agreement (including the preceding
clause (B), (C) or (D)): (i) transferring any material asset or material right
of the Company Parties or any material asset or material right used in the
business of the Company Parties to any Person or entity outside the ordinary
course of business; (ii) entry into, or any amendment, assumption, modification,
termination, waiver, supplement, replacement, restatement, reinstatement or
other change to, any Material Contract that has a value equal to or greater than
$10,000,000 (other than any Material Contracts that are otherwise addressed by
clause (v) below); (iii) entry into, or any amendment, modification, termination
(other than for cause), waiver,

 

36



--------------------------------------------------------------------------------

supplement or other change to, any employment agreement to which the Company or
any of its Subsidiaries is a party or any assumption of any such employment
agreement in connection with the Chapter 11 Cases, other than with respect to
employment agreements entered into in the ordinary course of business consistent
with past practice that do not contain a change of control or similar provision,
or as may be required by law, (iv) the adoption of any management incentive or
equity plan by the Company or any of its Subsidiaries, other than the Management
Incentive Plan, (v) cold stacking, scrapping, abandonment, sale, lease, license,
or other transfer or disposition, or acquisition, directly or indirectly
(including through a commitment to an operating and maintenance agreement), of
any rig, drilling unit, workover unit, platform, or other material equipment,
fixture, or other asset, in each case, with a value in excess of $5,000,000,
(vi) the termination, suspension, abrogation, or modification in any material
respect of any material Environmental Permit or other material permit used or
held for use by the Company or any of its Subsidiaries in connection with the
conduct of business in the ordinary course, or (vii) capital expenditures made
by the Company and its Subsidiaries on a per-project basis in excess of
$10,000,000. Except as otherwise provided in this Agreement, nothing in this
Agreement shall give the Commitment Parties, directly or indirectly, any right
to control or direct the operations of the Company and its Subsidiaries prior to
the Closing Date. Prior to the Closing Date, the Company and its Subsidiaries
shall exercise, consistent with the terms and conditions of this Agreement,
complete control and supervision of the business of the Company and its
Subsidiaries.

(c) In the event the Company wishes to enter into a transaction or take an
action that would be otherwise prohibited under this Section 6.2, then the
Company shall send a written request to the Commitment Parties (in accordance
with Section 10.1(b)) for permission to enter into such transaction or take such
action. If the Requisite Commitment Parties fail to respond to such request for
a period of three (3) Business Days, then the Company may enter into such
transaction or take such action without the prior written consent of the
Requisite Commitment Parties. For the avoidance of doubt, in no instance will
the interim operating covenants set forth in this Section 6.2 restrict the
Company’s ability to take any actions that are necessary (in the Company’s
reasonable discretion) to address any emergency that threatens health, safety or
the environment.

Section 6.3 Access to Information. Subject to applicable Law, upon reasonable
notice during the Pre-Closing Period, the Company shall (and shall cause its
Subsidiaries to) afford the Commitment Parties and their Representatives, upon
request, reasonable access, during normal business hours and without
unreasonable disruption or interference with the Company’s and its Subsidiaries’
business or operations, to the Company’s and its Subsidiaries’ employees,
properties, books, Contracts and records and, during the Pre-Closing Period, the
Company shall (and shall cause its Subsidiaries to) furnish promptly to such
parties all reasonable information concerning the Company’s and its
Subsidiaries’ business, properties and personnel as may reasonably be requested
by any such party; provided, however, that the foregoing shall not require the
Company (a) to permit any inspection, or to disclose any information, that in
the reasonable judgment of the Company would cause the Company or any of its
Subsidiaries to violate any of their respective obligations with respect to
confidentiality to a third party if the Company shall have used its commercially
reasonable efforts to obtain, but failed to obtain, the consent of such third
party to such inspection or disclosure, (b) to disclose any legally privileged
information of the Company or any of its Subsidiaries, (c) to permit or conduct
any invasive or intrusive investigations or other testing, analysis or sampling
or (d) to violate any applicable Laws or Orders. All requests for information
and access made in accordance with this Section 6.3 shall be directed to an
executive officer of the Company or such Person as may be designated by the
Company’s executive officers.

 

37



--------------------------------------------------------------------------------

Section 6.4 Commercially Reasonable Efforts.

(a) Without in any way limiting any other respective obligation of the Company
or any Commitment Party in this Agreement or the RSA, each Party shall use
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, reasonably necessary, proper or advisable in
order to consummate and make effective the transactions contemplated by this
Agreement, the RSA and the Plan, including using commercially reasonable efforts
in:

(i) identifying any Reasonable Approvals as promptly as practicable and timely
preparing and filing all documentation reasonably necessary to effect all
necessary notices, reports and other filings of such Person and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
Governmental Entity;

(ii) defending any Legal Proceedings in any way challenging, as applicable,
(A) this Agreement, the Plan or any other Definitive Document, (B) the
Disclosure Statement Order and the Confirmation Order or (C) the consummation of
the transactions contemplated hereby and thereby, including seeking to have any
stay or temporary restraining Order entered by any Governmental Entity vacated
or reversed; and

(iii) working together to execute and deliver the Governance Documents, the
Definitive Documents and all other documents relating thereto (for timely
inclusion in the Plan and filing with the Bankruptcy Court) and any other
agreement required to effectuate and consummate the Restructuring Transactions
as contemplated by this Agreement, the RSA or the Plan and the approval rights
therein; provided, however, that, nothing in this Agreement shall modify the
approval rights over the Definitive Documents set forth in the RSA (including
Section 3.02 thereof), and that, except with respect to Section 10.7 of this
Agreement, in the event of any inconsistency between this Agreement and the RSA
the approval rights set forth in the RSA shall control.

(b) Subject to applicable Laws relating to the exchange of information, and in
accordance with the RSA, the Commitment Parties and the Company shall have the
right to review in advance, and to the extent practicable each will consult with
the other on all of the information relating to Commitment Parties or the
Company, as the case may be, and any of their respective Subsidiaries, that
appears in any filing made with, or written materials submitted to, any
Governmental Entity in connection with the transactions contemplated by this
Agreement or the Plan; provided, however, that the Commitment Parties are not
required to provide for review in advance declarations or other evidence
submitted in connection with any filing with the Bankruptcy Court. In exercising
the foregoing rights, the Parties shall act reasonably and as promptly as
practicable.

 

38



--------------------------------------------------------------------------------

(c) Without limitation to Section 6.1, the Company and its Subsidiaries shall
(i) provide counsel for the Commitment Parties a reasonable opportunity to
review (which shall be no less than two (2) Business Days) draft copies of all
proposed orders, and (ii) to the extent reasonably practicable, provide counsel
for the Commitment Parties a reasonable opportunity to review draft copies of
any document that the Company or any of its Subsidiaries intends to file with
the Bankruptcy Court; provided, however, that each such pleading or document
shall be in form and substance reasonably acceptable to the Company and the
Required Commitment Parties;

(d) Nothing contained in this Section 6.4 shall limit the ability of any
Commitment Party to consult with the Debtors, to appear and be heard, or to file
objections, concerning any matter arising in the Chapter 11 Cases to the extent
not inconsistent with the RSA, this Agreement or the Plan.

Section 6.5 Registration Rights Agreement; Governance Documents.

(a) From and after the Closing Date, the rights of each Consenting Stakeholder
to registration rights shall be determined pursuant to a Registration Rights
Agreement. A form of the Registration Rights Agreement shall be filed with the
Bankruptcy Court as part of the Plan Supplement or an amendment thereto.

(b) The Plan will provide that on the Effective Date, the Governance Documents
shall be duly approved, adopted, and effective. Forms of the Governance
Documents shall be filed with the Bankruptcy Court as part of the Plan
Supplement or an amendment thereto.

Section 6.6 Commitments of the Company.

(a) Affirmative Covenants. Except as set forth in Section 6.7, from the date of
this Agreement until the Closing Date, the Company agrees to (and to cause the
other Company Parties to):

(i) support and take all steps reasonably necessary and desirable to consummate
the Restructuring Transactions in accordance with the RSA, including the
applicable Milestones set forth on Schedule 5 attached hereto;

(ii) to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring Transactions contemplated
in the RSA, support and take all steps reasonably necessary and desirable to
address and resolve any such impediment;

(iii) use commercially reasonable efforts to seek additional support for the
Restructuring Transactions from their other material stakeholders to the extent
reasonably prudent and to the extent the Company Parties receive any Joinders or
Transfer Agreements, notify the Commitment Parties and the Consenting
Stakeholders of such Joinders and Transfer Agreements;

(iv) actively oppose and object to the efforts of any person seeking to object
to, delay, impede, or take any other action to interfere with the acceptance,
implementation, or consummation of the Restructuring Transactions (including, if
applicable, the filing of timely filed objections or written responses) to the
extent such opposition or objection is reasonably necessary or desirable to
facilitate implementation of the Restructuring Transactions;

 

39



--------------------------------------------------------------------------------

(v) consult and negotiate in good faith with the Commitment Parties and the
Consenting Stakeholders and their advisors regarding the execution of the
Restructuring Transactions;

(vi) upon reasonable request of the Commitment Parties or the Consenting
Stakeholders, inform the advisors to the Commitment Parties or the Consenting
Stakeholders as to: (i) the material business and financial (including
liquidity) performance of the Consolidated Group; (ii) the status and progress
of the Restructuring Transactions, including progress in relation to the
negotiations of the Definitive Documents; and (iii) the status of obtaining any
necessary or desirable authorizations (including any consents) from each
Commitment Party and Consenting Stakeholder, any competent judicial body,
governmental authority, banking, taxation, supervisory, or regulatory body or
any stock exchange;

(vii) inform counsel to the Commitment Parties and the Consenting Stakeholders
as soon as reasonably practicable after becoming aware of: (i) any matter or
circumstance which they know, or suspect is likely, to be a material impediment
to the implementation or consummation of the Restructuring Transactions;
(ii) any notice of any commencement of any material involuntary Insolvency
Proceedings, legal suit for payment of debt or securement of security from or by
any person in respect of any Company Party; (iii) a breach of this Agreement
(including a breach by any Company Party); and (iv) any representation or
statement made or deemed to be made by them under this Agreement which is or
proves to have been materially incorrect or misleading in any respect when made
or deemed to be made;

(viii) use commercially reasonable efforts to maintain their good standing under
the Laws of the state or other jurisdiction in which they are incorporated or
organized;

(ix) on or after the date hereof, not engage in any material merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of
indebtedness or other similar transaction outside of the ordinary course of
business other than the Restructuring Transactions;

(x) use commercially reasonable efforts to (i) provide counsel for the
Commitment Parties and the Consenting Stakeholders a reasonable opportunity
(which shall be no less than two (2) Business Days) to review draft copies of
all First Day Pleadings and second day motions and proposed orders and, (ii) to
the extent reasonably practicable, provide counsel for the Commitment Parties
and the Consenting Stakeholders a reasonable opportunity to review and provide
comments on draft copies of all other substantive documents that the Company
Parties intend to file with the Bankruptcy Court; and

 

40



--------------------------------------------------------------------------------

(xi) take any and all actions necessary and appropriate to ensure that the
provisions of the NOL Rights Plan are not triggered on account of the
Restructuring Transactions or the entry into the RSA or this Agreement by any of
the Consenting Stockholders or Commitment Parties and that the NOL Rights Plan
is terminated on the Effective Date.

(b) Negative Commitments. Except as set forth in Section 6.7, from the date of
this Agreement until the Closing Date, the Company shall not (and shall cause
the other Company Parties not to) directly or indirectly:

(i) object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(ii) take any action that is inconsistent with, or is intended to frustrate or
impede approval, implementation and consummation of the Restructuring
Transactions described in, this Agreement and the Definitive Documents;

(iii) modify the Plan, in whole or in part, in a manner that is not consistent
with this Agreement and the Definitive Documents; or

(iv) file any motion, pleading, or other Definitive Documents with the
Bankruptcy Court or any other court (including any modifications or amendments
thereof) that, in whole or in part, is not materially consistent with this
Agreement and the Definitive Documents.

Section 6.7 Additional Provisions Regarding Company’s Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of
managers, or similar governing body of a Company Party, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring Transactions to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations
under applicable Law; provided, however, that to the extent that any such action
or inaction is inconsistent with this Agreement or would be deemed to constitute
a breach hereunder, including a determination to pursue an Alternative
Restructuring Proposal, the Company Parties shall provide the Consenting
Stakeholders with written notice two (2) Business Days prior to when it or they
intend to take such action or inaction.

(b) Notwithstanding anything to the contrary in this Agreement, each Company
Party and their respective directors, officers, employees, investment bankers,
attorneys, accountants, consultants, and other advisors or representatives shall
have the rights to: (i) consider, respond to, and facilitate Alternative
Restructuring Proposals; (ii) provide access to non-public information
concerning any Company Party to any Entity or enter into Confidentiality
Agreements or nondisclosure agreements with any Entity; (iii) maintain or
continue discussions or negotiations with respect to Alternative Restructuring
Proposals; (iv) otherwise cooperate with, assist, participate in, or facilitate
any inquiries, proposals, discussions, or negotiation of Alternative
Restructuring Proposals; and (v) enter into or continue discussions or
negotiations with holders of

 

41



--------------------------------------------------------------------------------

Claims against or Existing Equity Interests in a Company Party (including any
Consenting Stakeholder), any other party in interest (including, if applicable,
in the Chapter 11 Cases (including any official committee and the United States
Trustee)), or any other Entity regarding the Restructuring Transactions or
Alternative Restructuring Proposals. At all times prior to the date on which the
Company Parties enter into a definitive agreement in respect of an Alternative
Restructuring Proposal, the Company Parties shall provide to Akin Gump with
updates on the status of any discussions regarding an Alternative Restructuring
Proposal and a copy of any written offer or proposal for such Alternative
Restructuring Proposal within three (3) Business Days of the Company Parties’ or
their advisors’ receipt of such offer or proposal.

(c) Nothing in this Agreement shall: (i) impair or waive the rights of any
Company Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (ii) prevent any Company
Party from enforcing this Agreement or contesting whether any matter, fact, or
thing is a breach of, or is inconsistent with, this Agreement.

Section 6.8 DTC Eligibility. The Company shall use commercially reasonable
efforts to promptly make, when applicable from time to time after the Closing,
all New Common Stock to be issued pursuant to the Rights Offering and the Plan
eligible for deposit with The Depository Trust Company or able to be transferred
through a transfer agent.

Section 6.9 Antitrust Approval.

(a) Each Party agrees to use commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary to
consummate and make effective the transactions contemplated by this Agreement,
the Plan, and the other Definitive Documents, including (i) if applicable,
filing, or causing to be filed, the Notification and Report Form pursuant to the
HSR Act with respect to the transactions contemplated by this Agreement with the
Antitrust Division of the United States Department of Justice and the United
States Federal Trade Commission and any filings (or, if required by any
Antitrust Authority, any drafts thereof) in connection with any Reasonable
Approvals as soon as reasonably practicable (and with respect to any filings
required pursuant to the HSR Act, no later than fifteen (15) Business Days
following the date hereof) and (ii) promptly furnishing documents or information
reasonably requested by any Antitrust Authority; provided, however, that nothing
in this Section 6.9 shall require any Commitment Party or any of their
Affiliates to engage in any sale, divestiture or disposition of any of its
assets, properties or businesses or make any changes to its operations. Each
Commitment Party agrees to monitor its expected holdings in Reorganized Parker
pursuant to the transactions contemplated by this Agreement, the Plan, and the
other Definitive Documents, and to notify the Company promptly if it is
reasonably likely that any changes in such expected holdings would result in the
need for such Commitment Party to make a filing pursuant to the HSR Act. Each
Commitment Party agrees not to take any actions that would result in any changes
in its expected holdings in Reorganized Parker pursuant to the transactions
contemplated by this Agreement, the Plan, and the other Definitive Documents, if
it is reasonably likely that such changes would result in the need for such
Commitment Party or any other party to make a filing pursuant to the HSR Act.

 

42



--------------------------------------------------------------------------------

(b) The Company and each Commitment Party subject to an obligation pursuant to
the Antitrust Laws to notify any transaction contemplated by this Agreement, the
Plan or the other Definitive Documents that has notified the Company in writing
of such obligation (each such Commitment Party, a “Filing Party”) agree to
reasonably cooperate with each other as to the appropriate time of filing such
notification and its content. If applicable, the Company and each Filing Party
shall, to the extent permitted by applicable Law: (i) promptly notify each other
of, and if in writing, furnish each other with copies of (or, in the case of
material oral communications, advise each other orally of) any communications
from or with an Antitrust Authority; (ii) not participate in any meeting with an
Antitrust Authority unless it consults with each other Filing Party and the
Company, as applicable, in advance and, to the extent permitted by the Antitrust
Authority and applicable Law, give each other Filing Party and the Company, as
applicable, a reasonable opportunity to attend and participate thereat;
(iii) furnish each other Filing Party and the Company, as applicable, with
copies of all correspondence and communications between such Filing Party or the
Company and the Antitrust Authority; (iv) furnish each other Filing Party with
such necessary information and reasonable assistance as may be reasonably
necessary in connection with the preparation of necessary filings or submission
of information to the Antitrust Authority; and (v) not withdraw its filing, if
any, under the HSR Act without the prior written consent of the Requisite
Commitment Parties and the Company.

(c) Should a Filing Party be subject to an obligation under the Antitrust Laws
to jointly notify with one or more other Filing Parties (each, a “Joint Filing
Party”) any transaction contemplated by this Agreement, the Plan or the other
Definitive Documents, such Joint Filing Party shall promptly notify each other
Joint Filing Party of, and if in writing, furnish each other Joint Filing Party
with copies of (or, in the case of material oral communications, advise each
other Joint Filing Party orally of) any communications from or with an Antitrust
Authority.

(d) The Company and each Filing Party shall use their commercially reasonable
efforts to obtain all authorizations, approvals, consents, waivers, or
clearances under any applicable Antitrust Laws or to cause the termination or
expiration of all applicable waiting periods under any Antitrust Laws in
connection with the transactions contemplated by this Agreement at the earliest
possible date after the date of filing, and (ii) avoid any Legal Proceeding,
whether brought by any Antitrust Authority or any third party. The
communications contemplated by this Section 6.9 may be made by the Company or a
Filing Party on an outside counsel-only basis or subject to other agreed upon
confidentiality safeguards. The obligations in this Section 6.9 shall not apply
to filings, correspondence, communications or meetings with Antitrust
Authorities unrelated to the transactions contemplated by this Agreement, the
Plan or the other Definitive Documents.

Section 6.10 Other Entities. The Company shall cause each of the other Debtors
to comply with all terms of this Agreement applicable to such Debtors.

Section 6.11 Reorganized Parker.

(a) The Debtors shall cause Reorganized Parker to be registered under Section 12
of the Exchange Act on the Effective Date or as promptly as commercially
reasonable thereafter.

 

43



--------------------------------------------------------------------------------

(b) The Debtors shall cause Reorganized Parker to be a successor to the Company
under the Plan and the Rights Offering will be exempt from registration under
the Securities Act pursuant to Section 1145 of the Bankruptcy Code or, with the
consent of the Requisite Commitment Parties, which consent shall not be
unreasonably withheld, conditioned or delayed, another available exemption from
registration under the Securities Act.

(c) On the Effective Date, all rights and obligations of the Company under this
Agreement shall vest in Reorganized Parker, and the Plan shall include language
to such effect. From and after the Effective Date, Reorganized Parker shall be
deemed to be a party to this Agreement as the successor to all rights and
obligations of the Company hereunder.

Section 6.12 S-1 Preparation. The Company shall take all such necessary action
in connection with its obligations under the Registration Rights Agreement to
prepare and file with the SEC a registration statement on Form S-1 for the
resale of the Registrable Securities (as defined in the Registration Rights
Agreement) held by the Consenting Stakeholders as soon as reasonably practicable
after the Effective Date (and, in any event, no later than fifteen (15) days
after Closing, unless extended after Closing (i) by the board of directors of
Reorganized Parker, which extension may be for a period of no more than an
additional fifteen (15) days or (ii) in accordance with the terms of the
Registration Rights Agreement) and shall consult with Akin Gump and include Akin
Gump in all aspects of the process to finalize such registration statement.

Section 6.13 Share Legend. Except for any Unsubscribed Shares being issued
pursuant to Section 1145 of the Bankruptcy Code, if any, each certificate
evidencing Unsubscribed Shares issued hereunder, and each certificate issued in
exchange for or upon the Transfer of any such shares, shall be stamped or
otherwise imprinted with a legend (the “Legend”) in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

In the event that any such shares are uncertificated, such shares shall be
subject to a restrictive notation substantially similar to the Legend in the
stock ledger or other appropriate records maintained by Reorganized Parker or
agent and the term “Legend” shall include such restrictive notation. Reorganized
Parker shall remove the Legend (or restrictive notation, as applicable) set
forth above from the certificates evidencing any such shares (or the share
register or other appropriate Reorganized Company records, in the case of
uncertificated shares), upon request, at any time after the restrictions
described in such Legend cease to be applicable, including, as applicable, when
such shares may be sold under Rule 144 of the Securities Act. The Reorganized
Company may reasonably request such opinions, certificates or other evidence
that such restrictions no longer apply as a condition to removing the Legend.

Section 6.14 Conversion Waiver. The Company acknowledges and agrees (on behalf
of itself and the other Company Parties) that any Commitment Party or Consenting
Stakeholder that has checked the box on its signature page to the RSA in
connection with the “Existing Preferred Stock Conversion Waiver” shall have
irrevocably waived its right thereby to convert any of the shares of Existing
Preferred Stock into shares of Existing Common Stock until such time as the RSA
is terminated other than upon the consummation of the Plan on the Effective
Date.

 

44



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

Section 7.1 Conditions to the Obligations of the Commitment Parties. The
obligations of each Commitment Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.2) the
satisfaction of the following conditions prior to or at the Closing:

(a) Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order and such order shall modify the automatic stay to
permit the Commitment Parties or the Consenting Stakeholders to provide notices,
including notice of termination, in connection with this Agreement and/or the
RSA in accordance with the terms hereof and thereof and shall otherwise be in
form and substance reasonably acceptable to the Company Parties and the
Requisite Commitment Parties.

(b) RSA. An Event shall not have occurred that, in the absence of the automatic
stay imposed by section 362 of the Bankruptcy Code or similar provision of
applicable Law, with or without the provision of any notice or the giving effect
to any cure period, would constitute a termination event by the applicable
threshold of Consenting Stakeholders under the RSA in accordance with its terms,
and the Company Parties shall not be in breach or default of their obligations
under the RSA.

(c) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order and such order shall be in form and substance reasonably acceptable to the
Company Parties and the Requisite Commitment Parties and shall be a Final Order;
provided, that, notwithstanding anything to the contrary in Section 7.2, the
condition that the Confirmation Order must be a Final Order may be waived after
the applicable appeals period has elapsed during the pendency of an appeal by
any single Commitment Party and such waiver shall be applicable with respect to
all Commitment Parties.

(d) Plan. The Plan shall be in form and substance reasonably acceptable to the
Company Parties and the Requisite Commitment Parties. The Company and all of the
other Debtors shall have complied, in all respects, with the terms of the Plan
(as amended or supplemented from time to time) that are to be performed by the
Company and the other Debtors on or prior to the Effective Date and the
conditions to the occurrence of the Effective Date (other than any conditions
relating to occurrence of the Closing) set forth in the Plan shall have been
satisfied or, with the prior written consent of the Requisite Commitment
Parties, waived in accordance with the terms thereof.

(e) Rights Offering. The Rights Offering shall have been conducted, in all
material respects, in accordance with this Agreement, the Rights Offering
Procedures and the Disclosure Statement Order, and the Rights Offering
Expiration Time shall have occurred.

 

45



--------------------------------------------------------------------------------

(f) Effective Date. The Effective Date shall have occurred, or shall be deemed
to have occurred concurrently with the Closing, as applicable, in accordance
with the terms and conditions in the Plan and in the Confirmation Order.

(g) Funding Notice. The Commitment Parties shall have received a Funding Notice
in accordance with Section 2.4(a).

(h) MAE. Since the date of this Agreement, no Material Adverse Effect shall have
occurred.

(i) Registration Rights Agreement; Governance Documents.

(i) The Registration Rights Agreement, in form and substance reasonably
acceptable to the Company Parties and the Requisite Commitment Parties, shall
have been executed and delivered by the Company, shall otherwise have become
effective with respect to the Commitment Parties desiring to be a party thereto
and the other parties thereto, and shall be in full force and effect.

(ii) The Governance Documents of Reorganized Parker, in form and substance
reasonably acceptable to the Company Parties and the Requisite Commitment
Parties, shall have been duly approved and adopted and shall be in full force
and effect.

(j) Expense Reimbursement. The Company and its Subsidiaries shall have paid all
Expense Reimbursement accrued or anticipated through the Closing Date as well as
the Post-Closing Expenses reasonably expected to be incurred after the Closing
Date, in each case in accordance with Section 3.3; provided, that invoices for
such Expense Reimbursements shall have been received by the Company at least
three (3) Business Days prior to the Closing Date in order to be required to be
paid on the Closing Date (which invoice, if for Post-Closing Expenses, shall set
forth a reasonable estimate with respect thereto).

(k) Consents. The Reasonable Approvals shall have been received.

(l) No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity of competent authority that
prohibits the implementation of the Plan or the transactions contemplated by
this Agreement.

(m) Representations and Warranties.

(i) The representations and warranties of the Company and its Subsidiaries
contained in Section 4.6(e) shall be true and correct in all respects on and as
of the Closing Date with the same effect as if made on and as of the Closing
Date (except for such representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date).

 

46



--------------------------------------------------------------------------------

(ii) The representations and warranties of the Company and its Subsidiaries
contained in Section 4.2, Section 4.4, and Section 4.8, shall be true and
correct in all material respects on and as of the Closing Date (after giving
effect to the Plan) with the same effect as if made on and as of the Closing
Date (after giving effect to the Plan) (except for such representations and
warranties made as of a specified date, which shall be true and correct in all
material respects only as of the specified date).

(iii) The other representations and warranties of the Company and its
Subsidiaries contained in this Agreement shall be true and correct (disregarding
all materiality or Material Adverse Effect qualifiers) on and as of the Closing
Date (after giving effect to the Plan) with the same effect as if made on and as
of the Closing Date (after giving effect to the Plan) (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), except where the failure to be so
true and correct does not constitute, individually or in the aggregate, a
Material Adverse Effect.

(n) Covenants. The Company and its Subsidiaries shall have performed and
complied, in all material respects, with all of their respective covenants and
agreements contained in this Agreement that contemplate, by their terms,
performance or compliance prior to the Closing Date.

(o) Officer’s Certificate. The Commitment Parties shall have received on and as
of the Closing Date a certificate of the chief executive officer or chief
financial officer of the Company confirming that the conditions set forth in
Section 7.1(m) and Section 7.1(n) have been satisfied.

(p) Minimum Liquidity and Minimum Cash of the Company. The amount, determined on
a pro forma basis after giving effect to the occurrence of the Effective Date
and the transactions contemplated by the Definitive Documents, of unrestricted
cash and cash equivalents of the Company shall be no less than $25 million of
unrestricted cash, net of all fees, expenses and any other payments contemplated
in connection with the consummation of the Restructuring Transactions (other
than the proceeds from the Rights Offering, which shall not be included for
purposes of calculating such $25 million).

(q) Put Option. The Put Option shall have been exercised in accordance with
Section 2.2; provided, that the Put Option shall automatically and irrevocably
be deemed to have been exercised by the Company in accordance with Section 2.2,
without the need for delivery of a written notice or the taking of any further
action by the Company or any other Person.

(r) Improper Amendment or Modification. None of this Agreement, the RSA or any
other Definitive Document shall have been amended, restated, modified, changed,
supplemented or altered without obtaining the requisite approvals of the
Commitment Parties pursuant to this Agreement (including, for the avoidance of
doubt, pursuant to Section 10.7 of this Agreement) and the Consenting
Stakeholders pursuant to the RSA (including, for the avoidance of doubt,
pursuant to Section 13 of the RSA) in writing.

 

47



--------------------------------------------------------------------------------

Section 7.2 Waiver of Conditions to Obligation of Commitment Parties. Except for
Section 7.1(r), all or any of the conditions set forth in Section 7.1 may only
be waived in whole or in part with respect to all Commitment Parties by a
written instrument executed by the Requisite Commitment Parties in their sole
discretion and if so waived, all Commitment Parties shall be bound by such
waiver; provided, that a waiver shall be deemed to have occurred if, by
agreement between counsel to the Parties submitting and receiving such waiver,
it is conveyed in writing (including electronic mail) between each such counsel
without representations or warranties of any kind on behalf of counsel.

Section 7.3 Conditions to the Obligations of the Company. The obligation of the
Company and any of the other Debtors to consummate the transactions contemplated
hereby with any Commitment Party is subject to (unless waived by the Company)
the satisfaction of each of the following conditions:

(a) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order and such order shall be in form and substance reasonably acceptable to the
Company Parties and the Requisite Commitment Parties.

(b) Plan. The Plan shall be in form and substance reasonably acceptable to the
Company Parties and the Requisite Commitment Parties. The Requisite Commitment
Parties shall have complied with the terms of the Plan that are to be performed
by the Requisite Commitment Parties on or prior to the Effective Date and the
conditions to the occurrence of the Effective Date (other than any conditions
relating to occurrence of the Closing) set forth in the Plan shall have been
satisfied or waived in accordance with the terms thereof.

(c) Rights Offering. The Rights Offering Expiration Time shall have occurred.

(d) Consents. The Reasonable Approvals shall have been received.

(e) No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity of competent authority that
prohibits the implementation of the Plan or the transactions contemplated by
this Agreement.

(f) Representations and Warranties. The representations and warranties of the
Commitment Parties contained in this Agreement which contain materiality or
Material Adverse Effect qualifiers shall be true and correct in all respects on
and as of the Closing Date with the same effect as if made on and as of the
Closing Date (except for such representations and warranties made as of a
specified date, which shall be true and correct in all respects only as of the
specified date), and those representations and warranties of the Commitment
Parties without such qualifiers shall be true and correct in all material
respects, on and as of the Closing Date with the same effect as if made on and
as of the Closing Date (except for such representations and warranties made as
of a specified date, which shall be true and correct in all material respects
only as of the specified date).

(g) Covenants. Each of the Commitment Parties shall have performed and complied,
in all material respects, with all of its covenants and agreements contained in
this Agreement and in any other document delivered pursuant to this Agreement.

 

48



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION AND CONTRIBUTION

Section 8.1 Indemnification Obligations. The Company and its Subsidiaries (the
“Indemnifying Parties” and each an “Indemnifying Party”) shall, jointly and
severally, indemnify and hold harmless each Commitment Party and its Affiliates,
equity holders, members, partners, general partners, managers and its and their
respective Representatives and controlling persons (each, an “Indemnified
Person”) from and against any and all losses, claims, damages, liabilities and
costs and expenses (other than Taxes of the Commitment Parties except to the
extent otherwise provided for in this Agreement) arising out of a claim asserted
by a third party (collectively, “Losses”) that any such Indemnified Person may
incur or to which any such Indemnified Person may become subject arising out of
or in connection with this Agreement, the transactions contemplated hereby and
the obligations hereunder, including the Backstop Commitments, the Rights
Offering, the payment of the Put Option Equity Premium or the use of the
proceeds of the Rights Offering, or any claim, challenge, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, whether or not such
proceedings are brought by the Company, its Subsidiaries, their respective
equity holders, Affiliates, creditors or any other Person, and reimburse each
Indemnified Person upon demand for reasonable documented (with such
documentation subject to redaction to preserve attorney client and work product
privileges) legal or other third-party expenses incurred in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing
(including in connection with the enforcement of the indemnification obligations
set forth herein), irrespective of whether or not the transactions contemplated
by this Agreement or the Plan are consummated or whether or not this Agreement
is terminated; provided, however, that the foregoing indemnity will not, as to
any Indemnified Person, apply to Losses (a) as to a Defaulting Commitment Party,
its Related Parties or any Indemnified Person related thereto, caused by a
Commitment Party Default by such Commitment Party, or (b) to the extent they are
found by a final, non-appealable judgment of a court of competent jurisdiction,
whether such judgment is in such underlying action, suit or proceeding, or
otherwise, to arise from the bad faith, willful misconduct or gross negligence
of such Indemnified Person.

Section 8.2 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided, however, that (a) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may
have hereunder except to the extent it has been materially prejudiced by such
failure and (b) the omission to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability that it may have to such
Indemnified Person otherwise than on account of this Article VIII. In case any
such Indemnified Claims are brought against any Indemnified Person and it
notifies the Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate therein, and, at its election by providing
written notice to such Indemnified Person, the Indemnifying Party will be
entitled to assume the defense thereof, with counsel reasonably acceptable to
such Indemnified Person; provided, however, that if the parties (including any

 

 

49



--------------------------------------------------------------------------------

impleaded parties) to any such Indemnified Claims include both such Indemnified
Person and the Indemnifying Party and based on advice of such Indemnified
Person’s counsel there are legal defenses available to such Indemnified Person
that are different from or additional to those available to the Indemnifying
Party, such Indemnified Person shall have the right to select separate counsel
to assert such legal defenses and to otherwise participate in the defense of
such Indemnified Claims. Upon receipt of notice from the Indemnifying Party to
such Indemnified Person of its election to so assume the defense of such
Indemnified Claims with counsel reasonably acceptable to the Indemnified Person,
the Indemnifying Party shall not be liable to such Indemnified Person for
expenses incurred by such Indemnified Person in connection with the defense
thereof or participation therein (other than reasonable costs of investigation)
unless (i) such Indemnified Person shall have employed separate counsel (in
addition to any local counsel) in connection with the assertion of legal
defenses in accordance with the proviso to the immediately preceding sentence
(it being understood, however, that the Indemnifying Party shall not be liable
for the expenses of more than one separate counsel representing the Indemnified
Persons who are parties to such Indemnified Claims (in addition to one local
counsel in each jurisdiction in which local counsel is required)), (ii) the
Indemnifying Party shall not have employed counsel reasonably acceptable to such
Indemnified Person to represent such Indemnified Person within a reasonable time
after the Indemnifying Party has received notice of commencement of the
Indemnified Claims from, or delivered on behalf of, the Indemnified Person,
(iii) after the Indemnifying Party assumes the defense of the Indemnified
Claims, the Indemnified Person determines in good faith that the Indemnifying
Party has failed or is failing to defend such claim and provides written notice
of such determination and the basis for such determination, and such failure is
not reasonably cured within ten (10) Business Days of receipt of such notice, or
(iv) the Indemnifying Party shall have authorized in writing the employment of
counsel for such Indemnified Person. Notwithstanding anything herein to the
contrary, the Company and its Subsidiaries shall have sole control over any Tax
controversy or Tax audit and shall be permitted to settle any liability for
Taxes of the Company and its Subsidiaries.

Section 8.3 Settlement of Indemnified Claims. In connection with any Indemnified
Claim for which an Indemnified Person is assuming the defense in accordance with
this Article VIII, the Indemnifying Party shall not be liable for any settlement
of any Indemnified Claims effected by such Indemnified Person without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed). If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying
Party or if there is a final judgment for the plaintiff in any such Indemnified
Claims, the Indemnifying Party agrees to indemnify and hold harmless each
Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Article VIII. Notwithstanding anything in
this Article VIII to the contrary, if at any time an Indemnified Person shall
have requested the Indemnifying Party to reimburse such Indemnified Person for
legal or other expenses in connection with investigating, responding to or
defending any Indemnified Claims as contemplated by this Article VIII, the
Indemnifying Party shall be liable for any settlement of any Indemnified Claims
effected without its written consent if (a) such settlement is entered into more
than forty-five (45) days after receipt by the Indemnifying Party of such
request for reimbursement, so long as the Indemnifying Party has not notified
the Indemnified Party that it contests, in good faith, such request for
reimbursement, (b) the

 

50



--------------------------------------------------------------------------------

Indemnifying Party shall not have reimbursed such Indemnified Person in
accordance with such request prior to the date of such settlement, and (c) the
Indemnifying Party shall not have instructed the Indemnified Person to avoid
settlement of any Indemnified Claims prior to the date of such settlement. The
Indemnifying Party shall not, without the prior written consent of an
Indemnified Person (which consent shall be granted or withheld, conditioned or
delayed in the Indemnified Person’s sole discretion), effect any settlement of
any pending or threatened Indemnified Claims in respect of which indemnity or
contribution has been sought hereunder by such Indemnified Person unless
(i) such settlement includes an unconditional release of such Indemnified Person
in form and substance satisfactory to such Indemnified Person from all liability
on the claims that are the subject matter of such Indemnified Claims and
(ii) such settlement does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

Section 8.4 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or proposed to be
received by the Company pursuant to the issuance and sale of the Unsubscribed
Shares in the Rights Offering contemplated by this Agreement and the Plan bears
to (b) the Put Option Cash Premium and the Put Option Equity Premium paid or
proposed to be paid to the Commitment Parties. The Indemnifying Parties also
agree that no Indemnified Person shall have any liability based on their
comparative or contributory negligence or otherwise to the Indemnifying Parties,
any Person asserting claims on behalf of or in right of any of the Indemnifying
Parties, or any other Person in connection with an Indemnified Claim.

Section 8.5 Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the Per
Share Purchase Price for all Tax purposes. The provisions of this Article VIII
are an integral part of the transactions contemplated by this Agreement and
without these provisions the Commitment Parties would not have entered into this
Agreement.

Section 8.6 No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.

 

51



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

Section 9.1 Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date:

 

  (a)

by mutual written consent of the Company and the Requisite Commitment Parties;

 

  (b)

by the Requisite Commitment Parties upon written notice to the Company if:

(i) (x) the failure of any of Milestones a., b., c., or d. on Schedule 5 to be
satisfied which remains unsatisfied for three (3) Business Days, or (y) the
failure of Milestone e. on Schedule 5 to be satisfied which remains unsatisfied
for one (1) Business Day;

(ii) the Disclosure Statement Order is reversed, stayed, dismissed, vacated, or
is modified or amended after entry without the prior written consent of the
Requisite Commitment Parties;

(iii) the Confirmation Order has not become a Final Order after the applicable
appeals period has elapsed due to a pending appeal; provided, however, that,
notwithstanding anything to the contrary herein, each Commitment Party must
provide written notice to the Company in order for this Agreement to be
terminated pursuant to this Section 9.1(b)(iii);

(iv) any of this Agreement, the RSA, the Rights Offering Procedures, the Plan or
any documents related to the Plan, including notices, exhibits or appendices, or
any of the Definitive Documents is amended, restated, modified, changed,
supplemented or altered without obtaining the requisite approvals of the
Commitment Parties pursuant to this Agreement (including, for the avoidance of
doubt, pursuant to Section 10.7 of this Agreement) and the Consenting
Stakeholders pursuant to the RSA (including, for the avoidance of doubt,
pursuant to Section 13 of the RSA) in writing;

(v) if an Event occurs that, in the absence of the automatic stay imposed by
section 362 of the Bankruptcy Code or similar provisions of applicable Law, with
or without the provision of any notice or the giving effect to any cure period,
would constitute a termination event under the RSA in accordance with its terms;

(vi) (i) the Company shall have breached (other than an immaterial breach) any
representation, warranty, covenant or other agreement made by the Company in
this Agreement or any such representation or warranty shall have become
inaccurate after the date of this Agreement, and such breach or inaccuracy
would, individually or in the aggregate, cause a condition set forth in
Section 7.1(m) or Section 7.1(n) not to be satisfied, (ii) the Requisite
Commitment Parties shall have delivered written notice of such breach or
inaccuracy to the Company, and (iii) such breach or inaccuracy is not cured (to
the extent curable) by the Company or its Subsidiaries by the fifth (5th)
Business Day after receipt of such notice; provided, however, that the Requisite
Commitment Parties shall not have the right to terminate this Agreement pursuant
to this Section 9.1(b)(vi) if they are then in breach of any representation,
warranty, covenant or other agreement hereunder that would result in the failure
of any condition set forth in Section 7.3 being satisfied;

 

52



--------------------------------------------------------------------------------

(vii) any Law or final and non-appealable Order shall have been enacted, adopted
or issued by any Governmental Entity that prohibits the implementation of the
Plan or the Rights Offering or the transactions contemplated by this Agreement
or the other Definitive Documents;

(viii) the entry of an order by the Bankruptcy Court, or the filing of a motion
or application by any Company Party seeking an order (without the prior written
consent of the Required Consenting Stakeholders, not to be unreasonably
withheld), (i) converting one or more of the Chapter 11 Cases of a Company Party
to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner
with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of
the Bankruptcy Code or a trustee under section 1104 of the Bankruptcy Code in
one or more of the Chapter 11 Cases of a Company Party, (iii) dismissing one or
more of the Chapter 11 Cases, (iv) terminating exclusivity under Bankruptcy Code
section 1121, or (v) rejecting this Agreement;

(ix) an order is entered by the Bankruptcy Court granting relief from the
automatic stay imposed by section 362 of the Bankruptcy Code authorizing any
party to proceed against any material asset of the Company Parties that would
materially and adversely affect the Company’s operational or financial
performance;

(x) the Company Parties (i) withdraw the Plan, (ii) publicly announce their
intention not to support the Restructuring Transactions or (iii) file, publicly
announce, or execute a definitive written agreement with respect to an
Alternative Restructuring Proposal;

(xi) the making public, modification, amendment, restatement, change, alteration
or filing of any of the Definitive Documents without obtaining the requisite
approvals of the Consenting Stakeholders pursuant to the RSA (including, for the
avoidance of doubt, pursuant to Section 13 of the RSA) in writing;

(xii) upon the delivery of notice by the Company Parties pursuant to
Section 6.7(a);

(xiii) failure by the Company to pay the fees and expenses set forth in
Section 3.3 of this Agreement as and when required;

(xiv) the Company Parties file any motion or pleading with the Bankruptcy Court
that is not consistent in all material respects with this Agreement and such
motion has not been withdrawn within two (2) Business Days of receipt by the
Company Parties of written notice from the Requisite Commitment Parties that
such motion or pleading is inconsistent with this Agreement; or

 

53



--------------------------------------------------------------------------------

(xv) the Bankruptcy Court orders that (A) any Commitment Party must return or
repay all or part of the Put Option Cash Premium to the Company, other than
pursuant to Section 3.2(b) or if any Commitment Party becomes a Defaulting
Commitment Party, or (B) Akin Gump or Houlihan must return or repay all or part
of the Akin Advance Payment or Houlihan Advance Payment, as applicable, to the
Company other than repayment of the Advance Payment Surplus (if any) pursuant to
Section 3.3(b).

(c) by the Company upon written notice to each Commitment Party if:

(i) any Law or final and non-appealable Order shall have been enacted, adopted
or issued by any Governmental Entity that prohibits the implementation of the
Plan or the Rights Offering or the transactions contemplated by this Agreement
or the other Definitive Documents;

(ii) subject to the right of the Commitment Parties to arrange a Commitment
Party Replacement in accordance with Section 2.3(a), (i) any Commitment Party
shall have breached (other than an immaterial breach) any representation,
warranty, covenant or other agreement made by such Commitment Party in this
Agreement or any such representation or warranty shall have become inaccurate,
and such breach or inaccuracy would, individually or in the aggregate, cause a
condition set forth in Section 7.3(f) or Section 7.3(g) not to be satisfied,
(ii) the Company shall have delivered written notice of such breach or
inaccuracy to such Commitment Party, (iii) such breach or inaccuracy is not
cured (to the extent curable) by such Commitment Party by the fifth (5th)
Business Day after receipt of such notice, and (iv) as a result of such failure
to cure, a condition set forth in Section 7.3(f) or Section 7.3(g) is not
capable of being satisfied or has not been satisfied by the date on which such
condition must, by its terms, be satisfied; provided, however, that the Company
shall not have the right to terminate this Agreement pursuant to this
Section 9.1(c)(ii) if it is then in breach of any representation, warranty,
covenant or other agreement (x) hereunder that would result in the failure of
any condition set forth in Section 7.1 being satisfied or (y) under the RSA; or

(iii) two (2) Business Days after delivery of notice by the Company Parties
pursuant to Section 6.7(a).

(d) by any Commitment Party or the Company, upon written notice to the Company
or to each Commitment Party, as applicable, upon the occurrence of the Outside
Date and at any time thereafter, provided, that no Party shall have the right to
terminate this Agreement pursuant to this Section 9.1(d) if it is then in
willful or intentional breach (as defined below) of this Agreement.

Section 9.2 Effect of Termination.

(a) Upon termination of this Agreement pursuant to this Article IX, this
Agreement shall forthwith become void and there shall be no further obligations
or liabilities on the part of the Parties; provided, however, that (i) the
obligations of the Company and its Subsidiaries to pay the Expense Reimbursement
pursuant to and in accordance with Section 3.3, to satisfy their indemnification
obligations pursuant to and in accordance with Article VIII shall survive the
termination of this Agreement and shall remain in full force and effect, in each
case, until such obligations have been satisfied, (ii) the provisions set forth
in this Section 9.2 and

 

 

54



--------------------------------------------------------------------------------

Article X shall survive the termination of this Agreement in accordance with
their terms, (iii) pursuant to and in accordance with Section 3.2(a), the
obligations of the Commitment Parties to repay the Put Option Cash Premium in
the event of termination of this Agreement under the circumstances set forth in
Section 3.2(a) shall survive the termination of this Agreement and shall remain
in full force and effect until such obligations have been satisfied, and
(iv) subject to Section 10.10, nothing in this Section 9.2 shall relieve any
Party from liability for its gross negligence or any willful or intentional
breach of this Agreement. For purposes of this Agreement, “willful or
intentional breach” shall mean a breach of this Agreement that is a consequence
of an act undertaken by the breaching party with the knowledge that the taking
of such act would, or would reasonably be expected to, cause a breach of this
Agreement.

(b) If this Agreement is terminated for any reason other than by the Commitment
Parties under Section 9.1(b)(iii) or by the Company under Section 9.1(c)(ii),
the Commitment Parties shall be entitled to keep the full Put Option Cash
Premium, and, for the avoidance of doubt, (i) if this Agreement is terminated by
the Commitment Parties under Section 9.1(b)(iii) or by the Company under
Section 9.1(c)(ii), the Commitment Parties shall be required to, within two
(2) Business Days following such proper termination, return the full Put Option
Cash Premium to the Company and (ii) contemporaneously with the Closing, the
Commitment Parties shall return the full Put Option Cash Premium to the Company
in exchange for the Put Option Equity Premium in accordance with Section 3.2(b).
For the avoidance of doubt, other than the Company’s payment of the Put Option
Cash Premium, which has been paid to the Commitment Parties at or prior to the
effectiveness of this Agreement, the Commitment Parties shall not and do not
have any additional recourse against the Debtors for any obligations or
liabilities relating to or arising from this Agreement, except for liability for
gross negligence or willful or intentional breach of this Agreement pursuant to
Section 9.2(a). For the avoidance of doubt, the automatic stay arising pursuant
to section 362 of the Bankruptcy Code shall be deemed waived or modified for
purposes of providing notice or exercising rights hereunder and under the RSA.

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered via
electronic mail, courier, or registered or certified mail (return receipt
requested) to the Parties at the following addresses (or at such other address
for a Party as may be specified by like notice):

 

  (a)

If to the Company:

Parker Drilling Company

Five Greenway Plaza, Suite 100

Houston, TX 77046

Attention: John Edward Menger and Jennifer Simons

Email: Ed.Menger@parkerdrilling.com and

Jennifer.Simons@parkerdrilling.com

with a copy (which shall not constitute notice) to:

 

 

55



--------------------------------------------------------------------------------

  Kirkland

& Ellis LLP

  601

Lexington Avenue

  New

York, NY 10022

  Attention:

Christopher J. Marcus, P.C., Brian Schartz, P.C.,

                    Julian

Seiguer, P.C., Matthew Fagen and Benjamin Adelson

  Email:

christopher.marcus@kirkland.com; brian.schartz@kirkland.com;

              matthew.fagen@kirkland.com;

julian.seiguer@kirkland.com;

              benjamin.adelson@kirkland.com



(b) If to the Commitment Parties (or to any of them) or any other Person to
which notice is to be delivered hereunder, to the address set forth opposite
each such Commitment Party’s name on Schedule 3, with a copy (which shall not
constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

1333 New Hampshire Avenue, N.W.

Washington, D.C. 20036

Attention: James Savin and Daniel Fisher

Email: jsavin@akingump.com; dfisher@akingump.com

and

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park, Bank of America Tower

New York, NY 10036

Attention: Michael S. Stamer

Email: mstamer@akingump.com

Section 10.2 Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and the Requisite Commitment Parties, other
than an assignment by a Commitment Party expressly permitted by Section 2.3 or
Section 2.6 and any purported assignment in violation of this Section 10.2 shall
be void ab initio. Except as provided in Article VIII with respect to the
Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
Person any rights or remedies under this Agreement other than the Parties.

Section 10.3 Prior Negotiations; Entire Agreement.

(a) This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, except that the Parties hereto acknowledge
that any confidentiality agreements heretofore executed among the Parties and
the RSA (including the Restructuring Term Sheet) and other Definitive Documents
will each continue in full force and effect in accordance with their respective
terms and constitute valid and binding obligations of the Parties thereto. All
exhibits and schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.

 

56



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Commitment Party, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) shall
alter, amend or modify the rights of the Commitment Parties under this Agreement
unless such alteration, amendment or modification has been made in accordance
with Section 10.7.

Section 10.4 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
FOR ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANY OTHER
JURISDICTION, OR, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES
CONSENT AND AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE,
WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY
SHALL BE BROUGHT EXCLUSIVELY IN THE BANKRUPTCY COURT WHERE THE DEBTORS FILE THE
CHAPTER 11 CASES (OR, SOLELY TO THE EXTENT THE BANKRUPTCY COURT DECLINES
JURISDICTION OVER SUCH ACTION OR DISPUTE, EXCLUSIVELY IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT
SITTING IN NEW YORK CITY). THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT SOLELY IN CONNECTION WITH THIS
AGREEMENT AND THE AUTHORITY OF THE BANKRUPTCY COURT TO ENTER FINAL ORDERS
RELATING TO SUCH DISPUTES. EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO
ASSERT IN ANY SUCH DISPUTE RELATED TO THIS AGREEMENT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTIONS TO VENUE OR JURISDICTION OR ANY
CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE
BANKRUPTCY COURT, (II) SUCH PARTY OR SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY
LEGAL PROCESS ISSUED BY THE BANKRUPTCY COURT OR (III) ANY LITIGATION OR OTHER
PROCEEDING COMMENCED IN THE BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT
FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS PROVIDED IN WRITING
BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY
LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY
OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

Section 10.5 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT,
TORT OR OTHERWISE.

 

57



--------------------------------------------------------------------------------

Section 10.6 Counterparts. This Agreement may be executed through the use of
electronic signature and in any number of counterparts, all of which will be
considered an original and one and the same agreement and will become effective
when counterparts have been signed (electronically or otherwise) by each of the
Parties and delivered to each other Party (including via facsimile or other
electronic transmission), it being understood that each Party need not sign the
same counterpart.

Section 10.7 Waivers and Amendments; Rights Cumulative; Consent. This Agreement
may be amended, restated, modified, changed, supplemented or altered only by a
written instrument signed by the Company and the Requisite Commitment Parties;
provided, however, that (a) the prior written consent of each Commitment Party
that was an original signatory hereto still a Commitment Party as of such date
of amendment, restatement, modification, change, supplement or alteration shall
be required for any amendment, restatement, modification, change, supplement or
alteration to this Agreement, the RSA or any other Definitive Document that
would, directly or indirectly: (i) modify such Commitment Party’s Backstop
Commitment Percentage set forth on Schedule 1, Schedule 2A, or Schedule 2B, or
the amount of the Backstop Commitment applicable to such Commitment Party,
(ii) increase the Per Share Purchase Price to be paid in respect of the
Unsubscribed Shares, (iii) modify the Put Option Cash Premium, the Put Option
Equity Premium, Section 3.1, Section 3.2 or the amount of the Put Option Cash
Premium or Put Option Equity Premium applicable to such Commitment Party,
(iv) modify its Subscription Rights (including any percentages contained in the
definition thereof) or the amount of Rights Offering Shares applicable to such
Commitment Party, (v) modify its right and requirement to purchase the
Unsubscribed Shares, (vi) modify any of its rights to receive the Expense
Reimbursement, the Put Option Cash Premium, the Put Option Equity Premium and
the indemnification provisions, (vii) modify the Rights Offering, the aggregate
amount of cash proceeds to be received in the Rights Offering of $95 million,
the 41.9241% amount of post-Closing shares of New Common Stock (subject to
dilution by New Common Stock issued in connection with the Management Incentive
Plan and the exercise of the New Warrants) to be issued pursuant to such Rights
Offering, or the allocation of rights among classes of debt and equity,
(viii) modify the percentage of New Common Stock to be issued to the holders of
2020 Notes Claims and 2022 Notes Claims, as set forth in the Restructuring Term
Sheet and the exhibits thereto, (ix) modify the principal amount, coupon, call
schedule, term, security or priority of the New Second Lien Term Loan, as set
forth in the Restructuring Term Sheet, the Second Lien Term Loan Term Sheet and
the exhibits thereto, (x) modify the percentage of the New Warrants to be issued
to the holders of Existing Common Stock and Existing Preferred Stock, the
provisions of the New Warrant Term Sheet under the section entitled “Sales of
Reorganized Parker”, the strike price of the New Warrants as determined in
accordance with the New Warrant Term Sheet or the term of the New Warrants, as
set forth in the Restructuring Term Sheet, the New Warrant Term Sheet and the
exhibits thereto, (xi) modify the percentage of New Common Stock to be issued to
the holders of Existing Common Stock or Existing Common Stock, as set forth in
the Restructuring Term Sheet and the exhibits thereto, (xii) have a materially
adverse and disproportionate effect on such Commitment Party, or (xiii) amend,
change or alter the definition of “Outside Date” or “Requisite Commitment
Parties” (including, for the avoidance of doubt, due to a change in the

 

 

58



--------------------------------------------------------------------------------

definition of “Required Consenting Stakeholders”); provided, however, that the
consent of any Defaulting Commitment Party shall not be required for any
amendments set forth in clauses (a)(ii) or (a)(iii) above. Notwithstanding the
foregoing, Schedule 1, Schedule 2A, and Schedule 2B shall be revised as
necessary without requiring a written instrument signed by the Company and the
Requisite Commitment Parties to reflect changes in the composition of the
Commitment Parties and the Backstop Commitment Percentages as a result of
Transfers permitted in accordance with the terms and conditions of this
Agreement and no such revisions shall give rise to any termination right or
allow the Commitment Parties to fail to close the transactions contemplated by
this Agreement; provided, each Commitment Party shall receive a revised copy of
all such Schedules. The terms and conditions of this Agreement (other than
(x) Section 7.1(r), Section 7.2, Section 9.1(b)(iv), Section 9.1(b)(xi), and
this Section 10.7, the waiver of which shall only be made with the requisite
approvals of the Commitment Parties pursuant to this Agreement (including, for
the avoidance of doubt, pursuant to this Section 10.7), and (y) other than the
conditions set forth in Section 7.1 and Section 7.3, the waiver of which shall
be governed solely by Article VII) may be waived (i) by the Company and its
Subsidiaries only by a written instrument executed by the Company and (ii) by
the Requisite Commitment Parties only by a written instrument executed by the
Requisite Commitment Parties. No delay on the part of any Party in exercising
any right, power or privilege pursuant to this Agreement will operate as a
waiver thereof, nor will any waiver on the part of any Party of any right, power
or privilege pursuant to this Agreement, nor will any single or partial exercise
of any right, power or privilege pursuant to this Agreement, preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege pursuant to this Agreement. Any proposed amendment, restatement,
modification, change, alteration, supplement or waiver that does not comply with
this Section 10.7 shall be ineffective and void ab initio.

Section 10.8 Headings. The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

Section 10.9 Specific Performance. The Parties agree that irreparable damage may
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the Parties shall be entitled to an injunction or
injunctions without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.

Section 10.10 Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits.

Section 10.11 No Reliance. No Commitment Party or any of its Related Parties
shall have any duties or obligations to the other Commitment Parties in respect
of this Agreement, the Plan or the transactions contemplated hereby or thereby,
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Commitment Party or any of its Related Parties shall be
subject to any fiduciary or other implied duties to the other Commitment
Parties, (b) no Commitment Party or any of its Related Parties shall have any
duty to take any discretionary

 

59



--------------------------------------------------------------------------------

action or exercise any discretionary powers on behalf of any other Commitment
Party, (c) no Commitment Party or any of its Related Parties shall have any duty
to the other Commitment Parties to obtain, through the exercise of diligence or
otherwise, to investigate, confirm, or disclose to the other Commitment Parties
any information relating to the Company or any of its Subsidiaries that may have
been communicated to or obtained by such Commitment Party or any of its
Affiliates in any capacity, (d) no Commitment Party may rely, and each
Commitment Party confirms that it has not relied, on any due diligence
investigation that any other Commitment Party or any Person acting on behalf of
such other Commitment Party may have conducted with respect to the Company or
any of its Affiliates or any of their respective securities and (e) each
Commitment Party acknowledges that no other Commitment Party is acting as a
placement agent, initial purchaser, underwriter, broker or finder with respect
to its Unsubscribed Shares or Backstop Commitment Percentage of its Backstop
Commitment.

Section 10.12 Confidentiality and Publicity. Other than as may be required by
applicable Law and regulation or by any governmental or regulatory authority, no
Party shall disclose to any person (including for the avoidance of doubt, any
other Commitment Party), other than legal, accounting, financial and other
advisors to the Company Parties (who are under obligations of confidentiality to
the Company Parties with respect to such disclosure, and whose compliance with
such obligations the Company Parties shall be responsible for), the name or the
principal amount or percentage of the Company Claims/Interests held by any
Commitment Party or any of its respective subsidiaries (including, for the
avoidance of doubt, any Company Claims/Interests acquired pursuant to any
Transfer); provided, however, that the Company Parties shall be permitted to
disclose at any time the aggregate principal amount of, and aggregate percentage
of, any class of the Company Claims/Interests held by the Commitment Parties
collectively; and, provided, further, that the Company Parties may disclose the
names of any Commitment Party (at the institution level) at a hearing in
connection with the Chapter 11 Cases, but not the principal amount or percentage
of the Company Claims/Interests held by any such Commitment Party or any of its
respective subsidiaries (including, for the avoidance of doubt, any Company
Claims/Interests acquired pursuant to any Transfer). Notwithstanding the
foregoing, the Commitment Parties hereby consent to the disclosure of the
execution, terms and contents of this Agreement by the Company Parties in the
Definitive Documents or as otherwise required by law or regulation; provided,
however, that (i) if any of the Company Parties determines that they are
required to attach a copy of this Agreement, any Joinder or Transfer Agreement
to any Definitive Documents or any other filing or similar document relating to
the transactions contemplated hereby, they will redact any reference to or
identifying information concerning a specific Commitment Party and such
Commitment Party’s holdings (including before filing any pleading with the
Bankruptcy Court) and (ii) if disclosure of additional identifying information
of any Commitment Party is required by applicable Law, advance notice of the
intent to disclose, if permitted by applicable Law, shall be given by the
disclosing Party to each Commitment Party (who shall have the right to seek a
protective order prior to disclosure). The Company Parties further agree that
such information shall be redacted from “closing sets” or other representations
of the fully executed Agreement, any Joinder or Transfer Agreement.
Notwithstanding the foregoing, the Company Parties will submit to counsel for
the Commitment Parties all press releases, public filings, public announcements
or other communications with any news media, in each case, to be made by the
Company Parties relating to this Agreement or the transactions contemplated
hereby and any amendments thereof at least two (2) Business Days (it being

 

60



--------------------------------------------------------------------------------

understood that such period may be shortened to the extent there are exigent
circumstances that require such public communication to be made to comply with
applicable law) in advance of release and will take such counsel’s view with
respect to such communications into account. Nothing contained herein shall be
deemed to waive, amend or modify the terms of any Confidentiality Agreement.

Section 10.13 Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Section 408 of the U.S. Federal Rule of Evidence and any applicable state rules
of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any Legal Proceeding, except to the extent filed
with, or disclosed to, the Bankruptcy Court in connection with the Chapter 11
Cases (other than a Legal Proceeding to approve or enforce the terms of this
Agreement).

Section 10.14 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Parties may be partnerships or limited liability companies, each Party
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any Party’s Affiliates, or any of such Party’s Affiliates’ or
respective Related Parties, in each case, other than the Parties to this
Agreement and each of their respective successors and permitted assignees based
upon, arising out of or relating to this Agreement, whether by the enforcement
of any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by,
any of the Related Parties not a Party to this Agreement or any documents or
instruments delivered in connection herewith, as such, for any obligation or
liability of any Party under this Agreement or any documents or instruments
delivered in connection herewith for any claim based on, in respect of or by
reason of, such obligations or liabilities or their creation; provided, however,
nothing in this Section 10.14 shall relieve or otherwise limit the liability of
any Party hereto or any of their respective successors or permitted assigns for
any breach or violation of, its obligations under this Agreement or such other
documents or instruments entered into in connection with the transactions
contemplated hereby and thereby (including any confidentiality, non-disclosure
or similar agreements).

Section 10.15 Enforceability of Agreement. The Parties hereby acknowledge,
covenant and agree: (i) that the provision of any notice or exercise of
termination rights under this Agreement is not prohibited by the automatic stay
provisions of the Bankruptcy Code, (ii) that they waive any right to assert that
the exercise of any notice or termination rights under this Agreement is subject
to the automatic stay provisions of the Bankruptcy Code and expressly stipulate
and consent hereunder to the prospective modification of the automatic stay
provisions of the Bankruptcy Code for purposes of exercising notice and
termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required, (iii) that they shall not take a
position to the contrary of this Section 10.15 in the Bankruptcy Court or any
other court of competent jurisdiction and (iv) that they will not initiate, or
assert in, any litigation or other legal proceeding that this Section 10.15 is
illegal, invalid or unenforceable, in whole or in part.

 

 

61



--------------------------------------------------------------------------------

Section 10.16 Relationship Among Parties. Notwithstanding anything to the
contrary herein, the duties and obligations of the Commitment Parties under this
Agreement shall be several, not joint. None of the Commitment Parties shall have
any fiduciary duty, any duty of trust or confidence in any form, or other duties
or responsibilities to each other, any Commitment Party, any Company Party, or
any of the Company Party’s respective creditors or other stakeholders, and there
are no commitments among or between the Commitment Parties, in each case except
as expressly set forth in this Agreement. No prior history, pattern or practice
of sharing confidence among or between any of the Commitment Parties and/or the
Company Parties shall in any way affect or negate this understanding and
agreement. The Parties have no agreement, arrangement or understanding with
respect to acting together for the purpose of acquiring, holding, voting or
disposing of any securities of any of the Company Parties and do not constitute
a “group” within the meaning of Section 13(d)(3) of the Exchange Act or Rule
13d-5 promulgated thereunder. For the avoidance of doubt: (1) each Commitment
Party is entering into this Agreement directly with the Company and not with any
other Commitment Party, (2) no other Commitment Party shall have any right to
bring any action against any other Commitment Party with respect to this
Agreement (or any breach thereof) and (3) no Commitment Party shall, nor shall
any action taken by a Commitment Party pursuant to this Agreement, be deemed to
be acting in concert or as any group with any other Commitment Party with
respect to the obligations under this Agreement nor shall this Agreement create
a presumption that the Commitment Parties are in any way acting as a group. All
rights under this Agreement are separately granted to each Commitment Party by
the Company and vice versa, and the use of a single document is for the
convenience of the Company. The decision to commit to enter into the
transactions contemplated by this Agreement has been made independently.

[Signature Pages Follow]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

PARKER DRILLING COMPANY By:  

/s/ Michael W. Sumruld

  Name: Michael W. Sumruld   Title:    Authorized Signatory

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

Schedule 4

Fully Diluted Capital Stock of Reorganized Parker

Assuming that the Existing Common Stock Rejection does not occur, the fully
diluted post-Closing New Common Stock on the Effective Date shall be held as the
following:

 

Source of New Common Stock

   Percentage of post-Closing New
Common Stock on a  fully-diluted
basis1  

Rights Offering

     41.9241 % 

Put Option Equity Premium

     3.3539 % 

Converted 2020 Notes

     18.7932 % 

Converted 2022 Notes

     34.4239 % 

Existing Preferred Stock

     0.6019 % 

Existing Common Stock

     0.9029 % 

 

1 

All percentages reflected in the chart above are subject to dilution by New
Common Stock issued in connection with the Management Incentive Plan and the
exercise of the New Warrants.



--------------------------------------------------------------------------------

Schedule 5

Milestones

 

a.

The Debtors shall commence the Chapter 11 Cases and file the First Day Pleadings
with the Bankruptcy Court no later than 2 days after the date hereof.

 

b.

Within one day of the Petition Date, the Debtors shall file the Plan, the
Disclosure Statement, and a motion (or motions) for approval of the Rights
Offering Procedures and the Disclosure Statement with the Bankruptcy Court.

 

c.

The Debtors shall obtain entry by the Bankruptcy Court of orders approving (i)
the Disclosure Statement and (ii) the Rights Offering Procedures, in each case
within 45 days after the Petition Date.

 

d.

The Debtors shall obtain entry of the Confirmation Order by no later than 92
days after the Petition Date.

 

e.

The Effective Date of the Plan and Closing of the Rights Offering shall have
occurred by no later than (i) 107 days after the Petition Date and (ii) 15 days
after the date (without taking into account any grace period provided under
Section 9.1(b)(i) of this Agreement) set forth in sub-clause d. of this Schedule
5.



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

This joinder agreement (the “Joinder Agreement”) to Backstop Commitment
Agreement, dated December 12, 2018 (as has been or may be hereafter amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “BCA”), between Parker Drilling Company
(the “Company”) and the Commitment Parties party thereto, is executed and
delivered by [•] (the “Joining Party”) as of [•], 201[•] (the “Joinder Date”).
Each capitalized term used herein but not otherwise defined herein shall have
the meaning set forth in the BCA.

Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the BCA, a copy of which is attached to this Joinder Agreement as Annex
I (as the same has been or may be hereafter amended, amended and restated or
otherwise modified from time to time in accordance with the provisions thereof).
The Joining Party shall hereafter be deemed to be a “Commitment Party” for all
purposes under the BCA. The Joining Party and the Company agree that the
Backstop Commitment Percentage will be updated in accordance with the terms of
the BCA.

Representations and Warranties. The Joining Party hereby severally and not
jointly makes the representations and warranties of the Commitment Parties set
forth in Article 5 of the BCA to the Company as of the Joinder Date.

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard for any
conflicts of law principles that would apply the laws of any other jurisdiction,
or, to the extent applicable, the Bankruptcy Code.

[Signature Pages Follow]

 

Exhibit A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the Joinder Date.

 

JOINING PARTY [COMMITMENT PARTY]

By:  

 

Name:  

 

Title:  

 

 

AGREED AND ACCEPTED (as of the Joinder Date): PARKER DRILLING COMPANY

By:     Name:  

 

Title:  

 

[Signature Page to Joinder Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

Form of Transfer Agreement

The undersigned (“Transferee”), as of the date executed below, (a) hereby
acknowledges that it has read and understands the Restructuring Support
Agreement, made and entered into as of December 12, 2018, (as has been or may be
hereafter amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Agreement”), by and
among Parker Drilling Company, the other Company Parties party thereto and the
Consenting Stakeholders party thereto, (b) desires to acquire the Company
Claims/Interests held by the transferor (the “Transferor”) described below, and
acknowledges and agrees that it shall be deemed a “Consenting Stakeholder” under
the terms of the Agreement, (c) agrees to be bound by the terms and conditions
of the Agreement to the extent applicable to the Transferor and and (d) the
Transferee hereby severally and not jointly makes all representations and
warranties of the Consenting Stakeholders set forth in Section 9 of the
Agreement as of the date hereof. Capitalized used herein but not otherwise
defined herein shall have the meanings ascribed to such terms in the Agreement.

Date Executed:

 

[TRANSFEREE]

By:  

                                      

Name:  

                          

Title:  

                                  

Address:  

 

E-mail address(es):                                                     
Telephone:  

                 

Facsimile:  

                          

 

Aggregate Amount of Transferred Company Claims/Interests

Type

   Amount               

 

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT D

Form of Joinder

The undersigned (“Joinder Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of                    
(the “Agreement”)1 by and among Parker Drilling Company (“Parker”) and its
Affiliates and subsidiaries bound thereto and the Consenting Stakeholders and
agrees to be bound by the terms and conditions thereof to the extent the other
Parties are thereby bound, and shall be deemed a “Consenting Stakeholder” and [a
“Trustee”] [a Company Party] under the terms of the Agreement.

The Joinder Party specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date hereof and any further date specified in the Agreement.

 

Date Executed:  

 

Name: Title:

Address:

E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of:[GRAPHIC APPEARS
HERE] 2020 Notes    2022 Notes    Shares of Existing Preferred Stock    Shares
of Existing Common Stock   

 

 

1

Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

EXHIBIT E

Provision for Transfer Agreement

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of                    
(the “Agreement”), 2 by and among Parker Drilling Company (“Parker”) and its
Affiliates and subsidiaries bound thereto and the Consenting Stakeholders,
including the transferor to the Transferee of any Company Claims/Interests (each
such transferor, a “Transferor”), and agrees to be bound by the terms and
conditions thereof to the extent the Transferor was thereby bound, and shall be
deemed a “Consenting Stakeholder” under the terms of the Agreement.

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

 

Date Executed:  

 

Name: Title:

Address:

E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of: 2020 Notes   
2022 Notes    Shares of Existing Preferred Stock    Shares of Existing Common
Stock   

 

 

2

Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.